Exhibit 10.1

EXECUTION VERSION

$685,000,000

CREDIT AGREEMENT

Dated as of July 25, 2007

among

ORBITZ WORLDWIDE, INC.,
as Borrower,

UBS AG, STAMFORD BRANCH,
as Administrative Agent and L/C Issuer,

UBS LOAN FINANCE LLC,
as Swing Line Lender

THE OTHER LENDERS PARTY HERETO,

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,

LEHMAN BROTHERS INC.,
as Documentation Agent,

UBS SECURITIES LLC and
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Lead Arrangers,

and

UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC and
LEHMAN BROTHERS INC.,
as Joint Bookrunners


Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

 

 

Definitions and Accounting Terms

 

 

 

 

 

 

 

 

 

Section 1.01

 

Defined Terms

 

2

 

Section 1.02

 

Other Interpretive Provisions

 

45

 

Section 1.03

 

Accounting Terms

 

46

 

Section 1.04

 

Rounding

 

46

 

Section 1.05

 

References to Agreements, Laws, Etc.

 

46

 

Section 1.06

 

Times of Day

 

46

 

Section 1.07

 

Timing of Payment of Performance

 

46

 

Section 1.08

 

Currency Equivalents Generally

 

46

 

 

 

 

 

 

 

ARTICLE II

 

 

 

The Commitments and Credit Extensions

 

 

 

Section 2.01

 

The Loans

 

47

 

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

 

48

 

Section 2.03

 

Letters of Credit

 

50

 

Section 2.04

 

Swing Line Loans

 

60

 

Section 2.05

 

Prepayments

 

63

 

Section 2.06

 

Termination or Reduction of Commitments

 

66

 

Section 2.07

 

Repayment of Loans

 

67

 

Section 2.08

 

Interest

 

67

 

Section 2.09

 

Fees

 

68

 

Section 2.10

 

Computation of Interest and Fees

 

69

 

Section 2.11

 

Evidence of Indebtedness

 

69

 

Section 2.12

 

Payments Generally

 

70

 

Section 2.13

 

Sharing of Payments

 

72

 

Section 2.14

 

Incremental Credit Extensions

 

73

 

Section 2.15

 

Currency Equivalents

 

75

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

 

 

Taxes, Increased Costs Protection and Illegality

 

 

 

 

 

 

 

 

 

Section 3.01

 

Taxes

 

75

 

Section 3.02

 

Illegality

 

78

 

Section 3.03

 

Inability to Determine Rates

 

78

 

Section 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

 

79

 

Section 3.05

 

Funding Losses

 

80

 

 

i


--------------------------------------------------------------------------------


 

Section 3.06

 

Matters Applicable to All Requests for Compensation

 

81

 

Section 3.07

 

Replacement of Lenders under Certain Circumstances

 

82

 

Section 3.08

 

Survival

 

83

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

Conditions Precedent to Effectiveness and Credit Extensions

 

Section 4.01

 

Conditions of Initial Credit Extension on the Closing Date

 

83

 

Section 4.02

 

Conditions to All Credit Extensions

 

85

 

 

 

 

 

 

 

ARTICLE V

 

 

 

Representations and Warranties

 

 

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

 

86

 

Section 5.02

 

Authorization; No Contravention

 

86

 

Section 5.03

 

Governmental Authorization; Other Consents

 

87

 

Section 5.04

 

Binding Effect

 

87

 

Section 5.05

 

Financial Statements; No Material Adverse Effect

 

88

 

Section 5.06

 

Litigation

 

88

 

Section 5.07

 

No Default

 

88

 

Section 5.08

 

Ownership of Property; Liens

 

88

 

Section 5.09

 

Environmental Compliance

 

88

 

Section 5.10

 

Taxes

 

89

 

Section 5.11

 

ERISA Compliance

 

89

 

Section 5.12

 

Subsidiaries; Equity Interests

 

90

 

Section 5.13

 

Margin Regulations; Investment Company Act

 

90

 

Section 5.14

 

Disclosure

 

91

 

Section 5.15

 

Intellectual Property; Licenses, Etc.

 

91

 

Section 5.16

 

Solvency

 

91

 

Section 5.17

 

Subordination of Junior Financing

 

91

 

Section 5.18

 

Labor Matters

 

91

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

Affirmative Covenants

 

 

 

Section 6.01

 

Financial Statements

 

92

 

Section 6.02

 

Certificates; Other Information

 

93

 

Section 6.03

 

Notices

 

94

 

Section 6.04

 

Payment of Obligations

 

95

 

Section 6.05

 

Preservation of Existence, Etc.

 

95

 

Section 6.06

 

Maintenance of Properties

 

95

 

Section 6.07

 

Maintenance of Insurance

 

95

 

Section 6.08

 

Compliance with Laws

 

95

 

Section 6.09

 

Books and Records

 

95

 

 

ii


--------------------------------------------------------------------------------


 

Section 6.10

 

Inspection Rights

 

95

 

Section 6.11

 

Covenant to Guarantee Obligations and Give Security

 

96

 

Section 6.12

 

Compliance with Environmental Laws

 

98

 

Section 6.13

 

Further Assurances and Post-Closing Conditions

 

98

 

Section 6.14

 

Designation of Subsidiaries

 

99

 

Section 6.15

 

Flood Insurance

 

100

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

Negative Covenants

 

Section 7.01

 

Liens

 

100

 

Section 7.02

 

Investments

 

103

 

Section 7.03

 

Indebtedness

 

107

 

Section 7.04

 

Fundamental Changes

 

111

 

Section 7.05

 

Dispositions

 

112

 

Section 7.06

 

[Reserved]

 

115

 

Section 7.07

 

Change in Nature of Business

 

115

 

Section 7.08

 

Transactions with Affiliates

 

115

 

Section 7.09

 

Burdensome Agreements

 

116

 

Section 7.10

 

Use of Proceeds

 

117

 

Section 7.11

 

Financial Covenants

 

117

 

Section 7.12

 

Accounting Changes

 

117

 

Section 7.13

 

Prepayments, Etc. of Indebtedness

 

117

 

Section 7.14

 

Equity Interests of the Borrower and Restricted Subsidiaries

 

118

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

Events of Default and Remedies

 

 

 

Section 8.01

 

Events of Default

 

118

 

Section 8.02

 

Remedies Upon Event of Default

 

121

 

Section 8.03

 

Exclusion of Immaterial Subsidiaries

 

121

 

Section 8.04

 

Application of Funds

 

122

 

Section 8.05

 

Borrower’s Right to Cure

 

123

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

Administrative Agent and Other Agents

 

 

 

Section 9.01

 

Appointment and Authorization of Agents

 

123

 

Section 9.02

 

Delegation of Duties

 

124

 

Section 9.03

 

Liability of Agents

 

124

 

Section 9.04

 

Reliance by Agents

 

125

 

Section 9.05

 

Notice of Default

 

125

 

Section 9.06

 

Credit Decision; Disclosure of Information by Agents

 

126

 

Section 9.07

 

Indemnification of Agents

 

126

 

 

iii


--------------------------------------------------------------------------------


 

Section 9.08

 

Agents in their Individual Capacities

 

127

 

 

Section 9.09

 

Successor Agents

 

127

 

 

Section 9.10

 

Administrative Agent May File Proofs of Claim

 

128

 

 

Section 9.11

 

Collateral and Guaranty Matters

 

128

 

 

Section 9.12

 

Other Agents; Arrangers and Managers

 

129

 

 

Section 9.13

 

Appointment of Supplemental Administrative Agents

 

130

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

Miscellaneous

 

 

 

 

 

Section 10.01

 

Amendments, Etc.

 

130

 

Section 10.02

 

Notices and Other Communications; Facsimile Copies

 

133

 

Section 10.03

 

No Waiver; Cumulative Remedies

 

134

 

Section 10.04

 

Attorney Costs, Expenses and Taxes

 

134

 

Section 10.05

 

Indemnification by the Borrower

 

134

 

Section 10.06

 

Payments Set Aside

 

135

 

Section 10.07

 

Successors and Assigns

 

136

 

Section 10.08

 

Confidentiality

 

140

 

Section 10.09

 

Setoff

 

140

 

Section 10.10

 

Interest Rate Limitation

 

141

 

Section 10.11

 

Counterparts

 

141

 

Section 10.12

 

Integration

 

141

 

Section 10.13

 

Survival of Representations and Warranties

 

141

 

Section 10.14

 

Severability

 

142

 

Section 10.15

 

Tax Forms

 

142

 

Section 10.16

 

GOVERNING LAW

 

144

 

Section 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

144

 

Section 10.18

 

Binding Effect

 

144

 

Section 10.19

 

Judgment Currency

 

145

 

Section 10.20

 

Lender Action

 

145

 

Section 10.21

 

USA PATRIOT Act

 

145

 

Section 10.22

 

Agent for Service of Process

 

145

 

 

SCHEDULES

 

 

 

 

 

 

 

I

 

Guarantors

 

1.01A

 

[Reserved]

 

1.01B

 

Certain Security Interests and Guarantees

 

1.01C

 

Unrestricted Subsidiaries

 

1.01D

 

Mandatory Cost

 

1.01E

 

Existing Letters of Credit

 

1.01F

 

Excluded Subsidiaries

 

2.01

 

Dollar Revolving Credit Commitment; Alternative Currency Revolving Credit
Commitment

 

2.01(a)

 

Term Commitment

 

 

iv


--------------------------------------------------------------------------------


 

2.03(a)(iii)(B)

 

Certain Letters of Credit

 

5.05

 

Certain Liabilities

 

5.09(b)

 

Environmental Matters

 

5.09(d)

 

Hazardous Materials

 

5.10

 

Taxes

 

5.11(a)

 

ERISA Compliance

 

5.12

 

Subsidiaries and Other Equity Investments

 

7.01(b)

 

Existing Liens

 

7.02(f)

 

Existing Investments

 

7.03(b)

 

Existing Indebtedness

 

7.04(f)

 

Permitted Subsidiary Fundamental Changes

 

7.05(k)

 

Dispositions

 

7.05(m)

 

Permitted Subsidiary Dispositions

 

7.08

 

Transactions with Affiliates

 

7.09

 

Existing Restrictions

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C-1

 

Term Note

 

C-2

 

Dollar Revolving Credit Note

 

C-3

 

Alternative Currency Revolving Credit Note

 

D

 

Compliance Certificate

 

E

 

Assignment and Assumption

 

F

 

Guaranty

 

G

 

Security Agreement

 

H

 

[Reserved]

 

I

 

Opinion Matters — Counsel to Loan Parties

 

J

 

Intellectual Property Security Agreement

 

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 25, 2007, among
ORBITZ WORLDWIDE, INC., a Delaware corporation (the “Borrower”), UBS AG,
STAMFORD BRANCH as Administrative Agent, Collateral Agent and an L/C Issuer, UBS
LOAN FINANCE LLC, as Swing Line Lender, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent and LEHMAN BROTHERS INC., as
Documentation Agent.

PRELIMINARY STATEMENTS

The Borrower has requested that simultaneously with the consummation of the
Orbitz IPO, the Term Lenders extend credit to the Borrower in the form of (i)
Term Loans in an initial aggregate Dollar Amount of $600,000,000, (ii) a Dollar
Revolving Credit Facility in an initial aggregate Dollar Amount of $50,000,000
and (iii) an Alternative Currency Revolving Credit Facility in an initial
aggregate Dollar Amount of $35,000,000.  The Dollar Revolving Credit Facility
may include one or more Swing Line Loans and one or more Dollar Letters of
Credit from time to time.  The Alternative Currency Revolving Credit Facility
may include one or more Alternative Currency Letters of Credit from time to
time.

The net proceeds of the Term Loans will be used to make a special dividend
payment to Parent (the “Parent Distribution”) (it being understood that an
amount not in excess of $100,000,000 resulting from (x) the Net Cash Proceeds
from the Orbitz IPO plus (y) the Net Cash Proceeds from the Term Loans minus (z)
$775,000,000 shall not be required to be included in the Parent Distribution),
the proceeds of which will be used to prepay Indebtedness under that certain
Credit Agreement dated as of August 23, 2006, as amended and restated as of
January 29, 2007, as further amended and restated as of May 23, 2007, among
Travelport LLC as the borrower, Travelport Limited as Holdings, Waltonville
Limited as Intermediate Parent, UBS AG, Stamford Branch as Administrative Agent
and L/C Issuer, UBS Loan Finance LLC, as Swing Line Lender, the other lenders
party thereto from time to time, and the other agents, bookrunners and arrangers
party thereto (the “Travelport Credit Agreement”).  The proceeds of Revolving
Credit Loans made after the Closing Date will be used for working capital and
other general corporate purposes of the Borrower and its Subsidiaries, including
the financing of Permitted Acquisitions.  Swing Line Loans and Letters of Credit
will be used for general corporate purposes of the Borrower and its
Subsidiaries.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01       DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning specified in Section 10.21.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

2


--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Sterling or Euros.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative Currency L/C Borrowing in accordance with its Pro Rata Share.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit which has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means UBS AG, Stamford Branch and any other
Lender that becomes an Alternative Currency L/C Issuer in accordance with
Section 2.03(j) or 10.07(j), in each case, in its capacity as an issuer of
Alternative Currency Letters of Credit hereunder, or any successor issuer of
Alternative Currency Letters of Credit hereunder.

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not such maximum amount is
then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit) plus the aggregate of all Unreimbursed Amounts in
respect of Alternative Currency Letters of Credit, including all Alternative
Currency L/C Borrowings.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency or Dollars and issued by any Alternative Currency L/C
Issuer.

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of simultaneous Alternative Currency Revolving Credit Loans of the same Type and
having the same Interest Period made by each of the Alternative Currency
Revolving Credit Lenders pursuant to Section 2.01(c).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(c)(ii),
(b) purchase participations in Alternative Currency L/C Obligations and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth, opposite such
Lender’s name on Schedule 2.01 under the caption “Alternative Currency Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in

3


--------------------------------------------------------------------------------


accordance with this Agreement.  The aggregate Dollar Amount of Alternative
Currency Revolving Credit Commitments of all Alternative Currency Revolving
Credit Lenders shall be $35,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the outstanding principal amount of
such Alternative Currency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the Alternative Currency L/C
Obligations at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(c)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Alternative Currency
Revolving Credit Lender resulting from the Alternative Currency Revolving Credit
Loans made by such Alternative Currency Revolving Credit Lender.

“Applicable Rate” means a percentage per annum equal to,


(A)           WITH RESPECT TO TERM LOANS THAT ARE EUROCURRENCY RATE LOANS,
3.00%,


(B)           WITH RESPECT TO TERM LOANS THAT ARE BASE RATE LOANS, 2.00%


(C)           WITH RESPECT TO REVOLVING CREDIT LOANS, UNUSED REVOLVING CREDIT
COMMITMENTS AND LETTER OF CREDIT FEES, THE FOLLOWING PERCENTAGES PER ANNUM,
BASED UPON THE TOTAL LEVERAGE RATIO AS SET FORTH IN THE MOST RECENT COMPLIANCE
CERTIFICATE RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.02(B)
(PROVIDED THAT UNTIL THE COMPLIANCE CERTIFICATE IS DELIVERED IN RESPECT OF THE
PERIOD ENDING DECEMBER 31, 2007 PURSUANT TO SECTION 6.02(B), “PRICING LEVEL 1”
SHALL APPLY):

Pricing
Level

 

Total Leverage Ratio

 

Eurocurrency Rate for
Revolving Credit Loans
and
Letter of Credit Fees

 

Base Rate for 
Revolving
Credit Loans

 

Commitment Fee
Rate

 

1

 

>3.0:1

 

2.50

%

1.50

%

0.50

%

2

 

£3.0:1 but >2.5:1

 

2.25

%

1.25

%

0.50

%

3

 

£2.5:1 but >2.0:1

 

2.00

%

1.00

%

0.50

%

4

 

£2.0:1

 

1.75

%

0.75

%

0.375

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a

4


--------------------------------------------------------------------------------


Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
at the option of the Administrative Agent or the Required Lenders, the “Pricing
Level 1” shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) (x) with respect to any Dollar Letters of Credit
issued pursuant to Section 2.03(a), the Dollar Revolving Credit Lenders and (y)
with respect to any Alternative Currency Letters of Credit issued pursuant to
Section 2.03(a), the Alternative Currency Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Dollar
Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means UBS Securities LLC and Credit Suisse Securities (USA) LLC,
each in its capacity as a Joint Bookrunner and a Co-Lead Arranger under this
Agreement and Lehman Brothers Inc., in its capacity as a Joint Bookrunner under
this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means (i) the audited combined balance sheets of
Orbitz Worldwide, Inc. and its Subsidiaries as of each of December 31, 2006,
2005 and 2004, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for Orbitz Worldwide, Inc. and its
Subsidiaries for the fiscal years ended December 31, 2006, 2005 and 2004,
respectively.

5


--------------------------------------------------------------------------------


 

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by UBS AG, Stamford
Branch as its “prime rate.”  The “prime rate” is a rate set by UBS AG, Stamford
Branch based upon various factors including UBS AG, Stamford Branch costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by UBS AG, Stamford
Branch shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in Euros in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euros to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day; and

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Sterling, any fundings, disbursements,
settlements and payments in Sterling in respect of any such Eurocurrency Rate
Loan, or any other dealings in Sterling to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Sterling are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted

6


--------------------------------------------------------------------------------


Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries, (b) all Capitalized Software Expenditures for such
period and (c) the value of all assets under Capitalized Leases incurred by the
Borrower and the Restricted Subsidiaries during such period; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
the purchase of plant, property or equipment or software to the extent financed
with the proceeds of Dispositions that are not required to be applied to prepay
Term Loans pursuant to Section 2.05(b), (iv) expenditures that constitute any
part of Consolidated Lease Expense, (v) expenditures that are accounted for as
capital expenditures by the Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Borrower or any Restricted
Subsidiary and for which none of the Borrower or any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (vi) the book value of any asset owned by the
Borrower or any Restricted Subsidiary prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (x) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (y) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (vii) capital requirements related to the one-time conversion to a
common global technology platform in an aggregate amount not to exceed
$30,000,000 during the term of this Agreement, or (viii) expenditures that
constitute Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at UBS AG, Stamford Branch (or
another commercial bank selected in compliance with Section 9.09) in the name of

7


--------------------------------------------------------------------------------


the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)           Dollars, Euros or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union, in each case
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States or a member nation of the European Union is pledged in support thereof;

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

(e)           repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer, in
each case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f)            securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state,

8


--------------------------------------------------------------------------------


commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);

(g)           Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h)           instruments equivalent to those referred to in clauses (a) through
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

(i)            Investments, classified in accordance with GAAP as current assets
of the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
cash management services to the Borrower or any Restricted Subsidiary.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services (including in respect of liabilities arising from purchase
cards, travel and entertainment cards, or other card services) or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earlier to occur of:

(a)           (A) a “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
to the extent such plan, trustee, agent or other fiduciary or administrator is
not acting in concert with another person or entity),

9


--------------------------------------------------------------------------------


excluding the Permitted Holders, shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of the Borrower and (y) the percentage of the then outstanding
voting stock of Borrower owned, directly or indirectly, beneficially by the
Permitted Holders or (B) during each period of twelve (12) consecutive months,
the board of directors of the Borrower shall not consist of a majority of the
Continuing Directors; or

(b)           any “Change of Control” (or any comparable term) in any document
pertaining to any Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders or Term Lenders, (b) when used with respect to Commitments, refers to
whether such Commitments are Dollar Revolving Credit Commitments, Alternative
Currency Revolving Credit Commitments or Term Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Dollar Revolving Credit Loans, Alternative
Currency Revolving Credit Loans or Term Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01, which date shall be
July 25, 2007.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means UBS AG, Stamford Branch, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered on the Closing Date pursuant to Section
4.01(a)(iii) or pursuant to Section 6.11 at such time, duly executed by each
Loan Party thereto;

(b)           all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by each Restricted Subsidiary of the Borrower that is a Domestic
Subsidiary and not an Excluded Subsidiary (each, a “Guarantor”);

(c)           [reserved];

(d)           the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of

10


--------------------------------------------------------------------------------


any Restricted Subsidiary pledged to secure Indebtedness permitted under Section
7.03(g)) of each wholly owned Domestic Subsidiary of the Borrower that is the
direct Subsidiary of the Borrower or a Domestic Subsidiary of the Borrower, and
(iii) 65% the issued and outstanding Equity Interests of each wholly owned
Foreign Subsidiary that is directly owned by the Borrower or any Domestic
Subsidiary of the Borrower that is a Guarantor;

(e)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of the Borrower and each other Guarantor
(including accounts (other than deposit accounts or other bank or securities
accounts), inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

(f)            none of the Collateral shall be subject to any Liens other than
Liens permitted by Section 7.01; and

(g)           the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each owned property required to be delivered pursuant
to Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom. 
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Borrower or any other Guarantor, the
Borrower shall not be required to

11


--------------------------------------------------------------------------------


take any action with respect to creation or perfection of security interests
with respect to such leases and (b) Liens required to be granted from time to
time pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Collateral Documents as in effect on
the Closing Date and, to the extent appropriate in the applicable jurisdiction,
as agreed between the Administrative Agent and the Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
for the benefit of the Lenders pursuant to Section 6.11 or Section 6.13, the
Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Administrative Agent
or the Collateral Agent, as the case may be, for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

(i)            total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii)           provision for taxes based on income, profits or capital of the
Borrower and the Restricted Subsidiaries, including state, franchise and similar
taxes (such as the Pennsylvania capital tax) and foreign withholding taxes paid
or accrued during such period,

(iii)          depreciation and amortization including amortization of
Capitalized Software Expenditures,

12


--------------------------------------------------------------------------------


(iv)          Non-Cash Charges,

(v)           extraordinary losses and unusual or non-recurring charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi)          restructuring charges or reserves (including restructuring costs
related to acquisitions after the date hereof and to closure/consolidation of
facilities),

(vii)         non-recurring charges relating to the conversion to a common
global technology platform in an aggregate amount not to exceed $30,000,000 for
the term of this Agreement,

(viii)        any deductions attributable to minority interests,

(ix)           [reserved],

(x)            the amount of any restructuring charges, integration costs or
other business optimization expenses or reserves deducted (and not added back)
in such period in computing Consolidated Net Income, including any one-time
costs incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities, the separation from
Cendant Corporation and Parent and the business-to-consumer platform,

(xi)           any costs or expenses incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), and

(xii)          the amount of net cost savings projected by the Borrower in good
faith to be realized as a result of specified actions taken during or prior to
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings are reasonably identifiable and factually supportable, (B) such
actions are taken no later than 36 months after the Closing Date, (C) no cost
savings shall be added pursuant to this clause (xi) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (vi) above with respect to such period and (D) the aggregate amount of
cost savings added pursuant to this clause (xii) shall not exceed $25,000,000
for any period consisting of four consecutive quarters,

(b)           without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

13


--------------------------------------------------------------------------------


(i)            extraordinary gains and unusual or non-recurring gains,

(ii)           non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period),

(iii)          gains on asset sales (other than asset sales in the ordinary
course of business),

(iv)          any net after-tax income from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments, and

(v)           all gains from investments recorded using the equity method;
provided that Consolidated EBITDA shall be increased by the amount of dividends
or distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period),

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(i)            there shall be excluded in determining Consolidated EBITDA
currency translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk),

(ii)           there shall be excluded in determining Consolidated EBITDA for
any period any adjustments (after any offset) resulting from the application of
Statement of Financial Accounting Standards No. 133, and

(iii)          there shall be included in determining Consolidated EBITDA for
any period, without duplication, (A) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by the Borrower
or such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of the definition of the
term “Permitted Acquisition” and Section 7.11, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent and (C) for purposes of determining the Total Leverage
Ratio and Fixed Charge Coverage Ratio only, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset

14


--------------------------------------------------------------------------------


sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on discontinued operations and asset sales, disposals or
abandonments, (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP, (c)
all losses from investments recorded using the equity method, (d) stock-based
awards compensation expense, and (e) other non-cash charges including, without
limitation, the amortization of up-front bonuses in connection with the supplier
services business (provided that if any non-cash charges referred to in this
clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Consolidated Fixed Charges” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Contracts, (ii) any scheduled
principal payments made or required to be made on Funded Debt made during such
period, (iii) the aggregate amount of Capital Expenditures for such period, (iv)
all cash payments in respect of income taxes made during such period (net of any
cash refund in respect of income taxes actually received during such period) and
(v) the product of (a) all dividend payments on any Equity Interests of the
Borrower (other than to the extent paid in Qualified Equity Interests of the
Borrower) made during such period, multiplied by (b) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
combined federal, state and local statutory tax rate of the Borrower and the
Restricted Subsidiaries, expressed as a decimal; provided that for purposes of
the definition of the term “Permitted Acquisition” and Section 7.11, there shall
be included in determining Consolidated Fixed Charges for any period items
analogous to those set forth in clauses (i) through (v) of this definition for
any Acquired Entity or Business acquired during such period, based on the cash
interest expense assuming any Indebtedness incurred or repaid in connection with
any such acquisition had been incurred or prepaid on the first day of such
period.  Notwithstanding anything to the contrary contained herein, for purposes
of determining Consolidated Fixed Charges for any period ending prior to the
first anniversary of the Closing Date, Consolidated Fixed Charges shall be an
amount equal to actual Consolidated Fixed Charges from the Closing Date through
the date of determination multiplied by a fraction the numerator of which is 365
and the denominator of which is the number of days from the Closing Date through
the date of determination.

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and

15


--------------------------------------------------------------------------------


net of sublease income, other than (a) obligations under vehicle leases entered
into in the ordinary course of business, (b) all such rental expenses associated
with assets acquired pursuant to a Permitted Acquisition to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all obligations under Capitalized Leases, all as determined
on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, (a)
the net income of any Restricted Subsidiary of the Borrower (other than any
Guarantors) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
is not permitted by operation of the terms of its organizational documents or
any agreement, instrument or requirement of law or regulation applicable to that
Restricted Subsidiary during such period unless such restriction has been
legally waived (b) extraordinary items for such period, (c) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income, (d) in the case of any period that includes
a period ending prior to or during the fiscal quarter ending September 30, 2007,
Transaction Expenses, (e) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or integration or non-recurring merger costs incurred during such
period as a result of any such transaction, (f) any income (loss) for such
period attributable to the early extinguishment of Indebtedness and (g) accruals
and reserves that are established within twelve months after the Closing Date
that are so required to be established as a result of the Transaction in
accordance with GAAP; provided that, for the avoidance of doubt, any net income
attributable to a Restricted Subsidiary shall only constitute Consolidated Net
Income after deducting for any minority interests in such Restricted
Subsidiary.  There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets, deferred revenue and debt line items in
component amounts required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transaction, any
acquisition consummated prior to the Closing Date, any Permitted Acquisitions,
or the amortization or write-off of any amounts thereof, net of taxes (other
than the impact of unfavorable contract liabilities and commission agreements
under purchase accounting).

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of

16


--------------------------------------------------------------------------------


Section 7.01(u)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes.

“Continuing Directors” means the directors of the Borrower on the Closing Date,
as elected or appointed after giving effect to the Transaction and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of the
Borrower is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Holders in his or her election
by the stockholders of the Borrower.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow” has the meaning specified in Section 7.02(n).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the

17


--------------------------------------------------------------------------------


interest rate (including any Applicable Rate and any Mandatory Cost) otherwise
applicable to such Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term Loans.

18


--------------------------------------------------------------------------------


“Documentation Agent” means Lehman Brothers Inc., as Documentation Agent under
this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a)           with respect to any Loan denominated in Dollars (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held);

(b)           with respect to any Loan denominated in an Alternative Currency,
the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 1.08 and Section
2.15(a); and

(c)           with respect to any L/C Obligation (or any risk participation
therein), (A) if denominated in Dollars, the amount thereof and (B) if
denominated in an Alternative Currency, the amount thereof converted to Dollars
in accordance with Section 1.08 and Section 2.15(b).

 “Dollar L/C Advance” means, with respect to each Dollar Revolving Credit
Lender, such Lender’s funding of its participation in any Dollar L/C Borrowing
in accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the
applicable Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Dollar L/C Issuer” means UBS AG, Stamford Branch and any other Lender that
becomes a Dollar L/C Issuer in accordance with Section 2.03(j) or 10.07(j), in
each case, in its capacity as an issuer of Dollar Letters of Credit hereunder,
or any successor issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not such maximum amount is then in effect under any such
Dollar Letter of Credit if such maximum amount increases periodically pursuant
to the terms of such Dollar Letter of Credit) plus the aggregate of all
Unreimbursed Amounts in respect of Dollar Letters of Credit, including all
Dollar L/C Borrowings.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued by any Dollar L/C Issuer.

19


--------------------------------------------------------------------------------


“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(c)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar
L/C Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders shall be $50,000,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(c)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Dollar Revolving Credit Lender resulting
from the Dollar Revolving Credit Loans made by such Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

20


--------------------------------------------------------------------------------


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

21


--------------------------------------------------------------------------------


“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the Dow
Jones Market screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars, Euros or
Sterling (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,
or

(b)           if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars,
Euros or Sterling (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,

(c)           if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars, Euros or Sterling for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by UBS
AG, Stamford Branch and with a term equivalent to such Interest Period would be
offered by a London Affiliate of UBS AG, Stamford Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,

(d)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the Telerate page
248 (or any successor thereto) for deposits in Euros (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (Brussels time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period,

22


--------------------------------------------------------------------------------


(e)           if the rate referenced in the preceding clause (d) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period, or

(f)            if the rates referenced in the preceding clauses (d) and (e) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Euros for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by UBS AG, Stamford
Branch and with a term equivalent to such Interest Period would be offered by a
London Affiliate of UBS AG, Stamford Branch to major banks in the European
interbank market at their request at approximately 11:00 a.m. (Brussels time)
two (2) Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.

 “Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)           the sum, without duplication, of:

(i)                                     Consolidated Net Income for such period,

(ii)           an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income,

(iii)          decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by the Borrower and the Restricted Subsidiaries completed during such
period)), and

(iv)          an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b)           the sum, without duplication, of:

23


--------------------------------------------------------------------------------


(i)            an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,

(ii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures made in cash,
except to the extent that such Capital Expenditures were financed with the
proceeds of Indebtedness of the Borrower or the Restricted Subsidiaries,

(iii)          the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries,

(iv)          an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v)           increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by the Borrower and the Restricted Subsidiaries during such
period),

(vi)          cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness,

(vii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Investments and acquisitions made
during such period pursuant to Section 7.02(b) or (i), to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries,

(viii)        [reserved],

(ix)           the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

24


--------------------------------------------------------------------------------


(x)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,

(xi)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

(xii)          the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.

 “Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (b) each Subsidiary listed on Schedule 1.01F hereto,
(c) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (e) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to Section
7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (d) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable and (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

25


--------------------------------------------------------------------------------


“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01E.

“Facility” means the Term Loans, the Letters of Credit, the Dollar Revolving
Credit Facility or the Alternative Currency Revolving Credit Facility, as the
context may require, and are referred to collectively as the “Facilities”.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to UBS AG, Stamford
Branch on such day on such transactions as determined by the Administrative
Agent.

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a)
Consolidated EBITDA for the Test Period ending most recently on or prior to such
date to (b) Consolidated Fixed Charges for the Test Period ending most recently
on or prior to such date.

“Foreign Holdco” means a direct wholly owned Subsidiary of the Borrower which
shall hold all of the Borrower’s interests in all of its other Foreign
Subsidiaries.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

26


--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

27


--------------------------------------------------------------------------------


“Guaranty” means (a) the guaranty made by the Borrower and the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in Section
2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

28


--------------------------------------------------------------------------------


(f)            all Attributable Indebtedness;

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit J.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice, and (b) as to Closing
Date or on the last day of the preceding Interest Period and ending on the next
succeeding day thereafter that is the last Business Day of March, June,
September or December, as the case may be; provided that:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business

29


--------------------------------------------------------------------------------


Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

30


--------------------------------------------------------------------------------


“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collectively reference to the Dollar L/C
Credit Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to the Dollar L/C Issuer and the
Alternative Currency L/C Issuer.

“L/C Obligations” means, the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit or any Dollar Letter of
Credit or Alternative Currency Letter of Credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means with respect to Letters of Credit, the
day that is five (5) Business Days prior to the scheduled Maturity Date then in
effect for the Revolving Credit Facilities (or, if such day is not a Business
Day, the next preceding Business Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

31


--------------------------------------------------------------------------------


“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of the Borrower or any
of its Subsidiaries who are investors in the Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

“Maturity Date” means (a) with respect to the Revolving Credit Facilities, the
sixth anniversary of the Closing Date and (b) with respect to the Term Loans,
the seventh anniversary of the Closing Date; provided that if either such
anniversary is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a document in form and substance reasonably satisfactory to the
Administrative Agent.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to the Disposition of any asset by the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event

32


--------------------------------------------------------------------------------


(including any cash (whether in Dollars or an Alternative Currency) or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any Restricted Subsidiary) over (ii) the sum of (A)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, and (D) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Borrower or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed a Dollar Amount of $5,000,000and (y) no such net cash proceeds
shall constitute Net Cash Proceeds under this clause (a) in any fiscal year
until the aggregate amount of all such net cash proceeds in such fiscal year
shall exceed a Dollar Amount of $15,000,000 (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and

(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

33


--------------------------------------------------------------------------------


“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Dollar Revolving Credit Note or an Alternative
Currency Revolving Credit Note, as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b) and (b)
was not (or is not simultaneously being) applied to anything other than that
such particular use or transaction.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement, and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

“Orbitz IPO” means the issuance by the Borrower on the Closing Date of its
common Equity Interests in an underwritten public offering.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

34


--------------------------------------------------------------------------------


“Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests of the Borrower on
or promptly after the Closing Date.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of UBS AG,
Stamford Branch in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Parent” means Travelport LLC or any Subsidiary of Travelport LLC (x) that is
not, in each case, the Borrower or one of the Borrower’s Subsidiaries, and (y)
that is, in each case, a Person of which Borrower is a Subsidiary.

“Parent Distribution” has the meaning specified in the preliminary statement
hereto.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

35


--------------------------------------------------------------------------------


“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower to the extent permitted hereunder.

“Permitted Holders” means each of (i) Parent, (ii) the Sponsor, (iii) the
Management Stockholders and (iv) the Other Sponsor; provided that if the
Management Stockholders own beneficially or of record more than fifteen percent
(15%) of the outstanding voting stock of the Borrower in the aggregate, they
shall be treated as Permitted Holders of only fifteen percent (15%) of the
outstanding voting stock of the Borrower at such time; provided further that if
the Other Sponsor owns beneficially or of record more than fifteen percent (15%)
of the outstanding voting stock of the Borrower in the aggregate, it shall be
treated as a Permitted Holder of only fifteen percent (15%) of the outstanding
voting stock of the Borrower at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to Section
7.03(b) or 7.13(a), (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing,

36


--------------------------------------------------------------------------------


refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Foreign Plan, established by any Loan Party or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to the acquisition of an Acquired
Entity or Business, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under either Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) if
compliance for a Test Period ending on or before December 31, 2007 is being
determined, the Transaction shall have

37


--------------------------------------------------------------------------------


been deemed to have been consummated on the first day of such applicable Test
Period, (B) to the extent applicable, the Pro Forma Adjustment shall have been
made and (C) all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant:  (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of  “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting  the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Restricted Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in Section
5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi)

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

38


--------------------------------------------------------------------------------


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in Dollar
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and (c)
aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender or the Borrower
or any Affiliate thereof shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(a).

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.  The initial aggregate amount of the Revolving Credit Commitments is
$85,000,000.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

39


--------------------------------------------------------------------------------


“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Revolving Credit Notes” means the collective reference to the Dollar Revolving
Credit Notes and the Alternative Currency Revolving Credit Notes.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(f) that is entered into by and between any Loan Party or any Restricted
Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt (other than Consolidated Total Debt that is
subordinated in right of payment to the Obligations) as of such date that is
secured by a Lien to (b) Consolidated EBITDA for the Test Period most recently
ended on or prior to such date.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

40


--------------------------------------------------------------------------------


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Subsidiary designation, Incremental Term Loan,
Revolving Commitment Increase that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”; provided that a Revolving
Commitment Increase, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn.

“Sponsor” means The Blackstone Group and its Affiliates, but not including,
however, any of its portfolio companies.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

41


--------------------------------------------------------------------------------


transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means UBS Loan Finance LLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agent” means Credit Suisse Securities (USA), LLC, as Syndication
Agent under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system

42


--------------------------------------------------------------------------------


ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate Dollar Amount
not to exceed the amount set forth opposite such Lender’s name on Schedule
2.01(a) under the caption “Term Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The initial aggregate amount of the Term Commitments is
$600,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Borrower for which financial
statements are then available.  A Test Period may be designated by reference to
the last day thereof (i.e., the “March 31, 2008 Test Period” refers to the
period of four consecutive fiscal quarters of the Borrower ended March 31,
2008), and a Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $10,000,000.

“Total Assets” means the total assets of the Borrower and the Borrower’s
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the Borrower delivered pursuant to Section 6.01(a) or (b) or,
for the period prior to the time any such statements are so delivered pursuant
to Section 6.01(a) or (b), the Unaudited Financial Statements.

43


--------------------------------------------------------------------------------


“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Orbitz IPO, (b)
the payment of the Parent Distribution, (c) funding of the Loans on the Closing
Date, (d) the consummation of any other transactions in connection with the
foregoing, and (e) the payment of the fees and expenses incurred in connection
with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Travelport Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Travelport Debt Financing Agreements” means (a) the indentures relating to (i)
$300,000,000 in aggregate principal amount of Travelport LLC’s 117/8% senior
subordinated notes due 2016, (ii) €160,000,000 in aggregate principal amount of
Travelport LLC’s 107/8% senior euro fixed rate notes due 2016, (iii)
$450,000,000 in aggregate principal amount of Travelport LLC’s 97/8% senior
dollar fixed rate notes due 2014, (iv) $150,000,000 in aggregate principal
amount of Travelport LLC’s dollar floating rate senior unsecured notes due 2014
and (v) €235,000,000 in aggregate principal amount of Travelport LLC’s euro
floating rate senior unsecured notes due 2014 and (b) any full or partial
refinancing or replacement of any of the foregoing to the extent that the
restrictions contained in such refinancing or replacement are not materially
more onerous to the Borrower and its Subsidiaries than the Indebtedness being so
refinanced or replaced.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UBS AG, Stamford Branch” means UBS AG, Stamford Branch, and its successors.

“Unaudited Financial Statements” has the meaning specified in Section 4.01(e).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

44


--------------------------------------------------------------------------------


“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to Section
6.14 subsequent to the date hereof, and any Subsidiary of such Subsidiary.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

SECTION 1.02       Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

(b)           (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

(II)     ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES ARE TO THE LOAN
DOCUMENT IN WHICH SUCH REFERENCE APPEARS.

(III)    THE TERM “INCLUDING” IS BY WAY OF EXAMPLE AND NOT LIMITATION.

(IV)    THE TERM “DOCUMENTS” INCLUDES ANY AND ALL INSTRUMENTS, DOCUMENTS,
AGREEMENTS, CERTIFICATES, NOTICES, REPORTS, FINANCIAL STATEMENTS AND OTHER
WRITINGS, HOWEVER EVIDENCED, WHETHER IN PHYSICAL OR ELECTRONIC FORM.


(C)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


(D)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

45


--------------------------------------------------------------------------------


SECTION 1.03       Accounting Terms.


(A)           ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED HEREIN
SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING
FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED
PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP, APPLIED
IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL
STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH ANY TEST OR COVENANT CONTAINED IN THIS AGREEMENT
WITH RESPECT TO ANY PERIOD DURING WHICH ANY SPECIFIED TRANSACTION OCCURS, THE
TOTAL LEVERAGE RATIO AND FIXED CHARGE COVERAGE RATIO SHALL BE CALCULATED WITH
RESPECT TO SUCH PERIOD AND SUCH SPECIFIED TRANSACTION ON A PRO FORMA BASIS.

SECTION 1.04       Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05       References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06       Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.07       Timing of Payment of Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08       Currency Equivalents Generally.


(A)           ANY AMOUNT SPECIFIED IN THIS AGREEMENT (OTHER THAN IN ARTICLES II,
IX AND X OR AS SET FORTH IN PARAGRAPH (B) OF THIS SECTION) OR ANY OF THE OTHER
LOAN DOCUMENTS TO BE IN DOLLARS SHALL ALSO INCLUDE THE EQUIVALENT OF SUCH AMOUNT
IN ANY CURRENCY OTHER THAN DOLLARS, SUCH EQUIVALENT AMOUNT TO BE DETERMINED AT
THE RATE OF EXCHANGE QUOTED BY THE REUTERS WORLD CURRENCY PAGE FOR THE
APPLICABLE CURRENCY AT 11:00 A.M. (LONDON TIME) ON SUCH DAY (OR, IN THE EVENT
SUCH RATE DOES NOT APPEAR ON ANY REUTERS WORLD CURRENCY PAGE, BY REFERENCE TO
SUCH OTHER PUBLICLY AVAILABLE SERVICE FOR DISPLAYING EXCHANGE RATES AS MAY BE
AGREED UPON BY THE

46


--------------------------------------------------------------------------------


Administrative Agent and the Borrower, or, in the absence of such agreement,
such rate shall instead be the arithmetic average of the spot rates of exchange
of the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later); provided that the determination of any Dollar
Amount shall be made in accordance with Section 2.15.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE UNDER SECTIONS 7.02, 7.05
AND 7.11, ANY AMOUNT IN A CURRENCY OTHER THAN DOLLARS WILL BE CONVERTED TO
DOLLARS BASED ON THE AVERAGE EXCHANGE RATE FOR SUCH CURRENCY FOR THE MOST RECENT
TWELVE-MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF DETERMINATION DETERMINED IN
A MANNER CONSISTENT WITH THAT USED IN CALCULATING CONSOLIDATED EBITDA FOR THE
APPLICABLE PERIOD; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE DEEMED TO
APPLY TO THE DETERMINATION OF ANY AMOUNT OF INDEBTEDNESS.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01       The Loans.


(A)           THE TERM BORROWINGS.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, EACH TERM LENDER SEVERALLY AGREES TO MAKE TO THE
BORROWER A SINGLE LOAN DENOMINATED IN DOLLARS IN A DOLLAR AMOUNT EQUAL TO SUCH
TERM LENDER’S TERM COMMITMENT ON THE CLOSING DATE.  AMOUNTS BORROWED UNDER THIS
SECTION 2.01(A) AND REPAID OR PREPAID MAY NOT BE REBORROWED.  TERM LOANS MAY BE
BASE RATE LOANS OR EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.


(B)           [RESERVED].


(C)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN (I) EACH DOLLAR REVOLVING CREDIT LENDER SEVERALLY
AGREES TO MAKE LOANS DENOMINATED IN DOLLARS TO THE BORROWER AS ELECTED BY THE
BORROWER PURSUANT TO SECTION 2.02 (EACH SUCH LOAN, A “DOLLAR REVOLVING CREDIT
LOAN”) FROM TIME TO TIME, ON ANY BUSINESS DAY FOLLOWING THE CLOSING DATE UNTIL
THE MATURITY DATE, IN AN AGGREGATE DOLLAR AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF SUCH LENDER’S DOLLAR REVOLVING CREDIT COMMITMENT;
PROVIDED THAT AFTER GIVING EFFECT TO ANY DOLLAR REVOLVING CREDIT BORROWING, THE
AGGREGATE OUTSTANDING AMOUNT OF THE DOLLAR REVOLVING CREDIT LOANS OF ANY LENDER,
PLUS SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL DOLLAR L/C
OBLIGATIONS, PLUS SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL
SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S DOLLAR REVOLVING CREDIT
COMMITMENT; AND (II) EACH ALTERNATIVE CURRENCY REVOLVING CREDIT LENDER SEVERALLY
AGREES TO MAKE LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY OR DOLLARS TO THE
BORROWER AS

47


--------------------------------------------------------------------------------


elected by the Borrower pursuant to Section 2.02 (each such loan, an
“Alternative Currency Revolving Credit Loan”) from time to time, on any Business
Day following the Closing Date until the Maturity Date, in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of such Lender’s
Alternative Currency Revolving Credit Commitment; provided that after giving
effect to any Alternative Currency Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Alternative Currency Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Alternative Currency L/C Obligations shall not exceed such Lender’s Alternative
Currency Revolving Credit Commitment.  Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(c), prepay under Section
2.05, and reborrow under this Section 2.01(c).  Dollar Revolving Credit Loans
and Alternative Currency Revolving Credit Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein, and
Alternative Currency Revolving Credit Loans denominated in Alternative Currency
must be Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02       Borrowings, Conversions and Continuations of Loans.


(A)           EACH TERM BORROWING, EACH REVOLVING CREDIT BORROWING, EACH
CONVERSION OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER,
AND EACH CONTINUATION OF EUROCURRENCY RATE LOANS SHALL BE MADE UPON THE
BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 12:00 P.M. (NEW YORK, NEW YORK TIME OR LONDON, ENGLAND TIME IN THE
CASE OF ANY BORROWING DENOMINATED IN AN ALTERNATIVE CURRENCY) (I) THREE (3)
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OR CONTINUATION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS OR ANY CONVERSION OF BASE RATE
LOANS TO EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS, (II) FOUR (4) BUSINESS
DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OR CONTINUATION OF
EUROCURRENCY RATE LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, AND (III) ONE
(1) BUSINESS DAY BEFORE THE REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS. 
EACH TELEPHONIC NOTICE BY THE BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE
CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF
EUROCURRENCY RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF (X) $2,500,000 OR A
WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF IN THE CASE OF TERM LOANS OR
REVOLVING CREDIT LOANS DENOMINATED IN DOLLARS, (Y) €2,500,000 OR A WHOLE
MULTIPLE OF €500,000 IN EXCESS THEREOF IN THE CASE OF ALTERNATIVE CURRENCY
REVOLVING CREDIT LOANS DENOMINATED IN EUROS OR (Z) £2,500,000 OR A WHOLE
MULTIPLE OF £500,000 IN EXCESS THEREOF IN THE CASE OF ALTERNATIVE CURRENCY
REVOLVING CREDIT LOANS DENOMINATED IN STERLING.  EXCEPT AS PROVIDED IN SECTIONS
2.03(C) AND 2.04(C), EACH BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE
IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL
SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A TERM BORROWING, A DOLLAR
REVOLVING CREDIT BORROWING, AN ALTERNATIVE CURRENCY REVOLVING CREDIT BORROWING,
A CONVERSION OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER,
OR A CONTINUATION OF EUROCURRENCY RATE LOANS, (II) THE REQUESTED DATE OF THE
BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE CURRENCY IN WHICH THE LOANS TO BE BORROWED ARE TO BE
DENOMINATED, (V) THE TYPE OF LOANS TO BE BORROWED OR TO WHICH EXISTING TERM
LOANS OR REVOLVING CREDIT LOANS ARE TO BE CONVERTED, AND (VI) IF APPLICABLE, THE

48


--------------------------------------------------------------------------------


duration of the Interest Period with respect thereto.  If with respect to Loans
denominated in Dollars the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month.  If no currency is
specified, the requested Borrowing shall be in Dollars.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS PRO RATA SHARE OF
THE APPLICABLE CLASS OF LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR
CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS OR
CONTINUATION DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF EACH BORROWING, EACH
APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE FOR
THE APPLICABLE CURRENCY NOT LATER THAN 1:00 P.M., IN THE CASE OF ANY LOAN
DENOMINATED IN DOLLARS, AND NOT LATER THAN 1:00 P.M. (LONDON TIME) IN THE CASE
OF ANY LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF UBS AG, STAMFORD BRANCH WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE
TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO
(AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER;
PROVIDED THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH
BORROWING IS GIVEN BY THE BORROWER, THERE ARE SWING LINE LOANS OR L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING SHALL BE APPLIED, FIRST, TO THE
PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, SECOND, TO THE PAYMENT IN FULL OF
ANY SUCH SWING LINE LOANS, AND THIRD, TO THE BORROWER AS PROVIDED ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE LOAN MAY
BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EUROCURRENCY RATE LOAN UNLESS THE BORROWER PAYS THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.05 IN CONNECTION THEREWITH.  DURING THE EXISTENCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE THAT NO
LOANS MAY BE CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE LOANS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  THE
DETERMINATION OF THE EUROCURRENCY RATE BY THE ADMINISTRATIVE AGENT SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  AT ANY TIME THAT BASE RATE LOANS
ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE
LENDERS OF ANY CHANGE IN UBS AG, STAMFORD BRANCH PRIME RATE USED IN DETERMINING
THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.

49


--------------------------------------------------------------------------------



(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF TERM LOANS OR REVOLVING CREDIT LOANS FROM ONE
TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS OR REVOLVING CREDIT LOANS
AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIFTEEN (15) INTEREST PERIODS IN
EFFECT.


(F)            THE FAILURE OF ANY LENDER TO MAKE THE LOAN TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


(G)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY, WITH THE BORROWER’S CONSENT, ASSUME THAT SUCH
LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE
OF SUCH BORROWING IN ACCORDANCE WITH PARAGRAPH (B) ABOVE, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO
MADE FUNDS AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE
SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, EACH OF SUCH LENDER AND THE
BORROWER SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER,
THE INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING
AND (II) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT
SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION
2.02(G) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S
PORTION OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY
SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH THE DATE OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH
INTEREST THEREON ACCRUING FROM THE DATE ON WHICH THE ADMINISTRATIVE AGENT MADE
THE FUNDS AVAILABLE TO THE BORROWER AT THE RATE PER ANNUM APPLICABLE TO BASE
RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.  IF SUCH
LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR
PURPOSES OF THIS AGREEMENT, AND THE BORROWER’S OBLIGATION TO REPAY THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT PURSUANT TO THIS SECTION 2.02(G)
SHALL CEASE.


SECTION 2.03       LETTERS OF CREDIT.


(A)           THE LETTER OF CREDIT COMMITMENTS.

(i)      On and after the Closing Date the Existing Letters of Credit will
constitute Letters of Credit under this Agreement and for purposes hereof will
be deemed to have been issued on the Closing Date.

(ii)     Subject to the terms and conditions set forth herein, (A)(1) each
Dollar L/C Issuer agrees, in reliance upon the agreements of the other Dollar
Revolving Credit Lenders

50


--------------------------------------------------------------------------------


 

set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date
applicable to Dollar Letters of Credit issued under the Dollar Revolving Credit
Facility, to issue Dollar Letters of Credit for the account of the Borrower
(provided, that any Dollar Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Dollar Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drafts under the Dollar Letters of Credit and (2) the Dollar Revolving Credit
Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03, (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative Currency
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date applicable to Alternative Currency Letters of Credit
issued under the Alternative Currency Revolving Credit Facility, to issue
Alternative Currency Letters of Credit denominated in an Alternative Currency or
Dollars for the account of the Borrower (provided, that any Alternative Currency
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Alternative Currency Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (y) to honor drafts under the
Alternative Currency Letters of Credit and (2) the Alternative Currency
Revolving Credit Lenders severally agree to participate in Alternative Currency
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (w) the Dollar
Revolving Credit Exposure of any Lender would exceed such Lender’s Dollar
Revolving Credit Commitment, (x) the Alternative Currency Revolving Credit
Exposure of any Lender would exceed such Lender’s Alternative Currency Revolving
Credit Commitment, (y) the Outstanding Amount of the Dollar L/C Obligations
would exceed the Dollar Revolving Credit Commitment or (z) the Outstanding
Amount of the Alternative Currency L/C Obligations would exceed the Alternative
Currency Revolving Credit Commitment.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  Notwithstanding any
such specification or deemed specification, the Borrower may request in writing
that a Letter of Credit issued under either Revolving Credit Facility be deemed
to be issued under any other Facility (and such redesignation shall become
effective on the date of receipt by the Administrative Agent of such written
request which shall be a Business Day) so long as if at the time of the
Administrative Agent’s receipt of such request the issuance of such a Letter of
Credit would be permitted under such Facility by the foregoing provisions of
this paragraph.

(iii)    An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the

51


--------------------------------------------------------------------------------


 

Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit (other than the Letters of Credit listed on Schedule
2.03(a)(iii)(B)) would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

(C)           the expiry date of such requested Letter of Credit would occur
after applicable Letter of Credit Expiration Date, unless all the Dollar
Revolving Credit Lenders have approved such expiry date; or

(D)          the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer.

(iv)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-RENEWAL LETTERS OF CREDIT.

(i)      Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion.  In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the request Letter of Credit will
be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

(ii)     Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the

 

52


--------------------------------------------------------------------------------


Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof.  Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of (x) each Dollar
Letter of Credit, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, acquire from the relevant L/C
Issuer a risk participation in such Dollar Letter of Credit in an amount equal
to the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Letter of Credit and (y) each Alternative Currency Letter
of Credit, each Alternative Currency Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, acquire from the relevant
L/C Issuer a risk participation in such Alternative Currency Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share times the amount of such Alternative Currency Letter of
Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(iii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the Business Day immediately following the date of any payment by
an L/C Issuer under a Letter of Credit (each such

 

53


--------------------------------------------------------------------------------


date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the Dollar Amount
thereof in the case of an Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share thereof.  In such event,
(x) in the case of an Unreimbursed Amount under a Dollar Letter of Credit, the
Borrower shall be deemed to have requested a Dollar Revolving Credit Borrowing
of Base Rate Loans and (y) in the case of an Unreimbursed Amount under an
Alternative Currency Letter of Credit, the Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Eurocurrency
Rate Loans, in each case to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Eurocurrency Rate Loans or Base Rate
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and Revolving Credit Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)     Each Dollar Revolving Credit Lender (including any such Lender acting
as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the relevant L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Dollar Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.  Each Alternative Currency Revolving Credit Lender (including any such
Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the relevant L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of any Unreimbursed Amount in respect of an
Alternative Currency Letter of Credit not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Alternative Currency Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii)    With respect to any Unreimbursed Amount in respect of a Dollar Letter
of Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant L/C Issuer a Dollar L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which Dollar L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Dollar Revolving Credit Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed

 

54


--------------------------------------------------------------------------------


payment in respect of its participation in such Dollar L/C Borrowing and shall
constitute a Dollar L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.  With respect to any
Unreimbursed Amount in respect of an Alternative Currency Letter of Credit that
is not fully refinanced by an Alternative Currency Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant L/C Issuer an Alternative Currency L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which Alternative Currency
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate.  In such event, each Alternative
Currency Revolving Credit Lender’s payment to the Administrative Agent for the
account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such Alternative Currency L/C
Borrowing and shall constitute an Alternative Currency L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.

(v)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(vii)   If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in

 

55


--------------------------------------------------------------------------------


respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii)  [reserved].

(ix)    [reserved].

(x)     If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.


(D)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE RELEVANT L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT ISSUED BY
IT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)      ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT, THIS
AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

(II)     THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR OTHER
RIGHT THAT ANY LOAN PARTY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY
OR ANY SUCH TRANSFEREE MAY BE ACTING), THE RELEVANT L/C ISSUER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT RELATING
THERETO, OR ANY UNRELATED TRANSACTION;

(III)    ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER SUCH
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;
OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED
IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)    ANY PAYMENT BY THE RELEVANT L/C ISSUER UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE RELEVANT L/C
ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR

 

56


--------------------------------------------------------------------------------


SUCCESSOR TO ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT,
INCLUDING ANY ARISING IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF
LAW;

(V)     ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL, OR ANY RELEASE
OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM THE GUARANTY OR ANY OTHER
GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS ANY LOAN PARTY IN RESPECT OF SUCH
LETTER OF CREDIT; OR

(VI)    ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY LOAN PARTY;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.


(E)           ROLE OF L/C ISSUERS.  EACH LENDER AND THE BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE RELEVANT L/C ISSUER SHALL NOT
HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUERS, ANY AGENT-RELATED PERSON NOR ANY OF THE RESPECTIVE CORRESPONDENTS,
PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR
(I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH
THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY
ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
LETTER OF CREDIT APPLICATION.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUERS, ANY AGENT-RELATED PERSON, NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY L/C ISSUER, SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (III) OF
SECTION 2.03(E); PROVIDED THAT ANYTHING IN SUCH CLAUSES TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST AN L/C ISSUER, AND SUCH
L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT,
OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE
BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY SUCH L/C ISSUER’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OR SUCH L/C ISSUER’S WILLFUL OR GROSSLY NEGLIGENT
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, EACH L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND NO L/C ISSUER SHALL
BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF


 

57


--------------------------------------------------------------------------------



CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN
PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(F)            CASH COLLATERAL.  (I) IF ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, AS APPLICABLE,
REQUIRE THE BORROWER TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO
SECTION 8.02(C) OR (II) AN EVENT OF DEFAULT SET FORTH UNDER SECTION 8.01(F) OR
(G) OCCURS AND IS CONTINUING, THEN THE BORROWER SHALL CASH COLLATERALIZE THE
THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO SUCH
OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH EVENT OF DEFAULT), AND
SHALL DO SO NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON (X) IN THE CASE OF
THE IMMEDIATELY PRECEDING CLAUSE (I), (1) THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE THEREOF, IF SUCH NOTICE IS RECEIVED ON SUCH DAY PRIOR TO 12:00
NOON, NEW YORK CITY TIME, OR (2) IF CLAUSE (1) ABOVE DOES NOT APPLY, THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE AND (Y) IN THE CASE OF THE IMMEDIATELY PRECEDING CLAUSE (II), THE
BUSINESS DAY ON WHICH AN EVENT OF DEFAULT SET FORTH UNDER SECTION 8.01(F) OR (G)
OCCURS OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE BUSINESS DAY IMMEDIATELY
SUCCEEDING SUCH DAY.  FOR PURPOSES HEREOF, “CASH COLLATERALIZE” MEANS TO PLEDGE
AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
RELEVANT L/C ISSUER AND THE REVOLVING CREDIT LENDERS, AS COLLATERAL FOR THE L/C
OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES (“CASH COLLATERAL”) PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE RELEVANT L/C ISSUER (WHICH DOCUMENTS ARE HEREBY
CONSENTED TO BY THE REVOLVING CREDIT LENDERS).  DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS.  THE BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE L/C ISSUERS AND THE REVOLVING CREDIT LENDERS, A SECURITY
INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL
PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED
ACCOUNTS AT UBS AG, STAMFORD BRANCH AND MAY BE INVESTED IN READILY AVAILABLE
CASH EQUIVALENTS.  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY
FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON
OTHER THAN THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED PARTIES) OR THAT
THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, THE BORROWER WILL, FORTHWITH UPON DEMAND BY THE
ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE
DEPOSITED AND HELD IN THE DEPOSIT ACCOUNTS AT UBS AG, STAMFORD BRANCH AS
AFORESAID, AN AMOUNT EQUAL TO THE EXCESS OF (A) SUCH AGGREGATE OUTSTANDING
AMOUNT OVER (B) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL
THAT THE ADMINISTRATIVE AGENT REASONABLY DETERMINES TO BE FREE AND CLEAR OF ANY
SUCH RIGHT AND CLAIM.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS
ARE ON DEPOSIT AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, TO REIMBURSE THE RELEVANT L/C ISSUER.  TO THE
EXTENT THE AMOUNT OF ANY CASH COLLATERAL EXCEEDS THE THEN OUTSTANDING AMOUNT OF
SUCH L/C OBLIGATIONS AND SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE EXCESS SHALL BE REFUNDED TO THE BORROWER.  IF SUCH EVENT OF
DEFAULT IS CURED OR WAIVED AND NO OTHER EVENT OF DEFAULT IS THEN OCCURRING AND
CONTINUING, THE AMOUNT OF ANY CASH COLLATERAL SHALL BE REFUNDED TO THE BORROWER.


(G)           LETTER OF CREDIT FEES.

(i)      The Borrower shall pay to the Administrative Agent for the account of
each Dollar Revolving Credit Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Dollar Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Dollar Letter of Credit

 

58


--------------------------------------------------------------------------------


(whether or not such maximum amount is then in effect under such Dollar Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Dollar Letter of Credit).  Such letter of credit fees shall be computed on
a quarterly basis in arrears.  Such letter of credit fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Dollar Letter of Credit, on the Letter of Credit Expiration
Date relating to Dollar Letters of Credit and thereafter on demand.  If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Dollar Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(ii)     The Borrower shall pay to the Administrative Agent for the account of
each Alternative Currency Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to the Applicable Rate times the daily
maximum amount then available to be drawn under such Alternative Currency Letter
of Credit (whether or not such maximum amount is then in effect under such
Alternative Currency Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Alternative Currency Letter of
Credit).  Such letter of credit fees shall be computed on a quarterly basis in
arrears.  Such letter of credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such
Alternative Currency Letter of Credit, on the Letter of Credit Expiration Date
relating to Alternative Currency Letters of Credit and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Alternative Currency Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.


(H)           FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C
ISSUERS.  THE BORROWER SHALL PAY DIRECTLY TO EACH L/C ISSUER FOR ITS OWN ACCOUNT
A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT ISSUED BY IT EQUAL TO
0.125% PER ANNUM OF THE DAILY MAXIMUM AMOUNT THEN AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT (WHETHER OR NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT
UNDER SUCH LETTER OF CREDIT IF SUCH MAXIMUM AMOUNT INCREASES PERIODICALLY
PURSUANT TO THE TERMS OF SUCH LETTER OF CREDIT).  SUCH FRONTING FEES SHALL BE
COMPUTED ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEES SHALL BE DUE AND
PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND.  IN ADDITION, THE BORROWER SHALL PAY DIRECTLY TO EACH L/C ISSUER FOR ITS
OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN TEN (10) BUSINESS DAYS OF
DEMAND AND ARE NONREFUNDABLE.


(I)            CONFLICT WITH LETTER OF CREDIT APPLICATION.  NOTWITHSTANDING
ANYTHING ELSE TO THE CONTRARY IN ANY LETTER OF CREDIT APPLICATION, IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.

59


--------------------------------------------------------------------------------



(J)            ADDITION OF AN L/C ISSUER.

(i)      A Dollar Revolving Credit Lender may become an additional Dollar L/C
Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Dollar Revolving Credit Lender.  The
Administrative Agent shall notify the Dollar Revolving Credit Lenders of any
such additional Dollar L/C Issuer.

(ii)     An Alternative Currency Revolving Credit Lender may become an
additional Alternative Currency L/C Issuer hereunder pursuant to a written
agreement among the Borrower, the Administrative Agent and such Alternative
Currency Revolving Credit Lender.  The Administrative Agent shall notify the
Alternative Currency Revolving Credit Lenders of any such additional Alternative
Currency L/C Issuer.

SECTION 2.04       Swing Line Loans.


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES TO MAKE LOANS IN DOLLARS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY (OTHER
THAN THE CLOSING DATE) UNTIL THE MATURITY DATE IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT,
NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE
PRO RATA SHARE OF THE OUTSTANDING AMOUNT OF DOLLAR REVOLVING CREDIT LOANS AND
DOLLAR L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE LENDER, MAY EXCEED THE
AMOUNT OF SUCH LENDER’S DOLLAR REVOLVING CREDIT COMMITMENT; PROVIDED THAT, AFTER
GIVING EFFECT TO ANY SWING LINE LOAN, THE AGGREGATE OUTSTANDING AMOUNT OF THE
DOLLAR REVOLVING CREDIT LOANS OF ANY LENDER, PLUS SUCH LENDER’S PRO RATA SHARE
OF THE OUTSTANDING AMOUNT OF ALL DOLLAR L/C OBLIGATIONS, PLUS SUCH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED
SUCH LENDER’S DOLLAR REVOLVING CREDIT COMMITMENT THEN IN EFFECT; PROVIDED
FURTHER THAT, THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO
REFINANCE ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER
THIS SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION
2.04.  EACH SWING LINE LOAN SHALL BE A BASE RATE LOAN.  SWING LINE LOANS SHALL
ONLY BE DENOMINATED IN DOLLARS.  IMMEDIATELY UPON THE MAKING OF A SWING LINE
LOAN, EACH DOLLAR REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A
RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF
SUCH LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000 (AND ANY AMOUNT IN EXCESS OF
$100,000 SHALL BE AN INTEGRAL MULTIPLE OF $25,000), AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.  PROMPTLY AFTER
RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE

 

60


--------------------------------------------------------------------------------



 


SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE
LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE
AGENT (INCLUDING AT THE REQUEST OF ANY DOLLAR REVOLVING CREDIT LENDER) PRIOR TO
2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE
SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE
LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST SENTENCE OF SECTION
2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 4.02 IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWER.


(C)           REFINANCING OF SWING LINE LOANS.

(i)      The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the aggregate Dollar Revolving Credit Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Dollar Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 1:00 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Dollar
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii)    If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately

 

61


--------------------------------------------------------------------------------


available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)    Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


(D)           REPAYMENT OF PARTICIPATIONS.

(i)      At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH DOLLAR REVOLVING CREDIT LENDER FUNDS ITS BASE RATE LOAN OR
RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S PRO
RATA SHARE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH PRO RATA SHARE
SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWER SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.

62


--------------------------------------------------------------------------------


SECTION 2.05       Prepayments.


(A)           OPTIONAL.

(i)      The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (New York, New
York time or London, England time in the case of Loans denominated in an
Alternative Currency) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four (4)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (C) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Term Loans, (y) €2,500,000 or a whole multiple of
€500,000 in excess thereof in the case of Alternative Currency Revolving Credit
Loans denominated in Euros or (z) £2,500,000 or a whole multiple of £500,000 in
excess thereof in the case of Alternative Currency Revolving Credit Loans
denominated in Sterling; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
(it being understood that Base Rate Loans shall be denominated in Dollars
only).  Each such notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by a Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each prepayment of principal of, and
interest on, Alternative Currency Revolving Credit Loans shall be made in the
relevant Alternative Currency or Dollars, as applicable (even if Borrower is
required to convert currency to do so).  Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.

(ii)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  All Swing Line Loans shall be
denominated in Dollars only.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

63


--------------------------------------------------------------------------------


(iv)    Each voluntary prepayment of Term Loans pursuant to this Section 2.05(a)
shall be applied as directed by the Borrower.


(B)           MANDATORY.

(i)      Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate Dollar Amount of Term Loans equal to (A) 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ended December 31, 2008) minus (B)
the sum of (i) all voluntary prepayments of Term Loans during such fiscal year
and (ii) all voluntary prepayments of Revolving Credit Loans during such fiscal
year to the extent the Revolving Credit Commitments are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (i) and (ii), to the extent such prepayments are not funded with the
proceeds of Indebtedness; provided that (x) the ECF Percentage shall be 25% if
the Total Leverage Ratio for the fiscal year covered by such financial
statements was less than 2.5:1 and greater than or equal to 1.5:1 and (y) the
ECF Percentage shall be 0% if the Total Leverage Ratio for the fiscal year
covered by such financial statements was less than 1.5:1.

(ii)     (A)  If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by the Borrower or any Restricted Subsidiary to a Loan Party), (e),
(g) or (h)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by the Borrower or such Restricted Subsidiary of Net
Cash Proceeds, the Borrower shall cause to be prepaid on or prior to the date
which is ten (10) Business Days after the date of the realization or receipt of
such Net Cash Proceeds an aggregate Dollar Amount of Term Loans equal to 100% of
all Net Cash Proceeds realized or received; provided that no such prepayment
shall be required pursuant to this Section 2.05(b)(ii)(A) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.05(b)(ii)(B) (which notice may only be
provided if no Event of Default has occurred and is then continuing);

(B)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than (I) any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A) or (II) any Casualty Event, at
the option of the Borrower, the Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for the business of the Borrower and/or its
Subsidiaries within (x) fifteen (15) months following receipt of such Net Cash
Proceeds or (y) if the Borrower enters into a legally binding commitment to
reinvest such Net Cash Proceeds within fifteen (15) months following receipt
thereof, within one hundred and eighty (180) days of the date of such legally
binding commitment; provided that (i) so long as an Event of Default shall have
occurred and be continuing, the Borrower (x) shall not be permitted to make any
such reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and (y)
shall not be required to apply such Net Cash Proceeds which have been previously
applied to prepay Revolving Credit Loans to the prepayment of Term Loans until
such time as the relevant investment period

 

64


--------------------------------------------------------------------------------


has expired and no Event of Default is continuing and (ii) if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.

(iii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate Dollar Amount
of Term Loans equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv)    If for any reason the aggregate Dollar Revolving Credit Exposures at any
time exceeds the aggregate Dollar Revolving Credit Commitments then in effect,
the Borrower shall promptly prepay or cause to be promptly prepaid Dollar
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the Dollar
L/C Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the Dollar L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Dollar Revolving Credit Loans and Swing Line Loans such aggregate Outstanding
Amount exceeds the aggregate Dollar Revolving Credit Commitments then in
effect.  If for any reason the aggregate Alternative Currency Revolving Credit
Exposures at any time exceeds the aggregate Alternative Currency Revolving
Credit Commitments then in effect, the Borrower shall promptly prepay or cause
to be promptly prepaid Alternative Currency Revolving Credit Loans and/or Cash
Collateralize the Alternative Currency L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the Alternative Currency L/C Obligations pursuant to this Section
2.05(b)(iv) unless after the prepayment in full of the Alternative Currency
Revolving Credit Loans such aggregate Outstanding Amount exceeds the aggregate
Alternative Currency Revolving Credit Commitments then in effect.

(v)     Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares subject to clause (vi) of this
Section 2.05(b).

(vi)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.  Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided that any Rejection
Notice may be rejected by

 

65


--------------------------------------------------------------------------------


the Borrower by 5:00 p.m. (New York time) on the day of its receipt and shall
thereupon become ineffective.  Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans.  In the event a Lender rejects all or any
portion of its Pro Rata Share of any mandatory prepayment of Term Loans required
pursuant to clauses (i) through (iii) of this Section 2.05(b), the rejected
portion of such Lender’s Pro Rata Share of such prepayment shall be retained by
the Borrower.

(vii)   Notwithstanding any of the other provisions of Section 2.05(b), so long
as no Event of Default shall have occurred and be continuing, if any prepayment
of Eurocurrency Rate Loans is required to be made under this Section 2.05(b),
other than on the last day of the Interest Period therefor, the Borrower may, in
its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b).  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).


(C)           INTEREST, FUNDING LOSSES, ETC.  ALL PREPAYMENTS UNDER THIS SECTION
2.05 SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH, IN THE
CASE OF ANY SUCH PREPAYMENT OF A EUROCURRENCY RATE LOAN ON A DATE OTHER THAN THE
LAST DAY OF AN INTEREST PERIOD THEREFOR, ANY AMOUNTS OWING IN RESPECT OF SUCH
EUROCURRENCY RATE LOAN PURSUANT TO SECTION 3.05.

SECTION 2.06       Termination or Reduction of Commitments.


(A)           OPTIONAL.  THE BORROWER MAY, UPON WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, TERMINATE THE UNUSED COMMITMENTS OF ANY CLASS, OR FROM
TIME TO TIME PERMANENTLY REDUCE THE UNUSED COMMITMENTS OF ANY CLASS; PROVIDED
THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT THREE (3)
BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH
PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $500,000 OR ANY WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF AND (III) IF, AFTER GIVING EFFECT TO ANY
REDUCTION OF THE COMMITMENTS, THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE
DOLLAR REVOLVING CREDIT FACILITY, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED
BY THE AMOUNT OF SUCH EXCESS.  THE AMOUNT OF ANY SUCH COMMITMENT REDUCTION SHALL
NOT BE APPLIED TO THE SWING LINE SUBLIMIT UNLESS OTHERWISE SPECIFIED BY THE
BORROWER.  NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY RESCIND OR POSTPONE
ANY NOTICE OF TERMINATION OF THE COMMITMENTS IF SUCH TERMINATION WOULD HAVE
RESULTED FROM A REFINANCING OF ALL OF THE FACILITIES, WHICH REFINANCING SHALL
NOT BE CONSUMMATED OR OTHERWISE SHALL BE DELAYED.

66


--------------------------------------------------------------------------------



(B)           MANDATORY.  THE TERM COMMITMENT OF EACH TERM LENDER SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED TO $0 UPON THE MAKING OF SUCH TERM
LENDER’S TERM LOANS PURSUANT TO SECTION 2.01(A).  THE REVOLVING CREDIT
COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE FOR SUCH FACILITY.


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF UNUSED PORTIONS OF THE SWING LINE SUBLIMIT OR THE UNUSED
COMMITMENTS OF ANY CLASS UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF UNUSED
COMMITMENTS OF ANY CLASS, THE COMMITMENT OF EACH LENDER OF SUCH CLASS SHALL BE
REDUCED BY SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT BY WHICH SUCH COMMITMENTS
ARE REDUCED (OTHER THAN THE TERMINATION OF THE COMMITMENT OF ANY LENDER AS
PROVIDED IN SECTION 3.07).

SECTION 2.07       Repayment of Loans.


(A)           TERM LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FOR THE RATABLE ACCOUNT OF THE TERM LENDERS (I) ON THE LAST BUSINESS DAY OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE LAST BUSINESS DAY OF
DECEMBER 2007, AN AGGREGATE DOLLAR AMOUNT EQUAL TO 0.25% OF THE AGGREGATE DOLLAR
AMOUNT OF ALL TERM LOANS OUTSTANDING ON THE CLOSING DATE (WHICH PAYMENTS SHALL
BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH THE
ORDER OF PRIORITY SET FORTH IN SECTION 2.05) AND (II) ON THE MATURITY DATE FOR
THE TERM LOANS, THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON
SUCH DATE.


(B)           [RESERVED].


(C)           REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE APPROPRIATE LENDERS ON THE
MATURITY DATE FOR THE REVOLVING CREDIT FACILITIES THE AGGREGATE PRINCIPAL AMOUNT
OF ALL OF ITS REVOLVING CREDIT LOANS OUTSTANDING ON SUCH DATE.


(D)           SWING LINE LOANS.  THE BORROWER SHALL REPAY ITS SWING LINE LOANS
ON THE EARLIER TO OCCUR OF (I) THE DATE FIVE (5) BUSINESS DAYS AFTER SUCH LOAN
IS MADE AND (II) THE MATURITY DATE FOR THE DOLLAR REVOLVING CREDIT FACILITY.


(E)           [RESERVED].


(F)            FOR THE AVOIDANCE OF DOUBT, ALL LOANS SHALL BE REPAID, WHETHER
PURSUANT TO THIS SECTION 2.07 OR OTHERWISE, IN THE CURRENCY IN WHICH THEY WERE
MADE.

SECTION 2.08       Interest.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH
EUROCURRENCY RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE PLUS (IN THE CASE OF A
EUROCURRENCY RATE LOAN OF ANY LENDER WHICH IS LENT FROM A LENDING OFFICE IN THE
UNITED KINGDOM OR A PARTICIPATING MEMBER STATE) THE MANDATORY COST; (II) EACH
BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE
PLUS THE APPLICABLE RATE AND (III) EACH SWING


 

67


--------------------------------------------------------------------------------



LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM
THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS
THE APPLICABLE RATE FOR DOLLAR REVOLVING CREDIT LOANS.  FOR THE AVOIDANCE OF
DOUBT, EACH ALTERNATIVE CURRENCY REVOLVING CREDIT LOAN DENOMINATED IN
ALTERNATIVE CURRENCY SHALL BE A EUROCURRENCY RATE LOAN.


(B)           THE BORROWER SHALL PAY INTEREST ON PAST DUE AMOUNTS HEREUNDER AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.  ACCRUED AND UNPAID INTEREST ON
PAST DUE AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND
PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


(D)           INTEREST ON EACH LOAN SHALL BE PAYABLE IN THE CURRENCY IN WHICH
EACH LOAN WAS MADE.

SECTION 2.09       Fees.  In addition to certain fees described in Sections
2.03(g) and (h):

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each (i) Dollar Revolving Credit Lender in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate with
respect to commitment fees times the actual daily amount by which the aggregate
Dollar Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount
of Dollar Revolving Credit Loans and (B) the Outstanding Amount of Dollar L/C
Obligations; provided that any commitment fee accrued with respect to any of the
Dollar Revolving Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Dollar Revolving Credit Commitments of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender and (ii)
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate with respect to commitment
fees times the actual daily amount by which the aggregate Alternative Currency
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Alternative Currency Revolving Credit Loans and (B) the Outstanding Amount of
Alternative Currency L/C Obligations; provided that any commitment fee accrued
with respect to any of the Alternative Currency Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no commitment fee shall accrue on
any of the Alternative Currency Revolving Credit Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  The commitment fees
shall accrue

 

68


--------------------------------------------------------------------------------


at all times from the Closing Date until the Maturity Date for the Revolving
Credit Facilities, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facilities.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)           [Reserved].

(c)           [Reserved].

(d)           Other Fees.  The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

SECTION 2.10       Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by UBS AG,
Stamford Branch’s “prime rate” and for Alternative Currency Revolving Credit
Loans denominated in Sterling shall be made on the basis of a year of three
hundred and sixty-five (365) days and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed.  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day.  Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.11       Evidence of Indebtedness.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND EVIDENCED BY ONE
OR MORE ENTRIES IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR PURPOSES OF TREASURY REGULATION SECTION 5F.103-1(C), AS AGENT FOR THE
BORROWER, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE PRIMA
FACIE EVIDENCE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
NOTE PAYABLE TO SUCH LENDER, WHICH SHALL EVIDENCE SUCH


 

69


--------------------------------------------------------------------------------



LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH
SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT
AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTIONS 2.11(A) AND (B), AND BY EACH LENDER IN ITS ACCOUNT
OR ACCOUNTS PURSUANT TO SECTIONS 2.11(A) AND (B), SHALL BE PRIMA FACIE EVIDENCE
OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND
PAYABLE FROM THE BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN
THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, ABSENT MANIFEST ERROR; PROVIDED THAT THE FAILURE OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN
ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT
OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

SECTION 2.12       Payments Generally.


(A)           ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE WITHOUT
CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWER
HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN SAME DAY FUNDS
NOT LATER THAN 2:00 P.M. (LONDON TIME) ON THE DATES SPECIFIED HEREIN.  IF, FOR
ANY REASON, THE BORROWER IS PROHIBITED BY ANY LAW FROM MAKING ANY REQUIRED
PAYMENT HEREUNDER IN AN ALTERNATIVE CURRENCY, THE BORROWER SHALL MAKE SUCH
PAYMENT IN DOLLARS IN THE DOLLAR AMOUNT OF THE ALTERNATIVE CURRENCY PAYMENT
AMOUNT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN
LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER 2:00 P.M., IN THE CASE
OF PAYMENTS IN DOLLARS, OR (II) AFTER 2:00 P.M. (LONDON TIME) IN THE CASE OF
PAYMENTS IN AN ALTERNATIVE CURRENCY, SHALL IN EACH CASE BE DEEMED RECEIVED ON
THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL
CONTINUE TO ACCRUE.


(B)           IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY
OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS
DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR
FEES, AS THE CASE MAY BE; PROVIDED THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT
OF INTEREST ON OR PRINCIPAL OF EUROCURRENCY RATE LOANS TO BE MADE IN THE NEXT
SUCCEEDING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.

 

70


--------------------------------------------------------------------------------



 


(C)           UNLESS THE BORROWER OR ANY LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT, PRIOR TO THE DATE ANY PAYMENT IS REQUIRED TO BE MADE BY IT TO THE
ADMINISTRATIVE AGENT HEREUNDER, THAT THE BORROWER OR SUCH LENDER, AS THE CASE
MAY BE, WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER OR SUCH LENDER, AS THE CASE MAY BE, HAS TIMELY MADE SUCH PAYMENT AND
MAY (BUT SHALL NOT BE SO REQUIRED TO), IN RELIANCE THEREON, MAKE AVAILABLE A
CORRESPONDING AMOUNT TO THE PERSON ENTITLED THERETO.  IF AND TO THE EXTENT THAT
SUCH PAYMENT WAS NOT IN FACT MADE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS,
THEN:

(I)      IF THE BORROWER FAILED TO MAKE SUCH PAYMENT, EACH LENDER SHALL
FORTHWITH ON DEMAND REPAY TO THE ADMINISTRATIVE AGENT THE PORTION OF SUCH
ASSUMED PAYMENT THAT WAS MADE AVAILABLE TO SUCH LENDER IN SAME DAY FUNDS,
TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO SUCH LENDER
TO THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS
AT THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT; AND

(II)     IF ANY LENDER FAILED TO MAKE SUCH PAYMENT, SUCH LENDER SHALL FORTHWITH
ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT THEREOF IN SAME DAY FUNDS,
TOGETHER WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH AMOUNT WAS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH AMOUNT IS
RECOVERED BY THE ADMINISTRATIVE AGENT (THE “COMPENSATION PERIOD”) AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT.  WHEN
SUCH LENDER MAKES PAYMENT TO THE ADMINISTRATIVE AGENT (TOGETHER WITH ALL ACCRUED
INTEREST THEREON), THEN SUCH PAYMENT AMOUNT (EXCLUDING THE AMOUNT OF ANY
INTEREST WHICH MAY HAVE ACCRUED AND BEEN PAID IN RESPECT OF SUCH LATE PAYMENT)
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE APPLICABLE BORROWING.  IF
SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S
DEMAND THEREFOR, THE ADMINISTRATIVE AGENT MAY MAKE A DEMAND THEREFOR UPON THE
BORROWER, AND THE BORROWER SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH INTEREST THEREON FOR THE COMPENSATION PERIOD AT A RATE PER ANNUM
EQUAL TO THE RATE OF INTEREST APPLICABLE TO THE APPLICABLE BORROWING.  NOTHING
HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
COMMITMENT OR TO PREJUDICE ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER
HEREUNDER.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.


(D)           IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS
FOR ANY LOAN TO BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS
OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(E)           THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE LOANS AND TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS ARE SEVERAL AND NOT
JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR TO FUND ANY SUCH
PARTICIPATION ON ANY DATE REQUIRED HEREUNDER


 

71


--------------------------------------------------------------------------------



SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON
SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO SO MAKE ITS LOAN OR PURCHASE ITS PARTICIPATION.


(F)            NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A
REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


(G)           WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER OR
IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ANY DATE, SUCH
PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND APPLIED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF PRIORITY SET FORTH IN
SECTION 8.04.  IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE MANNER IN WHICH
SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH OF THE LENDERS IN
ACCORDANCE WITH SUCH LENDER’S PRO RATA SHARE OF THE SUM OF (A) THE OUTSTANDING
AMOUNT OF ALL LOANS OUTSTANDING AT SUCH TIME AND (B) THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS OUTSTANDING AT SUCH TIME, IN REPAYMENT OR PREPAYMENT OF SUCH
OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS THEN OWING TO SUCH LENDER.

SECTION 2.13       Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section

 

72


--------------------------------------------------------------------------------


2.13 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

SECTION 2.14       Incremental Credit Extensions.


(A)           THE BORROWER MAY AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING DATE, BY NOTICE TO THE ADMINISTRATIVE AGENT (WHEREUPON THE
ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER A COPY TO EACH OF THE LENDERS),
REQUEST (A) ONE OR MORE ADDITIONAL TRANCHES OF TERM LOANS (THE “INCREMENTAL TERM
LOANS”) OR (B) ONE OR MORE INCREASES IN THE AMOUNT OF THE REVOLVING CREDIT
COMMITMENTS (EACH SUCH INCREASE, A “REVOLVING COMMITMENT INCREASE”), PROVIDED
THAT (I) BOTH AT THE TIME OF ANY SUCH REQUEST AND UPON THE EFFECTIVENESS OF ANY
INCREMENTAL AMENDMENT REFERRED TO BELOW, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND AT THE TIME THAT ANY SUCH INCREMENTAL TERM LOAN IS MADE (AND AFTER
GIVING EFFECT THERETO) NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST, (II) THE
BORROWER SHALL BE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 7.11 FOR
THE TEST PERIOD IN EFFECT AT THE APPLICABLE INCREMENTAL FACILITY CLOSING DATE
(IT BEING UNDERSTOOD THAT IF THE APPLICABLE INCREMENTAL FACILITY CLOSING DATE IS
TO OCCUR PRIOR TO THE DATE THE DECEMBER 31, 2007 TEST PERIOD HAS BECOME
EFFECTIVE, THE LEVELS SET FORTH IN SECTION 7.11 FOR THE DECEMBER 31, 2007 TEST
PERIOD SHALL BE DEEMED TO APPLY), AS DETERMINED ON A PRO FORMA BASIS AND (III)
THE SENIOR SECURED LEVERAGE RATIO FOR THE BORROWER WOULD BE NOT GREATER THAN
4.25:1 AS DETERMINED ON A PRO FORMA BASIS.  EACH TRANCHE OF INCREMENTAL TERM
LOANS AND EACH REVOLVING COMMITMENT INCREASE SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT THAT IS NOT LESS THAN $25,000,000 (PROVIDED THAT SUCH AMOUNT MAY BE LESS
THAN $25,000,000 IF SUCH AMOUNT REPRESENTS ALL REMAINING AVAILABILITY UNDER THE
LIMIT SET FORTH IN THE NEXT SENTENCE).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE AGGREGATE AMOUNT OF THE INCREMENTAL TERM LOANS AND THE REVOLVING
COMMITMENT INCREASES SHALL NOT EXCEED $150,000,000.  THE INCREMENTAL TERM LOANS
(A) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH THE REVOLVING
CREDIT LOANS AND THE TERM LOANS, (B) SHALL NOT MATURE EARLIER THAN THE MATURITY
DATE WITH RESPECT TO THE TERM LOANS AND (C) EXCEPT AS SET FORTH ABOVE, SHALL BE
TREATED SUBSTANTIALLY THE SAME AS THE TERM LOANS (IN EACH CASE, INCLUDING WITH
RESPECT TO MANDATORY AND VOLUNTARY PREPAYMENTS), PROVIDED THAT (I) THE TERMS AND
CONDITIONS APPLICABLE TO INCREMENTAL TERM LOANS MAY BE MATERIALLY DIFFERENT FROM
THOSE OF THE TERM LOANS TO THE EXTENT SUCH DIFFERENCES ARE REASONABLY ACCEPTABLE
TO THE ARRANGERS AND (II) THE INTEREST RATES AND AMORTIZATION SCHEDULE
APPLICABLE TO THE INCREMENTAL TERM LOANS SHALL BE DETERMINED BY THE BORROWER AND
THE LENDERS THEREOF; PROVIDED FURTHER THAT IF THE APPLICABLE RATE OR SUCH
SIMILAR INTEREST RATE MARGIN (WHICH FOR SUCH PURPOSES ONLY, SHALL BE DEEMED TO
INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT THAT ARE PAID TO
LENDERS GENERALLY IN THE PRIMARY SYNDICATION OF SUCH INCREMENTAL TERM LOANS)
RELATING TO ANY INCREMENTAL TERM LOANS EXCEEDS THE APPLICABLE RATE (WHICH, FOR
SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT PAYABLE TO LENDERS GENERALLY IN THE PRIMARY SYNDICATION
OF THE TERM LOANS) RELATING TO THE TERM LOANS IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF THE APPLICABLE INCREMENTAL AMENDMENT BY MORE THAN 0.25% PER
ANNUM, THE APPLICABLE RATE  RELATING TO THE TERM LOANS SHALL BE ADJUSTED TO BE
EQUAL TO THE APPLICABLE RATE OR SUCH SIMILAR INTEREST RATE MARGIN (WHICH FOR
SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT THAT ARE PAID TO LENDERS GENERALLY IN THE PRIMARY
SYNDICATION OF SUCH INCREMENTAL TERM LOANS) RELATING TO SUCH INCREMENTAL TERM
LOANS MINUS 0.25% PER ANNUM.  EACH NOTICE FROM THE BORROWER PURSUANT TO THIS
SECTION SHALL SET FORTH THE REQUESTED AMOUNT AND


 

73


--------------------------------------------------------------------------------



PROPOSED TERMS OF THE RELEVANT INCREMENTAL TERM LOANS OR REVOLVING COMMITMENT
INCREASES.  INCREMENTAL TERM LOANS MAY BE MADE, AND REVOLVING COMMITMENT
INCREASES MAY BE PROVIDED, BY ANY EXISTING LENDER (AND EACH EXISTING TERM LENDER
WILL HAVE THE RIGHT, BUT NOT AN OBLIGATION, TO MAKE A PORTION OF ANY INCREMENTAL
TERM LOAN, AND EACH EXISTING REVOLVING CREDIT LENDER WILL HAVE THE RIGHT, BUT
NOT AN OBLIGATION, TO PROVIDE A PORTION OF ANY REVOLVING COMMITMENT INCREASE, IN
EACH CASE ON TERMS PERMITTED IN THIS SECTION 2.14 AND OTHERWISE ON TERMS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) OR BY ANY OTHER BANK OR OTHER
FINANCIAL INSTITUTION (ANY SUCH OTHER BANK OR OTHER FINANCIAL INSTITUTION BEING
CALLED AN “ADDITIONAL LENDER”), PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL
HAVE CONSENTED (NOT TO BE UNREASONABLY WITHHELD) TO SUCH LENDER’S OR ADDITIONAL
LENDER’S MAKING SUCH INCREMENTAL TERM LOANS OR PROVIDING SUCH REVOLVING
COMMITMENT INCREASES IF SUCH CONSENT WOULD BE REQUIRED UNDER SECTION 10.07(B)
FOR AN ASSIGNMENT OF LOANS OR REVOLVING CREDIT COMMITMENTS, AS APPLICABLE, TO
SUCH LENDER OR ADDITIONAL LENDER. COMMITMENTS IN RESPECT OF INCREMENTAL TERM
LOANS AND REVOLVING COMMITMENT INCREASES SHALL BECOME COMMITMENTS (OR IN THE
CASE OF A REVOLVING COMMITMENT INCREASE TO BE PROVIDED BY AN EXISTING REVOLVING
CREDIT LENDER, AN INCREASE IN SUCH LENDER’S APPLICABLE REVOLVING CREDIT
COMMITMENT) UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT (AN “INCREMENTAL
AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS,
EXECUTED BY THE BORROWER, EACH LENDER AGREEING TO PROVIDE SUCH COMMITMENT, IF
ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE ADMINISTRATIVE AGENT. THE
INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR
APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT AND THE
BORROWER, TO EFFECT THE PROVISIONS OF THIS SECTION. THE EFFECTIVENESS OF (AND,
IN THE CASE OF ANY INCREMENTAL AMENDMENT FOR AN INCREMENTAL TERM LOAN, THE
BORROWING UNDER) ANY INCREMENTAL AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION
ON THE DATE THEREOF (EACH, AN “INCREMENTAL FACILITY CLOSING DATE”) OF EACH OF
THE CONDITIONS SET FORTH IN SECTION 4.02 (IT BEING UNDERSTOOD THAT ALL
REFERENCES TO “THE DATE OF SUCH CREDIT EXTENSION” OR SIMILAR LANGUAGE IN SUCH
SECTION 4.02 SHALL BE DEEMED TO REFER TO THE EFFECTIVE DATE OF SUCH INCREMENTAL
AMENDMENT) AND SUCH OTHER CONDITIONS AS THE PARTIES THERETO SHALL AGREE.  THE
BORROWER WILL USE THE PROCEEDS OF THE INCREMENTAL TERM LOANS AND REVOLVING
COMMITMENT INCREASES FOR ANY PURPOSE NOT PROHIBITED BY THIS AGREEMENT.  NO
LENDER SHALL BE OBLIGATED TO PROVIDE ANY INCREMENTAL TERM LOANS OR REVOLVING
COMMITMENT INCREASES, UNLESS IT SO AGREES.  UPON EACH INCREASE IN THE REVOLVING
CREDIT COMMITMENTS PURSUANT TO THIS SECTION, EACH REVOLVING CREDIT LENDER
IMMEDIATELY PRIOR TO SUCH INCREASE WILL AUTOMATICALLY AND WITHOUT FURTHER ACT BE
DEEMED TO HAVE ASSIGNED TO EACH LENDER PROVIDING A PORTION OF THE REVOLVING
COMMITMENT INCREASE (EACH A “REVOLVING COMMITMENT INCREASE LENDER”) IN RESPECT
OF SUCH INCREASE, AND EACH SUCH REVOLVING COMMITMENT INCREASE LENDER WILL
AUTOMATICALLY AND WITHOUT FURTHER ACT BE DEEMED TO HAVE ASSUMED, A PORTION OF
SUCH REVOLVING CREDIT LENDER’S PARTICIPATIONS HEREUNDER IN OUTSTANDING LETTERS
OF CREDIT AND SWING LINE LOANS SUCH THAT, AFTER GIVING EFFECT TO EACH SUCH
DEEMED ASSIGNMENT AND ASSUMPTION OF PARTICIPATIONS, THE PERCENTAGE OF THE
AGGREGATE OUTSTANDING (I) PARTICIPATIONS HEREUNDER IN LETTERS OF CREDIT AND (II)
PARTICIPATIONS HEREUNDER IN SWING LINE LOANS HELD BY EACH REVOLVING CREDIT
LENDER (INCLUDING EACH SUCH REVOLVING COMMITMENT INCREASE LENDER) WILL EQUAL THE
PERCENTAGE OF THE AGGREGATE REVOLVING CREDIT COMMITMENTS OF ALL REVOLVING CREDIT
LENDERS REPRESENTED BY SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT.  IF, ON THE DATE OF SUCH INCREASE, THERE ARE ANY REVOLVING CREDIT
LOANS OUTSTANDING, SUCH REVOLVING CREDIT LOANS SHALL ON OR PRIOR TO THE
EFFECTIVENESS OF SUCH REVOLVING COMMITMENT INCREASE BE PREPAID FROM THE PROCEEDS
OF ADDITIONAL REVOLVING CREDIT LOANS MADE HEREUNDER (REFLECTING SUCH INCREASE IN


 

74


--------------------------------------------------------------------------------



REVOLVING CREDIT COMMITMENTS), WHICH PREPAYMENT SHALL BE ACCOMPANIED BY ACCRUED
INTEREST ON THE REVOLVING CREDIT LOANS BEING PREPAID AND ANY COSTS INCURRED BY
ANY LENDER IN ACCORDANCE WITH SECTION 3.05.  THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE THAT THE MINIMUM BORROWING, PRO RATA BORROWING AND PRO RATA
PAYMENT REQUIREMENTS CONTAINED ELSEWHERE IN THIS AGREEMENT SHALL NOT APPLY TO
THE TRANSACTIONS EFFECTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.


(B)           THIS SECTION 2.14 SHALL SUPERSEDE ANY PROVISIONS IN SECTION 2.13
OR 10.01 TO THE CONTRARY.

SECTION 2.15       Currency Equivalents.


(A)           THE ADMINISTRATIVE AGENT SHALL DETERMINE THE DOLLAR AMOUNT OF EACH
LOAN DENOMINATED IN AN ALTERNATIVE CURRENCY AND EACH L/C OBLIGATION IN RESPECT
OF LETTERS OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY AS OF THE FIRST DAY
OF EACH INTEREST PERIOD APPLICABLE THERETO AND (B) AS OF THE END OF EACH FISCAL
QUARTER OF THE BORROWER, AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS
OF EACH DOLLAR AMOUNT SO DETERMINED BY IT.  EACH SUCH DETERMINATION SHALL BE
BASED ON THE EXCHANGE RATE (X) ON THE DATE OF THE RELATED COMMITTED LOAN NOTICE
FOR PURPOSES OF THE INITIAL SUCH DETERMINATION FOR ANY ALTERNATIVE CURRENCY
REVOLVING CREDIT LOAN DENOMINATED IN ALTERNATIVE CURRENCY AND (Y) ON THE FOURTH
BUSINESS DAY PRIOR TO THE DATE AS OF WHICH SUCH DOLLAR AMOUNT IS TO BE
DETERMINED, FOR PURPOSES OF ANY SUBSEQUENT DETERMINATION.


(B)           IF AFTER GIVING EFFECT TO ANY SUCH DETERMINATION OF A DOLLAR
AMOUNT, THE AGGREGATE OUTSTANDING AMOUNT OF THE ALTERNATIVE CURRENCY REVOLVING
CREDIT LOANS AND THE ALTERNATIVE CURRENCY L/C OBLIGATIONS EXCEEDS THE AGGREGATE
ALTERNATIVE CURRENCY REVOLVING CREDIT COMMITMENTS THEN IN EFFECT BY 5% OR MORE,
THE BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT SETTING FORTH SUCH CALCULATION IN REASONABLE
DETAIL, PREPAY OR CAUSE TO BE PREPAID OUTSTANDING ALTERNATIVE CURRENCY REVOLVING
CREDIT LOANS OR TAKE OTHER ACTION (INCLUDING, IN THE BORROWER’S DISCRETION, CASH
COLLATERALIZATION OF ALTERNATIVE CURRENCY L/C OBLIGATIONS IN AMOUNTS FROM TIME
TO TIME EQUAL TO SUCH EXCESS) TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH
EXCESS.


ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01       Taxes.


(A)           EXCEPT AS PROVIDED IN THIS SECTION 3.01, ANY AND ALL PAYMENTS BY
THE BORROWER (THE TERM BORROWER UNDER ARTICLE III BEING DEEMED TO INCLUDE ANY
SUBSIDIARY FOR WHOSE ACCOUNT A LETTER OF CREDIT IS ISSUED) OR ANY GUARANTOR TO
OR FOR THE ACCOUNT OF ANY AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE
TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES, WITHHOLDINGS OR
SIMILAR CHARGES, AND ALL LIABILITIES (INCLUDING ADDITIONS TO TAX, PENALTIES AND
INTEREST) WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH AGENT AND EACH
LENDER, TAXES IMPOSED ON OR MEASURED BY ITS NET INCOME (INCLUDING BRANCH
PROFITS), AND FRANCHISE (AND SIMILAR) TAXES IMPOSED


 

75


--------------------------------------------------------------------------------



ON IT IN LIEU OF NET INCOME TAXES, BY THE JURISDICTION (OR ANY POLITICAL
SUBDIVISION THEREOF) UNDER THE LAWS OF WHICH SUCH AGENT OR SUCH LENDER, AS THE
CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING OFFICE, AND ALL LIABILITIES
(INCLUDING ADDITIONS TO TAX, PENALTIES AND INTEREST) WITH RESPECT THERETO (ALL
SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, ASSESSMENTS, FEES,
WITHHOLDINGS OR SIMILAR CHARGES, AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY ANY LAWS TO DEDUCT ANY TAXES
OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER ANY LOAN DOCUMENT TO
ANY AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.01), EACH OF SUCH AGENT AND SUCH
LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (III) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY
OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAWS, AND (IV) WITHIN THIRTY
(30) DAYS AFTER THE DATE OF SUCH PAYMENT (OR, IF RECEIPTS OR EVIDENCE ARE NOT
AVAILABLE WITHIN THIRTY (30) DAYS, AS SOON AS POSSIBLE THEREAFTER), THE BORROWER
SHALL FURNISH TO SUCH AGENT OR LENDER (AS THE CASE MAY BE) THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF TO THE EXTENT SUCH A
RECEIPT IS ISSUED THEREFOR, OR OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IF THE BORROWER FAILS TO
PAY ANY TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR
FAILS TO REMIT TO ANY AGENT OR ANY LENDER THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY SUCH AGENT AND SUCH
LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE
BY SUCH AGENT OR SUCH LENDER ARISING OUT OF SUCH FAILURE.


(B)           IN ADDITION, THE BORROWER AGREES TO PAY ANY AND ALL PRESENT OR
FUTURE STAMP, COURT OR DOCUMENTARY TAXES AND ANY OTHER EXCISE, PROPERTY,
INTANGIBLE OR MORTGAGE RECORDING TAXES OR CHARGES OR SIMILAR LEVIES WHICH ARISE
FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM THE EXECUTION, DELIVERY,
PERFORMANCE, ENFORCEMENT OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY
LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)           THE BORROWER AGREES TO INDEMNIFY EACH AGENT AND EACH LENDER FOR
(I) THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES
IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE AND PAID UNDER THIS
SECTION 3.01) PAYABLE BY SUCH AGENT AND SUCH LENDER AND (II) ANY LIABILITY
(INCLUDING ADDITIONS TO TAX, PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT SUCH TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY; PROVIDED SUCH AGENT OR LENDER, AS THE CASE MAY BE, PROVIDES THE
BORROWER WITH A WRITTEN STATEMENT THEREOF SETTING FORTH IN REASONABLE DETAIL THE
BASIS AND CALCULATION OF SUCH AMOUNTS.  PAYMENT UNDER THIS SECTION 3.01(C) SHALL
BE MADE WITHIN TEN (10) DAYS AFTER THE DATE SUCH LENDER OR SUCH AGENT MAKES A
DEMAND THEREFOR.


(D)           THE BORROWER SHALL NOT BE REQUIRED PURSUANT TO THIS SECTION 3.01
TO PAY ANY ADDITIONAL AMOUNT TO, OR TO INDEMNIFY, ANY LENDER OR AGENT, AS THE
CASE MAY BE, TO THE EXTENT THAT SUCH LENDER OR SUCH AGENT BECOMES SUBJECT TO
TAXES SUBSEQUENT TO THE CLOSING DATE (OR, IF LATER, THE DATE SUCH LENDER OR
AGENT BECOMES A PARTY TO THIS AGREEMENT) AS A RESULT OF A CHANGE IN THE PLACE OF
ORGANIZATION OF SUCH LENDER OR AGENT OR A CHANGE IN THE LENDING OFFICE OF SUCH
LENDER, EXCEPT TO THE EXTENT THAT ANY SUCH CHANGE IS REQUESTED OR REQUIRED IN
WRITING BY THE BORROWER (AND PROVIDED THAT NOTHING IN THIS CLAUSE (D) SHALL BE
CONSTRUED AS RELIEVING THE BORROWER FROM ANY OBLIGATION TO MAKE SUCH PAYMENTS OR
INDEMNIFICATION IN THE EVENT OF A CHANGE IN


 

76


--------------------------------------------------------------------------------



LENDING OFFICE OR PLACE OF ORGANIZATION THAT PRECEDES A CHANGE IN LAW TO THE
EXTENT SUCH TAXES RESULT FROM A CHANGE IN LAW).


(E)           NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, IF A FOREIGN
LENDER OR AN AGENT IS SUBJECT TO U.S. FEDERAL WITHHOLDING TAX AT A RATE IN
EXCESS OF ZERO PERCENT AT THE TIME SUCH LENDER OR SUCH AGENT, AS THE CASE MAY
BE, FIRST BECOMES A PARTY TO THIS AGREEMENT, U.S. FEDERAL WITHHOLDING TAX
IMPOSED BY SUCH JURISDICTION AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM
TAXES UNLESS AND UNTIL SUCH LENDER OR AGENT, AS THE CASE MAY BE, PROVIDES THE
APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON U.S. FEDERAL
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED THAT, IF AT THE DATE OF THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH A FOREIGN LENDER BECOMES A PARTY TO
THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER CLAUSE (A) OF
THIS SECTION 3.01 IN RESPECT OF U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO U.S. FEDERAL WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE
OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) U.S. FEDERAL WITHHOLDING TAX, IF
ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE.  A LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF BERMUDA WITHHOLDING TAX SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW AND AS REASONABLY REQUESTED BY THE
BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE; PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE,
EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S REASONABLE JUDGMENT
SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE
LEGAL POSITION OF SUCH LENDER OR BE OTHERWISE MATERIALLY DISADVANTAGEOUS TO SUCH
LENDER; PROVIDED, FURTHER, THAT THE BORROWER, SHALL REIMBURSE SUCH LENDER FOR
ANY MATERIAL OUT-OF-POCKET COSTS THAT ARE INCURRED BY THE LENDER WITH RESPECT TO
PROVIDING ANY SUCH DOCUMENTATION.


(F)            IF ANY LENDER OR AGENT DETERMINES, IN ITS SOLE DISCRETION, THAT
IT HAS RECEIVED A REFUND IN RESPECT OF ANY TAXES OR OTHER TAXES AS TO WHICH
INDEMNIFICATION OR ADDITIONAL AMOUNTS HAVE BEEN PAID TO IT BY THE BORROWER
PURSUANT TO THIS SECTION 3.01, IT SHALL PROMPTLY REMIT SUCH REFUND (BUT ONLY TO
THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWER UNDER THIS SECTION 3.01 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING
RISE TO SUCH REFUND PLUS ANY INTEREST INCLUDED IN SUCH REFUND BY THE RELEVANT
TAXING AUTHORITY ATTRIBUTABLE THERETO) TO THE BORROWER, NET OF ALL OUT-OF-POCKET
EXPENSES OF THE LENDER OR AGENT, AS THE CASE MAY BE AND WITHOUT INTEREST (OTHER
THAN ANY INTEREST PAID BY THE RELEVANT TAXING AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE LENDER OR AGENT, AS
THE CASE MAY BE, AGREES PROMPTLY TO RETURN SUCH REFUND TO SUCH PARTY IN THE
EVENT SUCH PARTY IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT TAXING
AUTHORITY.  SUCH LENDER OR AGENT, AS THE CASE MAY BE, SHALL, AT THE BORROWER’S
REQUEST, PROVIDE THE BORROWER WITH A COPY OF ANY NOTICE OF ASSESSMENT OR OTHER
EVIDENCE OF THE REQUIREMENT TO REPAY SUCH REFUND RECEIVED FROM THE RELEVANT
TAXING AUTHORITY (PROVIDED THAT SUCH LENDER OR AGENT MAY DELETE ANY INFORMATION
THEREIN THAT SUCH LENDER OR AGENT DEEMS CONFIDENTIAL).  NOTHING HEREIN CONTAINED
SHALL INTERFERE WITH THE RIGHT OF A LENDER OR AGENT TO ARRANGE ITS TAX AFFAIRS
IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER OR AGENT TO CLAIM ANY TAX
REFUND OR TO MAKE AVAILABLE ITS TAX RETURNS OR DISCLOSE ANY INFORMATION RELATING
TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER
OR AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY
OTHER REFUNDS, CREDITS, RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE
ENTITLED.

77


--------------------------------------------------------------------------------



(G)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 3.01(A) OR (C) WITH RESPECT TO SUCH LENDER IT
WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY REASONABLE EFFORTS (SUBJECT
TO SUCH LENDER’S OVERALL INTERNAL POLICIES OF GENERAL APPLICATION AND LEGAL AND
REGULATORY RESTRICTIONS) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOAN OR
LETTER OF CREDIT AFFECTED BY SUCH EVENT; PROVIDED THAT SUCH EFFORTS ARE MADE ON
TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND
PROVIDED FURTHER THAT NOTHING IN THIS SECTION 3.01(G) SHALL AFFECT OR POSTPONE
ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF SUCH LENDER PURSUANT TO
SECTION 3.01(A) OR (C).

SECTION 3.02       Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05.  Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.

SECTION 3.03       Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein shall be invested
so as to earn a return equal to the greater of the applicable Overnight Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

78


--------------------------------------------------------------------------------


SECTION 3.04       Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans.


(A)           IF ANY LENDER DETERMINES THAT AS A RESULT OF THE INTRODUCTION OF
OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW, IN EACH CASE AFTER THE
DATE HEREOF, OR SUCH LENDER’S COMPLIANCE THEREWITH, THERE SHALL BE ANY INCREASE
IN THE COST TO SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR MAINTAINING
EUROCURRENCY RATE LOANS OR ISSUING OR PARTICIPATING IN LETTERS OF CREDIT, OR A
REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE BY SUCH LENDER IN CONNECTION WITH
ANY OF THE FOREGOING (EXCLUDING FOR PURPOSES OF THIS SECTION 3.04(A) ANY SUCH
INCREASED COSTS OR REDUCTION IN AMOUNT RESULTING FROM (I) TAXES OR OTHER TAXES
INDEMNIFIABLE PURSUANT TO SECTION 3.01, (II) CHANGES IN THE BASIS OF TAXATION OF
OVERALL NET INCOME (INCLUDING BRANCH PROFITS), AND FRANCHISE (AND SIMILAR) TAXES
IMPOSED IN LIEU OF NET INCOME TAXES, BY THE ANY JURISDICTION OR ANY POLITICAL
SUBDIVISION OF EITHER THEREOF UNDER THE LAWS OF WHICH SUCH LENDER IS ORGANIZED
OR MAINTAINS A LENDING OFFICE, (III) RESERVE REQUIREMENTS CONTEMPLATED BY
SECTION 3.04(C) OR (IV) THE REQUIREMENTS OF THE BANK OF ENGLAND AND THE
FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL BANK REFLECTED IN THE
MANDATORY COST, OTHER THAN AS SET FORTH BELOW) OR THE MANDATORY COST, AS
CALCULATED HEREUNDER, DOES NOT REPRESENT THE COST TO SUCH LENDER OF COMPLYING
WITH THE REQUIREMENTS OF THE BANK OF ENGLAND AND/OR THE FINANCIAL SERVICES
AUTHORITY OR THE EUROPEAN CENTRAL BANK IN RELATION TO ITS MAKING, FUNDING OR
MAINTAINING OF EUROCURRENCY RATE LOANS, THEN FROM TIME TO TIME WITHIN FIFTEEN
(15) DAYS AFTER DEMAND BY SUCH LENDER SETTING FORTH IN REASONABLE DETAIL SUCH
INCREASED COSTS (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT GIVEN IN
ACCORDANCE WITH SECTION 3.06), THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR
REDUCTION OR, IF APPLICABLE, THE PORTION OF SUCH COST THAT IS NOT REPRESENTED BY
THE MANDATORY COST.


(B)           IF ANY LENDER DETERMINES THAT THE INTRODUCTION OF ANY LAW
REGARDING CAPITAL ADEQUACY OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY SUCH LENDER (OR
ITS LENDING OFFICE) THEREWITH, HAS THE EFFECT OF REDUCING THE RATE OF RETURN ON
THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AS A
CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER (TAKING INTO CONSIDERATION
ITS POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND SUCH LENDER’S DESIRED RETURN
ON CAPITAL), THEN FROM TIME TO TIME UPON DEMAND OF SUCH LENDER SETTING FORTH IN
REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH REDUCED RATE OF RETURN
(WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT GIVEN IN ACCORDANCE WITH
SECTION 3.06), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS
WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF SUCH DEMAND.


(C)           THE BORROWER SHALL PAY TO EACH LENDER, (I) AS LONG AS SUCH LENDER
SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING FUNDS OR DEPOSITS IN RESPECT OF OR BEARING INTEREST
BASED ON THE EUROCURRENCY RATE, ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL
AMOUNT OF EACH EUROCURRENCY RATE LOAN EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES
ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD
FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR), AND (II) AS LONG AS SUCH LENDER SHALL BE REQUIRED TO COMPLY WITH ANY
RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY OTHER CENTRAL BANKING
OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE OF THE
COMMITMENTS OR THE FUNDING OF THE EUROCURRENCY RATE LOANS, SUCH ADDITIONAL COSTS
(EXPRESSED AS A PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF NECESSARY, TO THE


 

79


--------------------------------------------------------------------------------



NEAREST FIVE DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS ALLOCATED TO SUCH
COMMITMENT OR LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH,
WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) WHICH IN EACH
CASE SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH
LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST FIFTEEN (15) DAYS’
PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
INTEREST OR COST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE FIFTEEN
(15) DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST
OR COST SHALL BE DUE AND PAYABLE FIFTEEN (15) DAYS FROM RECEIPT OF SUCH NOTICE.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER PURSUANT TO SECTION 3.04(A), (B) OR (C) FOR ANY
SUCH INCREASED COST OR REDUCTION INCURRED MORE THAN ONE HUNDRED AND EIGHTY (180)
DAYS PRIOR TO THE DATE THAT SUCH LENDER DEMANDS, OR NOTIFIES THE BORROWER OF ITS
INTENTION TO DEMAND, COMPENSATION THEREFOR, PROVIDED FURTHER THAT, IF THE
CIRCUMSTANCE GIVING RISE TO SUCH INCREASED COST OR REDUCTION IS RETROACTIVE,
THEN SUCH 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)           IF ANY LENDER REQUESTS COMPENSATION UNDER THIS SECTION 3.04, THEN
SUCH LENDER WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY REASONABLE
EFFORTS TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOAN OR LETTER OF CREDIT
AFFECTED BY SUCH EVENT; PROVIDED THAT SUCH EFFORTS ARE MADE ON TERMS THAT, IN
THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS LENDING
OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND
PROVIDED FURTHER THAT NOTHING IN THIS SECTION 3.04(E) SHALL AFFECT OR POSTPONE
ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF SUCH LENDER PURSUANT TO
SECTION 3.04(A), (B), (C) OR (D).

SECTION 3.05       Funding Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan; or

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in

 

80


--------------------------------------------------------------------------------


the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.


SECTION 3.06       MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


(A)           ANY AGENT OR ANY LENDER CLAIMING COMPENSATION UNDER THIS ARTICLE
III SHALL DELIVER A CERTIFICATE TO THE BORROWER SETTING FORTH THE ADDITIONAL
AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER WHICH SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH AGENT OR SUCH
LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


(B)           WITH RESPECT TO ANY LENDER’S CLAIM FOR COMPENSATION UNDER SECTION
3.01, 3.02, 3.03 OR 3.04, THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE SUCH
LENDER FOR ANY AMOUNT INCURRED MORE THAN ONE HUNDRED AND EIGHTY (180) DAYS PRIOR
TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF THE EVENT THAT GIVES RISE
TO SUCH CLAIM; PROVIDED THAT, IF THE CIRCUMSTANCE GIVING RISE TO SUCH CLAIM IS
RETROACTIVE, THEN SUCH 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.  IF ANY LENDER REQUESTS
COMPENSATION BY THE BORROWER UNDER SECTION 3.04, THE BORROWER MAY, BY NOTICE TO
SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUSPEND THE OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE FROM ONE INTEREST PERIOD TO ANOTHER EUROCURRENCY
RATE LOANS, OR TO CONVERT BASE RATE LOANS INTO EUROCURRENCY RATE LOANS, UNTIL
THE EVENT OR CONDITION GIVING RISE TO SUCH REQUEST CEASES TO BE IN EFFECT (IN
WHICH CASE THE PROVISIONS OF SECTION 3.06(C) SHALL BE APPLICABLE); PROVIDED THAT
SUCH SUSPENSION SHALL NOT AFFECT THE RIGHT OF SUCH LENDER TO RECEIVE THE
COMPENSATION SO REQUESTED.


(C)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR CONTINUE FROM ONE
INTEREST PERIOD TO ANOTHER ANY EUROCURRENCY RATE LOAN, OR TO CONVERT BASE RATE
LOANS INTO EUROCURRENCY RATE LOANS SHALL BE SUSPENDED PURSUANT TO SECTION
3.06(B) HEREOF, SUCH LENDER’S EUROCURRENCY RATE LOANS SHALL BE AUTOMATICALLY
CONVERTED INTO BASE RATE LOANS ON THE LAST DAY(S) OF THE THEN CURRENT INTEREST
PERIOD(S) FOR SUCH EUROCURRENCY RATE LOANS (OR, IN THE CASE OF AN IMMEDIATE
CONVERSION REQUIRED BY SECTION 3.02, ON SUCH EARLIER DATE AS REQUIRED BY LAW)
AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS PROVIDED BELOW THAT THE
CIRCUMSTANCES SPECIFIED IN SECTION 3.01, 3.02, 3.03 OR 3.04 HEREOF THAT GAVE
RISE TO SUCH CONVERSION NO LONGER EXIST:

(I)      TO THE EXTENT THAT SUCH LENDER’S EUROCURRENCY RATE LOANS HAVE BEEN SO
CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT WOULD OTHERWISE BE
APPLIED TO SUCH LENDER’S EUROCURRENCY RATE LOANS SHALL BE APPLIED INSTEAD TO ITS
BASE RATE LOANS; AND

(II)     ALL LOANS THAT WOULD OTHERWISE BE MADE OR CONTINUED FROM ONE INTEREST
PERIOD TO ANOTHER BY SUCH LENDER AS EUROCURRENCY RATE LOANS SHALL BE MADE OR
CONTINUED INSTEAD AS BASE RATE LOANS, AND ALL BASE RATE LOANS OF SUCH LENDER
THAT WOULD OTHERWISE BE CONVERTED INTO EUROCURRENCY RATE LOANS SHALL REMAIN AS
BASE RATE LOANS.


(D)           IF ANY LENDER GIVES NOTICE TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 3.01, 3.02,
3.03 OR 3.04 HEREOF THAT GAVE RISE TO THE CONVERSION OF SUCH LENDER’S
EUROCURRENCY RATE LOANS PURSUANT TO THIS SECTION 3.06 NO LONGER EXIST (WHICH
SUCH LENDER AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING TO EXIST)

81


--------------------------------------------------------------------------------



AT A TIME WHEN EUROCURRENCY RATE LOANS MADE BY OTHER LENDERS ARE OUTSTANDING,
SUCH LENDER’S BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED, ON THE FIRST
DAY(S) OF THE NEXT SUCCEEDING INTEREST PERIOD(S) FOR SUCH OUTSTANDING
EUROCURRENCY RATE LOANS, TO THE EXTENT NECESSARY SO THAT, AFTER GIVING EFFECT
THERETO, ALL LOANS HELD BY THE LENDERS HOLDING EUROCURRENCY RATE LOANS AND BY
SUCH LENDER ARE HELD PRO RATA (AS TO PRINCIPAL AMOUNTS, INTEREST RATE BASIS, AND
INTEREST PERIODS) IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


SECTION 3.07       REPLACEMENT OF LENDERS UNDER CERTAIN CIRCUMSTANCES.


(A)           IF AT ANY TIME (I) THE BORROWER BECOMES OBLIGATED TO PAY
ADDITIONAL AMOUNTS OR INDEMNITY PAYMENTS DESCRIBED IN SECTION 3.01 OR 3.04 AS A
RESULT OF ANY CONDITION DESCRIBED IN SUCH SECTIONS OR ANY LENDER CEASES TO MAKE
EUROCURRENCY RATE LOANS AS A RESULT OF ANY CONDITION DESCRIBED IN SECTION 3.02
OR SECTION 3.04, (II) ANY LENDER BECOMES A DEFAULTING LENDER OR (III) ANY LENDER
BECOMES A NON-CONSENTING LENDER, THEN THE BORROWER MAY, ON TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH LENDER, REPLACE
SUCH LENDER BY CAUSING SUCH LENDER TO (AND SUCH LENDER SHALL BE OBLIGATED TO)
ASSIGN PURSUANT TO SECTION 10.07(B) (WITH THE ASSIGNMENT FEE TO BE PAID BY THE
BORROWER IN SUCH INSTANCE) ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE ELIGIBLE ASSIGNEES; PROVIDED THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO THE BORROWER TO
FIND A REPLACEMENT LENDER OR OTHER SUCH PERSON; AND PROVIDED FURTHER THAT (A) IN
THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 3.01, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS AND (B)
IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A LENDER BECOMING A
NON-CONSENTING LENDER, THE APPLICABLE ELIGIBLE ASSIGNEES SHALL HAVE AGREED TO
THE APPLICABLE DEPARTURE, WAIVER OR AMENDMENT OF THE LOAN DOCUMENTS.


(B)           ANY LENDER BEING REPLACED PURSUANT TO SECTION 3.07(A) ABOVE SHALL
(I) EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
LENDER’S COMMITMENT AND OUTSTANDING LOANS AND PARTICIPATIONS IN L/C OBLIGATIONS
AND SWING LINE LOANS, AND (II) DELIVER ANY NOTES EVIDENCING SUCH LOANS TO THE
BORROWER OR ADMINISTRATIVE AGENT.  PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION,
(A) THE ASSIGNEE LENDER SHALL ACQUIRE ALL OR A PORTION, AS THE CASE MAY BE, OF
THE ASSIGNING LENDER’S COMMITMENT AND OUTSTANDING LOANS AND PARTICIPATIONS IN
L/C OBLIGATIONS AND SWING LINE LOANS, (B) ALL OBLIGATIONS OF THE BORROWER OWING
TO THE ASSIGNING LENDER RELATING TO THE LOANS AND PARTICIPATIONS SO ASSIGNED
SHALL BE PAID IN FULL BY THE ASSIGNEE LENDER TO SUCH ASSIGNING LENDER
CONCURRENTLY WITH SUCH ASSIGNMENT AND ASSUMPTION AND (C) UPON SUCH PAYMENT AND,
IF SO REQUESTED BY THE ASSIGNEE LENDER, DELIVERY TO THE ASSIGNEE LENDER OF THE
APPROPRIATE NOTE OR NOTES EXECUTED BY THE BORROWER, THE ASSIGNEE LENDER SHALL
BECOME A LENDER HEREUNDER AND THE ASSIGNING LENDER SHALL CEASE TO CONSTITUTE A
LENDER HEREUNDER WITH RESPECT TO SUCH ASSIGNED LOANS, COMMITMENTS AND
PARTICIPATIONS, EXCEPT WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS
AGREEMENT, WHICH SHALL SURVIVE AS TO SUCH ASSIGNING LENDER.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, ANY
LENDER THAT ACTS AS AN L/C ISSUER MAY NOT BE REPLACED HEREUNDER AT ANY TIME THAT
IT HAS ANY LETTER OF CREDIT OUTSTANDING HEREUNDER UNLESS ARRANGEMENTS REASONABLY
SATISFACTORY TO SUCH L/C ISSUER (INCLUDING THE FURNISHING OF A BACK-UP STANDBY
LETTER OF CREDIT IN FORM AND SUBSTANCE, AND ISSUED BY AN ISSUER REASONABLY
SATISFACTORY TO SUCH L/C ISSUER OR THE DEPOSITING OF CASH COLLATERAL INTO A CASH
COLLATERAL ACCOUNT IN AMOUNTS AND PURSUANT TO ARRANGEMENTS REASONABLY
SATISFACTORY TO SUCH

82


--------------------------------------------------------------------------------



L/C ISSUER) HAVE BEEN MADE WITH RESPECT TO EACH SUCH OUTSTANDING LETTER OF
CREDIT AND THE LENDER THAT ACTS AS THE ADMINISTRATIVE AGENT MAY NOT BE REPLACED
HEREUNDER EXCEPT IN ACCORDANCE WITH THE TERMS OF SECTION 9.09.


(D)           IN THE EVENT THAT (I) THE BORROWER OR THE ADMINISTRATIVE AGENT HAS
REQUESTED THAT THE LENDERS CONSENT TO A DEPARTURE OR WAIVER OF ANY PROVISIONS OF
THE LOAN DOCUMENTS OR AGREE TO ANY AMENDMENT THERETO, (II) THE CONSENT, WAIVER
OR AMENDMENT IN QUESTION REQUIRES THE AGREEMENT OF ALL AFFECTED LENDERS IN
ACCORDANCE WITH THE TERMS OF SECTION 10.01 OR ALL THE LENDERS WITH RESPECT TO A
CERTAIN CLASS OF THE LOANS AND (III) THE REQUIRED LENDERS HAVE AGREED TO SUCH
CONSENT, WAIVER OR AMENDMENT, THEN ANY LENDER WHO DOES NOT AGREE TO SUCH
CONSENT, WAIVER OR AMENDMENT SHALL BE DEEMED A “NON-CONSENTING LENDER.”


SECTION 3.08       SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS
ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT
OF ALL OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS


SECTION 4.01       CONDITIONS OF INITIAL CREDIT EXTENSION ON THE CLOSING DATE. 
THE OBLIGATION OF EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS
SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i)      executed counterparts of this Agreement and each Guaranty;

(ii)     a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;

(iii)    each Collateral Document set forth on Schedule 1.01B, duly executed by
each Loan Party party thereto, together with:

(A)          certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,

(B)           to the extent required under the Collateral and Guarantee
Requirement, opinions of local counsel for the Loan Parties, in states in which
the Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent; and,

83


--------------------------------------------------------------------------------


(C)           evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;

(v)     opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties substantially in the form of Exhibit I;

(vi)    a certificate signed by a Responsible Officer of the Borrower certifying
that since December 31, 2006 there has been no Material Adverse Effect and as to
the satisfaction of the conditions set forth in Section 4.01(a)(ix) and Section
4.02 (a) and (b);

(vii)   a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date after giving effect to the Transaction, from the
chief financial officer of the Borrower;

(viii)  evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and additional
insured under each insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

(ix)    The Orbitz IPO shall have been consummated and the net proceeds thereof
shall have been contributed to Parent (it being understood that an amount not in
excess of $100,000,000 resulting from (w) the Net Cash Proceeds from the Orbitz
IPO plus (x) the Net Cash Proceeds from the Term Loans minus (z) $775,000,000
shall not be required to be contributed to Parent).  Travelport  LLC shall have
prepaid Indebtedness outstanding under the Travelport Credit Agreement with the
proceeds of such contribution;

(x)     a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension; and

(xi)    copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Collateral Agent with respect to the Loan Parties.

(b)           All fees and expenses required to be paid hereunder and invoiced
before the Closing Date shall have been paid in full in cash.

84


--------------------------------------------------------------------------------


(c)           Prior to or simultaneously with the Credit Extension of Term
Loans, the Borrower shall have terminated any existing indebtedness of the
Borrower and its Subsidiaries (other than Indebtedness set forth on Schedule
7.03(b)) and taken all other necessary actions such that, after giving effect to
the Transaction, the Borrower and its Subsidiaries shall have outstanding no
Indebtedness or preferred Equity Interests other than (i) the Loans and L/C
Obligations and (ii) Indebtedness listed on Schedule 7.03(b).

(d)           The Arrangers and the Lenders shall have received the Audited
Financial Statements and the audit report for such financial statements (which
shall not be subject to any qualification).

(e)           The Arrangers and the Lenders shall have received the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for each subsequent
fiscal quarter ended at least forty-five (45) days before the Closing Date (the
“Unaudited Financial Statements”), which financial statements shall be prepared
in accordance with GAAP.

(f)            The Arrangers and the Lenders shall have received the Pro Forma
Financial Statements.

(g)           The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Act, requested by the Administrative Agent a reasonable
period of time prior to the Closing Date.


SECTION 4.02       CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH
LENDER TO HONOR ANY REQUEST FOR CREDIT EXTENSION OTHER THAN A COMMITTED LOAN
NOTICE REQUESTING ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A
CONTINUATION OF EUROCURRENCY RATE LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)           The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

85


--------------------------------------------------------------------------------


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:


SECTION 5.01       EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS. 
EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES (A) IS A PERSON DULY ORGANIZED OR
FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY
TO (I) OWN OR LEASE ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, (C) IS DULY QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, (D) IS IN COMPLIANCE WITH
ALL LAWS, ORDERS, WRITS, INJUNCTIONS AND ORDERS AND (E) HAS ALL REQUISITE
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO OPERATE ITS
BUSINESS AS CURRENTLY CONDUCTED; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (C),
(D) OR (E), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.02       AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS A
PARTY, AND THE CONSUMMATION OF THE TRANSACTION, ARE WITHIN SUCH LOAN PARTY’S
CORPORATE OR OTHER POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
OR OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS
OF ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS, (B) CONFLICT WITH OR RESULT IN
ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER (OTHER THAN AS
PERMITTED BY SECTION 7.01), OR REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY
CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON
OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES OR (II) ANY MATERIAL
ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL
AWARD TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; OR (C) VIOLATE ANY
MATERIAL LAW; EXCEPT WITH RESPECT TO ANY CONFLICT, BREACH OR CONTRAVENTION OR
PAYMENT (BUT NOT CREATION OF LIENS) REFERRED TO IN CLAUSE (B)(I), TO THE EXTENT
THAT SUCH CONFLICT, BREACH, CONTRAVENTION OR PAYMENT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.03       GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO MATERIAL
APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR
REQUIRED IN CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR
ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR THE CONSUMMATION OF THE TRANSACTION, (B) THE GRANT BY ANY LOAN
PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (C) THE
PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS
(INCLUDING THE PRIORITY THEREOF) OR (D) THE EXERCISE BY THE ADMINISTRATIVE AGENT
OR ANY LENDER OF ITS RIGHTS UNDER THE

86


--------------------------------------------------------------------------------



LOAN DOCUMENTS OR THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE
COLLATERAL DOCUMENTS, EXCEPT FOR (I) FILINGS NECESSARY TO PERFECT THE LIENS ON
THE COLLATERAL GRANTED BY THE LOAN PARTIES IN FAVOR OF THE SECURED PARTIES, (II)
THE APPROVALS, CONSENTS, EXEMPTIONS, AUTHORIZATIONS, ACTIONS, NOTICES AND
FILINGS WHICH HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR MADE AND ARE IN FULL
FORCE AND EFFECT AND (III) THOSE APPROVALS, CONSENTS, EXEMPTIONS, AUTHORIZATIONS
OR OTHER ACTIONS, NOTICES OR FILINGS, THE FAILURE OF WHICH TO OBTAIN OR MAKE
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.04       BINDING EFFECT.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO. 
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT CONSTITUTES, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY
BE LIMITED BY DEBTOR RELIEF LAWS AND BY GENERAL PRINCIPLES OF EQUITY.


SECTION 5.05       FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           (I)  THE AUDITED FINANCIAL STATEMENTS AND THE UNAUDITED FINANCIAL
STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF
THE BORROWER AND ITS SUBSIDIARIES, AS OF THE DATES THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIODS COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN.  DURING THE PERIOD FROM DECEMBER 31, 2006 TO AND INCLUDING THE
CLOSING DATE, THERE HAS BEEN (I) NO SALE, TRANSFER OR OTHER DISPOSITION BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL PART OF THE BUSINESS OR
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND (II)
NO PURCHASE OR OTHER ACQUISITION BY OR ANY OF ITS SUBSIDIARIES OF ANY BUSINESS
OR PROPERTY (INCLUDING ANY EQUITY INTERESTS OF ANY OTHER PERSON) MATERIAL IN
RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE, WHICH IS NOT REFLECTED IN THE
FOREGOING FINANCIAL STATEMENTS OR IN THE NOTES THERETO OR HAS NOT OTHERWISE BEEN
DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE.

(ii)     The unaudited pro forma consolidated balance sheet of the Borrower and
its Subsidiaries as at March 31, 2007 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the most recent fiscal year,
the quarter ended March 31, 2007 and the 12-month period ending on March 31,
2007 (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction, each material acquisition by the Borrower or any of its
Subsidiaries consummated March 31, 2007 and prior to the Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers).  The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at March 31, 2007 and their

87


--------------------------------------------------------------------------------


estimated results of operations for the periods covered thereby, assuming that
the events specified in the preceding sentence had actually occurred at such
date or at the beginning of the periods covered thereby.


(B)           SINCE THE CLOSING DATE, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)           AS OF THE CLOSING DATE, NEITHER THE BORROWER NOR ANY SUBSIDIARY
HAS ANY INDEBTEDNESS OR OTHER OBLIGATIONS OR LIABILITIES, DIRECT OR CONTINGENT
(OTHER THAN (I) THE LIABILITIES REFLECTED ON SCHEDULE 5.05, (II) OBLIGATIONS
ARISING UNDER OR PERMITTED BY THIS AGREEMENT AND (III) LIABILITIES INCURRED IN
THE ORDINARY COURSE OF BUSINESS) THAT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.06       LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS
OR DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED IN WRITING
OR CONTEMPLATED, AT LAW, IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL
AUTHORITY, BY OR AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY
OF THEIR PROPERTIES OR REVENUES THAT EITHER INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.07       NO DEFAULT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
IS IN DEFAULT UNDER OR WITH RESPECT TO, OR A PARTY TO, ANY CONTRACTUAL
OBLIGATION THAT COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.08       OWNERSHIP OF PROPERTY; LIENS.  EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID
LEASEHOLD INTERESTS IN, OR EASEMENTS OR OTHER LIMITED PROPERTY INTERESTS IN, ALL
REAL PROPERTY NECESSARY IN THE ORDINARY CONDUCT OF ITS BUSINESS, FREE AND CLEAR
OF ALL LIENS EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT MATERIALLY INTERFERE
WITH ITS ABILITY TO CONDUCT ITS BUSINESS OR TO UTILIZE SUCH ASSETS FOR THEIR
INTENDED PURPOSES AND LIENS PERMITTED BY SECTION 7.01 AND EXCEPT WHERE THE
FAILURE TO HAVE SUCH TITLE COULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


SECTION 5.09       ENVIRONMENTAL COMPLIANCE.


(A)           THERE ARE NO CLAIMS, ACTIONS, SUITS, OR PROCEEDINGS ALLEGING
POTENTIAL LIABILITY OR RESPONSIBILITY FOR VIOLATION OF, OR OTHERWISE RELATING
TO, ANY ENVIRONMENTAL LAW THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09(B) OR EXCEPT AS
COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT, (I) NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED,
LEASED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS LISTED OR
PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN,
STATE OR LOCAL LIST OR IS ADJACENT TO ANY SUCH PROPERTY; (II) THERE ARE NO AND
NEVER HAVE BEEN ANY UNDERGROUND OR ABOVEGROUND STORAGE TANKS OR ANY SURFACE
IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS
ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED ON ANY PROPERTY CURRENTLY
OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO
ITS KNOWLEDGE, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES; (III) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING
MATERIAL ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN

88


--------------------------------------------------------------------------------



PARTY OR ANY OF ITS SUBSIDIARIES; AND (IV) HAZARDOUS MATERIALS HAVE NOT BEEN
RELEASED, DISCHARGED OR DISPOSED OF BY ANY PERSON ON ANY PROPERTY CURRENTLY OR
FORMERLY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
AND HAZARDOUS MATERIALS HAVE NOT OTHERWISE BEEN RELEASED, DISCHARGED OR DISPOSED
OF BY ANY OF THE LOAN PARTIES AND THEIR SUBSIDIARIES AT ANY OTHER LOCATION.


(C)           THE PROPERTIES OWNED, LEASED OR OPERATED BY THE BORROWER AND THE
SUBSIDIARIES DO NOT CONTAIN ANY HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS
WHICH (I) CONSTITUTE, OR CONSTITUTED A VIOLATION OF, (II) REQUIRE REMEDIAL
ACTION UNDER, OR (III) COULD GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS,
WHICH VIOLATIONS, REMEDIAL ACTIONS AND LIABILITIES, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(D)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09(D), NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS UNDERTAKING, AND HAS NOT COMPLETED,
EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY
INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE ACTION RELATING TO ANY
ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT
ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF
ANY GOVERNMENTAL AUTHORITY OR THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW EXCEPT
FOR SUCH INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE ACTION THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


(E)           ALL HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED OR
STORED AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY OWNED
OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES HAVE BEEN DISPOSED OF
IN A MANNER NOT REASONABLY EXPECTED TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE,
IN A MATERIAL ADVERSE EFFECT.


(F)            EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT, NONE OF THE LOAN
PARTIES AND THEIR SUBSIDIARIES HAS CONTRACTUALLY ASSUMED ANY LIABILITY OR
OBLIGATION UNDER OR RELATING TO ANY ENVIRONMENTAL LAW.


SECTION 5.10       TAXES.  EXCEPT AS SET FORTH IN SCHEDULE 5.10 AND EXCEPT AS
COULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, THE BORROWER AND ITS SUBSIDIARIES HAVE
TIMELY FILED ALL FEDERAL AND STATE AND OTHER TAX RETURNS AND REPORTS REQUIRED TO
BE FILED, AND HAVE TIMELY PAID ALL FEDERAL AND STATE AND OTHER TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR
THEIR PROPERTIES, INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH
GAAP.


SECTION 5.11       ERISA COMPLIANCE.


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.11(A) OR AS COULD NOT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE IN WITH THE APPLICABLE PROVISIONS OF
ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.

89


--------------------------------------------------------------------------------



(B)           (I) NO ERISA EVENT HAS OCCURRED DURING THE FIVE YEAR PERIOD PRIOR
TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO
ANY PENSION PLAN; (II) NO PENSION PLAN HAS AN “ACCUMULATED FUNDING DEFICIENCY”
(AS DEFINED IN SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED; (III) NEITHER
ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV)
NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE
GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY)
UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND
(V) NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION
THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA, EXCEPT, WITH RESPECT
TO EACH OF THE FOREGOING CLAUSES OF THIS SECTION 5.11(B), AS COULD NOT
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(C)           EXCEPT WHERE NONCOMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, EACH FOREIGN PLAN HAS BEEN MAINTAINED IN
SUBSTANTIAL COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL
APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS, AND NEITHER A LOAN
PARTY NOR ANY SUBSIDIARY HAS INCURRED ANY MATERIAL OBLIGATION IN CONNECTION WITH
THE TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN PLAN.  EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE PRESENT VALUE
OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT VESTED) UNDER EACH FOREIGN
PLAN WHICH IS FUNDED, DETERMINED AS OF THE END OF THE MOST RECENTLY ENDED FISCAL
YEAR OF A LOAN PARTY OR SUBSIDIARY (BASED ON THE ACTUARIAL ASSUMPTIONS USED FOR
PURPOSES OF THE APPLICABLE JURISDICTION’S FINANCIAL REPORTING REQUIREMENTS), DID
NOT EXCEED THE CURRENT VALUE OF THE ASSETS OF SUCH FOREIGN PLAN, AND FOR EACH
FOREIGN PLAN WHICH IS NOT FUNDED, THE OBLIGATIONS OF SUCH FOREIGN PLAN ARE
PROPERLY ACCRUED.


SECTION 5.12       SUBSIDIARIES; EQUITY INTERESTS.  AS OF THE CLOSING DATE,
NEITHER THE BORROWER NOR ANY LOAN PARTY HAS ANY SUBSIDIARIES OTHER THAN THOSE
SPECIFICALLY DISCLOSED IN SCHEDULE 5.12, AND ALL OF THE OUTSTANDING EQUITY
INTERESTS IN MATERIAL SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND
NONASSESSABLE AND ALL EQUITY INTERESTS OWNED BY THE BORROWER OR A LOAN PARTY ARE
OWNED FREE AND CLEAR OF ALL LIENS EXCEPT (I) THOSE CREATED UNDER THE COLLATERAL
DOCUMENTS AND (II) ANY NONCONSENSUAL LIEN THAT IS PERMITTED UNDER SECTION 7.01. 
AS OF THE CLOSING DATE, SCHEDULE 5.12 SETS FORTH THE NAME AND JURISDICTION OF
EACH SUBSIDIARY, (B) SETS FORTH THE OWNERSHIP INTEREST OF THE BORROWER AND ANY
OTHER SUBSIDIARY IN EACH SUBSIDIARY, INCLUDING THE PERCENTAGE OF SUCH OWNERSHIP
AND (C) IDENTIFIES EACH SUBSIDIARY THAT IS A SUBSIDIARY THE EQUITY INTERESTS OF
WHICH ARE REQUIRED TO BE PLEDGED ON THE CLOSING DATE PURSUANT TO THE COLLATERAL
AND GUARANTEE REQUIREMENT.


SECTION 5.13       MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


(A)           NO LOAN PARTY IS ENGAGED NOR WILL IT ENGAGE, PRINCIPALLY OR AS ONE
OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN
STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS
OF ANY BORROWINGS OR DRAWINGS UNDER ANY LETTER OF CREDIT WILL BE USED FOR ANY
PURPOSE THAT VIOLATES REGULATION U.

90


--------------------------------------------------------------------------------



(B)           NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER OR ANY
SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.


SECTION 5.14       DISCLOSURE.  NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR
OTHER WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO ANY
AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER OR ANY OTHER LOAN
DOCUMENT (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) WHEN
TAKEN AS A WHOLE CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE
ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING; PROVIDED
THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION AND PRO FORMA FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME OF
PREPARATION; IT BEING UNDERSTOOD THAT SUCH PROJECTIONS MAY VARY FROM ACTUAL
RESULTS AND THAT SUCH VARIANCES MAY BE MATERIAL.


SECTION 5.15       INTELLECTUAL PROPERTY; LICENSES, ETC.  EACH OF THE LOAN
PARTIES AND THEIR SUBSIDIARIES OWN, LICENSE OR POSSESS THE RIGHT TO USE, ALL OF
THE TRADEMARKS, SERVICE MARKS, TRADE NAMES, DOMAIN NAMES, COPYRIGHTS, PATENTS,
PATENT RIGHTS, LICENSES, TECHNOLOGY, SOFTWARE, KNOW-HOW DATABASE RIGHTS, DESIGN
RIGHTS AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES AS
CURRENTLY CONDUCTED, AND, WITHOUT CONFLICT WITH THE RIGHTS OF ANY PERSON, EXCEPT
TO THE EXTENT SUCH CONFLICTS, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO SUCH IP RIGHTS
INFRINGE UPON ANY RIGHTS HELD BY ANY PERSON EXCEPT FOR SUCH INFRINGEMENTS,
INDIVIDUALLY OR IN THE AGGREGATE, WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  NO CLAIM OR LITIGATION REGARDING ANY SUCH IP RIGHTS,
IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST ANY LOAN
PARTY OR SUBSIDIARY, WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.16       SOLVENCY.  ON THE CLOSING DATE AFTER GIVING EFFECT TO THE
TRANSACTION, THE LOAN PARTIES, ON A CONSOLIDATED BASIS, ARE SOLVENT.


SECTION 5.17       SUBORDINATION OF JUNIOR FINANCING.  THE OBLIGATIONS ARE
“SENIOR DEBT,” “SENIOR INDEBTEDNESS,” “GUARANTOR SENIOR DEBT” OR “SENIOR SECURED
FINANCING” (OR ANY COMPARABLE TERM) UNDER, AND AS DEFINED IN, ANY JUNIOR
FINANCING DOCUMENTATION.


SECTION 5.18       LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE ARE NO
STRIKES OR OTHER LABOR DISPUTES AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED; (B) NONE OF HOURS
WORKED BY NOR ANY PAYMENTS MADE TO EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAVE BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER
APPLICABLE LAWS DEALING WITH SUCH MATTERS; AND (C) ALL PAYMENTS DUE FROM THE
BORROWER OR ANY OF ITS SUBSIDIARIES ON ACCOUNT OF EMPLOYEE HEALTH AND WELFARE
INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE RELEVANT
PARTY.

91


--------------------------------------------------------------------------------



ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:


SECTION 6.01       FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT
FOR PROMPT FURTHER DISTRIBUTION TO EACH LENDER:

(a)           as soon as available, but in any event ninety-five (95) days after
the end of each fiscal year of the Borrower beginning with the 2007 fiscal year,
a consolidated balance sheet of the Borrower and its Subsidiaries and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b)           as soon as available, but in any event within fifty (50) days
after the end of the first fiscal quarter ending immediately after the Closing
Date and thereafter within fifty (50) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(c)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or (B) the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and

92


--------------------------------------------------------------------------------


(B), to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.


SECTION 6.02       CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE
ADMINISTRATIVE AGENT FOR PROMPT FURTHER DISTRIBUTION TO EACH LENDER:

(a)           no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default resulting from a violation of Section 7.11 or,
if any such Event of Default shall exist, stating the nature and status of such
event.

(b)           no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default resulting from a
violation of Section 7.11, any of the Permitted Holders may deliver, together
with such Compliance Certificate, notice of their intent to cure (a “Notice of
Intent to Cure”) such Event of Default pursuant to Section 8.05; provided that
the delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)           promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any Junior Financing Documentation in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;

(e)           together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b), (i)
a report setting forth the information required by Section 3.03(c) of the
Security Agreement or

93


--------------------------------------------------------------------------------


confirming that there has been no change in such information since the Closing
Date or the date of the last such report), (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary that identifies each Subsidiary as a
Restricted or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate; and

(f)            promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Administrative Agent.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.


SECTION 6.03       NOTICES.  PROMPTLY AFTER OBTAINING KNOWLEDGE THEREOF, NOTIFY
THE ADMINISTRATIVE AGENT:

(a)           of the occurrence of any Default; and

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.

94


--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.


SECTION 6.04       PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY
AS THE SAME SHALL BECOME DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES IN
RESPECT OF TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT
OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY, EXCEPT, IN EACH
CASE, TO THE EXTENT THE FAILURE TO PAY OR DISCHARGE THE SAME COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.05       PRESERVATION OF EXISTENCE, ETC.  (A)  PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY SECTION
7.04 OR 7.05 AND (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES (INCLUDING ITS GOOD STANDING), PERMITS, LICENSES AND FRANCHISES
NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT (I) TO THE
EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (II) PURSUANT TO A TRANSACTION PERMITTED BY SECTION 7.04 OR
7.05.


SECTION 6.06       MAINTENANCE OF PROPERTIES.  EXCEPT IF THE FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (A)
MAINTAIN, PRESERVE AND PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT
NECESSARY IN THE OPERATION OF ITS BUSINESS IN GOOD WORKING ORDER, REPAIR AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND CASUALTY OR CONDEMNATION
EXCEPTED, AND (B) MAKE ALL NECESSARY RENEWALS, REPLACEMENTS, MODIFICATIONS,
IMPROVEMENTS, UPGRADES, EXTENSIONS AND ADDITIONS THEREOF OR THERETO IN
ACCORDANCE WITH PRUDENT INDUSTRY PRACTICE.


SECTION 6.07       MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH
AMOUNTS (AFTER GIVING EFFECT TO ANY SELF-INSURANCE REASONABLE AND CUSTOMARY FOR
SIMILARLY SITUATED PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESSES AS THE
BORROWER AND THE RESTRICTED SUBSIDIARIES) AS ARE CUSTOMARILY CARRIED UNDER
SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.


SECTION 6.08       COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IF THE FAILURE TO COMPLY
THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.09       BOOKS AND RECORDS.  MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH ENTRIES THAT ARE FULL, TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND ARE IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED SHALL BE MADE OF
ALL MATERIAL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE ASSETS AND
BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE.


SECTION 6.10       INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS

95


--------------------------------------------------------------------------------



PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE
COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC ACCOUNTANTS, ALL
AT THE REASONABLE EXPENSE OF THE BORROWER AND AT SUCH REASONABLE TIMES DURING
NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE
ADVANCE NOTICE TO THE BORROWER; PROVIDED THAT, EXCLUDING ANY SUCH VISITS AND
INSPECTIONS DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ONLY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS MAY EXERCISE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS SECTION 6.10 AND THE
ADMINISTRATIVE AGENT SHALL NOT EXERCISE SUCH RIGHTS MORE OFTEN THAN TWO (2)
TIMES DURING ANY CALENDAR YEAR ABSENT THE EXISTENCE OF AN EVENT OF DEFAULT AND
ONLY ONE (1) SUCH TIME SHALL BE AT THE BORROWER’S EXPENSE; PROVIDED FURTHER THAT
WHEN AN EVENT OF DEFAULT EXISTS, THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY
OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF
THE FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL BUSINESS
HOURS AND UPON REASONABLE ADVANCE NOTICE.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL GIVE THE BORROWER THE OPPORTUNITY TO PARTICIPATE IN ANY
DISCUSSIONS WITH THE BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS.


SECTION 6.11       COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  AT THE
BORROWER’S EXPENSE, TAKE ALL ACTION NECESSARY OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO ENSURE THAT THE COLLATERAL AND GUARANTEE REQUIREMENT
CONTINUES TO BE SATISFIED, INCLUDING:

(a)           upon the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Domestic Subsidiary as a Restricted Subsidiary:

(i)      within thirty (30) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:

(A)          cause each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the real properties owned by such
Restricted Subsidiary that have a book value in excess of $5,000,000 in detail
reasonably satisfactory to the Administrative Agent;

(B)           cause (x) each such Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee

96


--------------------------------------------------------------------------------


Requirement and (y) each direct or indirect parent of each such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C)           (x) cause each such Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;

(D)          take and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that is required to become a
guarantor pursuant to the Guarantee and Collateral Requirement to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity,

(ii)     within thirty (30) days after the request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such

97


--------------------------------------------------------------------------------


matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
book value in excess of $5,000,000, any existing title reports, surveys or
environmental assessment reports.

(b)           (i)  [reserved];

(II)     THE BORROWER SHALL OBTAIN THE SECURITY INTERESTS AND GUARANTEES SET
FORTH ON SCHEDULE 1.01B ON OR PRIOR TO THE DATES CORRESPONDING TO SUCH SECURITY
INTERESTS AND GUARANTEES SET FORTH ON SCHEDULE 1.01B; AND

(III)    AFTER THE CLOSING DATE, PROMPTLY AFTER (X) THE ACQUISITION OF ANY
MATERIAL PERSONAL PROPERTY BY ANY LOAN PARTY OR (Y) THE ACQUISITION OF ANY OWNED
REAL PROPERTY BY ANY LOAN PARTY WITH A BOOK VALUE IN EXCESS OF $5,000,000, AND
IF SUCH PERSONAL PROPERTY OR OWNED REAL PROPERTY SHALL NOT ALREADY BE SUBJECT TO
A PERFECTED LIEN PURSUANT TO THE COLLATERAL AND GUARANTEE REQUIREMENT, THE
BORROWER SHALL GIVE NOTICE THEREOF TO THE ADMINISTRATIVE AGENT AND PROMPTLY
THEREAFTER SHALL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN TO THE EXTENT
REQUIRED BY THE COLLATERAL AND GUARANTEE REQUIREMENT AND WILL TAKE, OR CAUSE THE
RELEVANT LOAN PARTY TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT OR RECORD SUCH LIEN,
INCLUDING, AS APPLICABLE, THE ACTIONS REFERRED TO IN SECTION 6.13(B) WITH
RESPECT TO REAL PROPERTY.


SECTION 6.12       COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXCEPT, IN EACH CASE, TO
THE EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, COMPLY, AND TAKE
ALL REASONABLE ACTIONS TO CAUSE ALL LESSEES AND OTHER PERSONS OPERATING OR
OCCUPYING ITS PROPERTIES TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS; OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR
ITS OPERATIONS AND PROPERTIES; AND, IN EACH CASE TO THE EXTENT REQUIRED BY
ENVIRONMENTAL LAWS, CONDUCT ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND
UNDERTAKE ANY CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND
CLEAN UP ALL HAZARDOUS MATERIALS FROM ANY OF ITS PROPERTIES, IN ACCORDANCE WITH
THE REQUIREMENTS OF ALL ENVIRONMENTAL LAWS.


SECTION 6.13       FURTHER ASSURANCES AND POST-CLOSING CONDITIONS.


(A)           PROMPTLY UPON REASONABLE REQUEST BY THE ADMINISTRATIVE AGENT (I)
CORRECT ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN THE EXECUTION,
ACKNOWLEDGMENT, FILING OR RECORDATION OF ANY COLLATERAL DOCUMENT OR OTHER
DOCUMENT OR INSTRUMENT RELATING TO ANY COLLATERAL, AND (II) DO, EXECUTE,
ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER
ANY AND ALL SUCH FURTHER ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME
IN ORDER TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE COLLATERAL DOCUMENTS.


(B)           IN THE CASE OF ANY REAL PROPERTY REFERRED TO IN SECTION 6.11(B),
PROVIDE THE ADMINISTRATIVE AGENT WITH MORTGAGES WITH RESPECT TO SUCH OWNED REAL
PROPERTY WITHIN THIRTY (30)

98


--------------------------------------------------------------------------------



DAYS OF THE ACQUISITION OF, OR, IF REQUESTED BY THE ADMINISTRATIVE AGENT, ENTRY
INTO, OR RENEWAL OF, A GROUND LEASE IN RESPECT OF, SUCH REAL PROPERTY IN EACH
CASE TOGETHER WITH:

(I)      EVIDENCE THAT COUNTERPARTS OF THE MORTGAGES HAVE BEEN DULY EXECUTED,
ACKNOWLEDGED AND DELIVERED AND ARE IN FORM SUITABLE FOR FILING OR RECORDING IN
ALL FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY DEEM
REASONABLY NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID AND SUBSISTING
PERFECTED LIEN ON THE PROPERTY AND/OR RIGHTS DESCRIBED THEREIN IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (AS APPROPRIATE) FOR THE BENEFIT OF
THE SECURED PARTIES AND THAT ALL FILING AND RECORDING TAXES AND FEES HAVE BEEN
PAID OR OTHERWISE PROVIDED FOR IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

(II)     FULLY PAID AMERICAN LAND TITLE ASSOCIATION LENDER’S EXTENDED COVERAGE
TITLE INSURANCE POLICIES OR THE EQUIVALENT OR OTHER FORM AVAILABLE IN EACH
APPLICABLE JURISDICTION (THE “MORTGAGE POLICIES”) IN FORM AND SUBSTANCE, WITH
ENDORSEMENTS AND IN AMOUNT, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
(NOT TO EXCEED THE VALUE OF THE REAL PROPERTIES COVERED THEREBY), ISSUED,
COINSURED AND REINSURED BY TITLE INSURERS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, INSURING THE MORTGAGES TO BE VALID SUBSISTING LIENS ON THE
PROPERTY DESCRIBED THEREIN, FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES,
SUBJECT TO LIENS PERMITTED BY SECTION 7.01, AND PROVIDING FOR SUCH OTHER
AFFIRMATIVE INSURANCE (INCLUDING ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN
DOCUMENTS) AND SUCH COINSURANCE AND DIRECT ACCESS REINSURANCE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

(III)    OPINIONS OF LOCAL COUNSEL FOR THE LOAN PARTIES IN STATES IN WHICH THE
REAL PROPERTIES ARE LOCATED, WITH RESPECT TO THE ENFORCEABILITY AND PERFECTION
OF THE MORTGAGES AND ANY RELATED FIXTURE FILINGS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(IV)    EVIDENCE THAT EACH SUCH SPACE LEASE CONTAINS A PROVISION REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT PERMITTING A COLLATERAL ASSIGNMENT WITH
RESPECT TO SUCH PROVISIONS; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL BE
PERMITTED TO WAIVE THIS REQUIREMENT IF IT IS REASONABLY SATISFIED THAT THE
BORROWER HAS USED ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH THIS
REQUIREMENT; AND

(V)     SUCH OTHER EVIDENCE THAT ALL OTHER ACTIONS THAT THE ADMINISTRATIVE AGENT
MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE VALID AND
SUBSISTING LIENS ON THE PROPERTY DESCRIBED IN THE MORTGAGES HAS BEEN TAKEN.


SECTION 6.14       DESIGNATION OF SUBSIDIARIES.  THE BOARD OF DIRECTORS OF THE
BORROWER MAY AT ANY TIME DESIGNATE ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED
SUBSIDIARY OR ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY; PROVIDED
THAT (I) IMMEDIATELY BEFORE AND AFTER SUCH DESIGNATION, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, (II) IMMEDIATELY AFTER GIVING EFFECT TO SUCH
DESIGNATION, THE BORROWER AND THE RESTRICTED SUBSIDIARIES SHALL BE IN
COMPLIANCE, ON A PRO FORMA BASIS (IT BEING UNDERSTOOD THAT IF SUCH DESIGNATION
IS TO BE MADE EFFECTIVE PRIOR TO THE DATE THAT THE DECEMBER 31, 2007 TEST PERIOD
HAS BECOME EFFECTIVE, THE LEVELS SET FORTH IN SECTION 7.11 FOR THE DECEMBER 31,
2007 TEST PERIOD SHALL BE DEEMED TO APPLY), WITH THE COVENANTS SET FORTH IN
SECTION 7.11 FOR THE TEST PERIOD IN EFFECT AT SUCH TIME (AND, AS A

99


--------------------------------------------------------------------------------



CONDITION PRECEDENT TO THE EFFECTIVENESS OF ANY SUCH DESIGNATION, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS DEMONSTRATING SUCH COMPLIANCE) AND (III) NO
SUBSIDIARY MAY BE DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IF IT IS A
“RESTRICTED SUBSIDIARY” FOR THE PURPOSE OF ANY JUNIOR FINANCING, AS APPLICABLE. 
THE DESIGNATION OF ANY SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY SHALL CONSTITUTE
AN INVESTMENT BY THE BORROWER THEREIN AT THE DATE OF DESIGNATION IN AN AMOUNT
EQUAL TO THE NET BOOK VALUE OF THE BORROWER’S INVESTMENT THEREIN.  THE
DESIGNATION OF ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY SHALL
CONSTITUTE THE INCURRENCE AT THE TIME OF DESIGNATION OF ANY INDEBTEDNESS OR
LIENS OF SUCH SUBSIDIARY EXISTING AT SUCH TIME.


SECTION 6.15       FLOOD INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY,
OBTAIN FLOOD INSURANCE IN SUCH TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS MAY FROM TIME TO TIME REASONABLY REQUIRE, IF AT ANY TIME THE
AREA IN WHICH ANY IMPROVEMENTS LOCATED ON ANY MORTGAGED PROPERTY IS DESIGNATED A
“FLOOD HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH
THE NATIONAL FLOOD INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER
PROTECTION ACT OF 1973, AS AMENDED FROM TIME TO TIME.


ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:


SECTION 7.01       LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OTHER THAN THE FOLLOWING:

(a)           Liens pursuant to any Loan Document;

(b)           Liens existing on the date hereof and listed on Schedule 7.01(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

100


--------------------------------------------------------------------------------


(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

(g)           easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or any material Subsidiary;

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or any material Subsidiary or (ii)
secure any Indebtedness;

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

101


--------------------------------------------------------------------------------


 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(i) or (n) to
be applied against the purchase price for such Investment, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;

(n)           Liens on property (i) of any Foreign Subsidiary that is not a Loan
Party and (ii) that does not constitute Collateral, which Liens secure
Indebtedness of the applicable Foreign Subsidiary permitted under Section 7.03;

(o)           Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the date hereof (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary) and
the replacement, extension or renewal of any Lien permitted by this clause (p)
upon or in the same property previously subject thereto in connection with the
replacement, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the amount or value secured thereby;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e), (g) or (k);

(q)           any interest or title of a lessor under leases entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(r)            [reserved];

(s)           Liens encumbering out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

102


--------------------------------------------------------------------------------


 

(t)            Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02 and reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

(u)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(v)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(w)          (i) Liens placed upon the Equity Interests of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred pursuant to Section 7.03(g) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
and any of its Subsidiaries to secure a Guarantee by such Restricted Subsidiary
and its Subsidiaries of any such Indebtedness incurred pursuant to Section
7.03(g);

(x)            ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

(y)           Liens arising from precautionary Uniform Commercial Code financing
statement filings;

(z)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.

(aa)         other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $20,000,000.

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii) or (w), and no Liens (other than those referred to in
Section 7.01(a)) shall be permitted on the Collateral consisting of the Equity
Interests of the Borrower or the Foreign Holdco.

Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q) and (x) (to the extent, with reference to
clause (j) of this Section 7.01, the Borrower and the applicable Loan Party
shall use commercially reasonable efforts to cause such leases, licenses,
subleases or sublicenses to be subordinate to the lien of any Mortgage).


SECTION 7.02       INVESTMENTS.  MAKE OR HOLD ANY INVESTMENTS, EXCEPT:

103


--------------------------------------------------------------------------------


 

(a)           Investments by the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b)           loans or advances to officers, directors and employees of the
Borrower and the Restricted Subsidiaries (i)  for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower (provided that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $2,500,000;

(c)           Investments (i) by the Borrower or any Restricted Subsidiary in
any Loan Party (excluding any new Restricted Subsidiary which becomes a Loan
Party and excluding any Foreign Subsidiary), (ii) by any Restricted Subsidiary
that is not a Loan Party in any other such Restricted Subsidiary that is also
not a Loan Party and (iii) by the Borrower or any Restricted Subsidiary (A) in
any Subsidiary that is not a Loan Party; provided that the aggregate amount of
such Investments in Persons that are not Loan Parties (together with, but
without duplication of, the aggregate consideration paid in respect of Permitted
Acquisitions of Persons that do not become Loan Parties pursuant to Section
7.02(i)(B), but with giving effect to any Investment permitted by Section
7.02(q)) shall not exceed $75,000,000 (net of any return representing a return
of capital in respect of any such Investment) or (B) in any Foreign Subsidiary
that is a Loan Party, consisting of the contribution of Equity Interests of any
other Foreign Subsidiary held directly by the Borrower or such Restricted
Subsidiary in exchange for Indebtedness, Equity Interests or a combination
thereof of the Foreign Subsidiary to which such contribution is made, (C) in any
Foreign Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary or (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party, to the extent such Guarantees are permitted under
Section 7.03 and (iv) by any Foreign Subsidiary that is a Loan Party in any
other Foreign Subsidiary that is a Loan Party (other than any new Restricted
Subsidiary that becomes a Loan Party);

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

(e)           Investments consisting of Liens, Indebtedness, fundamental changes
and Dispositions permitted under Sections 7.01, 7.03, 7.04 and 7.05,
respectively;

(f)            Investments (i) existing or contemplated on the date hereof and
set forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the date hereof by the
Borrower or any Restricted Subsidiary in the Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of any Investment permitted pursuant to this Section 7.02(f) is not
materially increased from the amount of such Investment on the

104


--------------------------------------------------------------------------------


Closing Date via the transfer of assets from any of the Borrower or any
Subsidiary thereof to such Investment;

(g)           Investments in Swap Contracts permitted under Section 7.03;

(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

(i)            the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Subsidiary of the Borrower
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this Section
7.02(i) (each, a “Permitted Acquisition”):

(A)          SUBJECT TO CLAUSE (B) BELOW, A MAJORITY OF ALL PROPERTY, ASSETS AND
BUSINESSES ACQUIRED IN SUCH PURCHASE OR OTHER ACQUISITION SHALL CONSTITUTE
COLLATERAL AND EACH APPLICABLE LOAN PARTY AND ANY SUCH NEWLY CREATED OR ACQUIRED
SUBSIDIARY (AND, TO THE EXTENT REQUIRED UNDER THE COLLATERAL AND GUARANTEE
REQUIREMENT, THE SUBSIDIARIES OF SUCH CREATED OR ACQUIRED SUBSIDIARY) SHALL BE
GUARANTORS AND SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SECTION 6.11, WITHIN
THE TIMES SPECIFIED THEREIN (FOR THE AVOIDANCE OF DOUBT, THIS CLAUSE (A) SHALL
NOT OVERRIDE ANY PROVISIONS OF THE COLLATERAL AND GUARANTEE REQUIREMENT);

(B)           THE AGGREGATE AMOUNT OF CONSIDERATION PAID IN RESPECT OF
ACQUISITIONS OF PERSONS THAT DO NOT BECOME LOAN PARTIES (TOGETHER WITH THE
AGGREGATE AMOUNT OF ALL INVESTMENTS IN FOREIGN SUBSIDIARIES THAT ARE NOT LOAN
PARTIES PURSUANT TO SECTION 7.02(C)(III)(A), BUT WITH GIVING EFFECT TO ANY
INVESTMENTS PERMITTED UNDER SECTION 7.02(Q)) SHALL NOT EXCEED $75,000,000 (NET
OF ANY RETURN REPRESENTING A RETURN OF CAPITAL IN RESPECT OF ANY SUCH
INVESTMENT);

(C)           THE ACQUIRED PROPERTY, ASSETS, BUSINESS OR PERSON IS IN THE SAME
LINE OF BUSINESS AS THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE;

(D)          THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF THE PERSON TO
BE SO PURCHASED OR ACQUIRED SHALL NOT HAVE INDICATED PUBLICLY ITS OPPOSITION TO
THE CONSUMMATION OF SUCH PURCHASE OR ACQUISITION (WHICH OPPOSITION HAS NOT BEEN
PUBLICLY WITHDRAWN);

(E)           (1) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION ON A PRO FORMA BASIS, NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (2) IMMEDIATELY AFTER GIVING
EFFECT TO SUCH PURCHASE OR OTHER ACQUISITION THE TOTAL LEVERAGE RATIO FOR THE
BORROWER SHALL BE NOT GREATER THAN 5.0:1 AND (3) THE BORROWER AND THE RESTRICTED
SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTION 7.11 FOR THE TEST PERIOD IN EFFECT AT THE TIME SUCH PURCHASE OR OTHER
ACQUISITION IS TO OCCUR (IT BEING UNDERSTOOD THAT IF SUCH PURCHASE OR OTHER
ACQUISITION IS TO OCCUR PRIOR TO THE DATE THAT THE DECEMBER 31, 2007 TEST PERIOD
IS EFFECTIVE, THE LEVELS SET FORTH IN

105


--------------------------------------------------------------------------------


SECTION 7.11 FOR THE DECEMBER 31, 2007 TEST PERIOD SHALL BE DEEMED TO APPLY),
AND, IN THE CASE OF ACQUISITIONS THE AGGREGATE CONSIDERATION WHICH IS IN EXCESS
OF $10,000,000, WHICH SHALL BE EVIDENCED BY A CERTIFICATE FROM THE CHIEF
FINANCIAL OFFICER OF THE BORROWER DEMONSTRATING SUCH COMPLIANCE CALCULATION IN
REASONABLE DETAIL; AND

(F)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE LENDERS, NO LATER THAN FIVE (5) BUSINESS DAYS AFTER THE DATE ON
WHICH ANY SUCH PURCHASE OR OTHER ACQUISITION IS CONSUMMATED, A CERTIFICATE OF A
RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, CERTIFYING THAT ALL OF THE REQUIREMENTS SET FORTH IN THIS
CLAUSE (I) HAVE BEEN SATISFIED OR WILL BE SATISFIED ON OR PRIOR TO THE
CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;

(j)            the Transaction;

(k)           Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m)          [reserved];

(n)           so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11 for the Test Period in effect at the time such Investment is being
made (it being understood that if such Investment is to be made prior to the
date that the December 31, 2007 Test Period is effective, the levels set forth
in Section 7.11 for the December 31, 2007 Test Period shall be deemed to apply),
other Investments that do not exceed $75,000,000, in the aggregate, net of any
return representing return of capital in respect of any such investment and
valued at the time of the making thereof; provided that, such amount shall be
increased by (i) the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.05) that are Not Otherwise
Applied and (ii) if, as of the last day of the immediately preceding Test Period
(after giving Pro Forma Effect to such Investments) the Total Leverage Ratio is
3.25:1 or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied.  For the purpose of this Agreement, “Cumulative Excess Cash Flow” means
the sum of Excess Cash Flow (but not less than zero in any period) for the
fiscal year ending on December 31, 2008 and Excess Cash Flow for each succeeding
and completed fiscal year (it being understood that no Excess Cash Flow
generated during any period shall be deemed to be Cumulative Excess Cash

106


--------------------------------------------------------------------------------


Flow until the financial statements for such period are delivered pursuant to
Section 6.01(a));

(o)           advances of payroll payments to employees in the ordinary course
of business;

(p)           Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of the Borrower;

(q)           Investments held by a Restricted Subsidiary (acquired after the
Closing Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date), to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r)            Guarantees by the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

provided that (x) no Investment in an Unrestricted Subsidiary that would
otherwise be permitted under this Section 7.02 shall be permitted hereunder to
the extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings and (y) notwithstanding anything to the contrary contained in this
Section 7.02, to the extent (i) the Borrower shall remain a Subsidiary of Parent
and (ii) required by any Travelport Debt Financing Agreement, nothing in this
Section 7.02 shall limit the ability of the Borrower and its Restricted
Subsidiaries to (x) pay any indebtedness owed to Travelport Limited (f/k/a TDS
Investor (Bermuda) Ltd.) or any of its “Restricted Subsidiaries” (as such term
is defined in any Travelport Debt Financing Agreement (so long as such
definition conveys the same basic meaning as such definition in the Travelport
Debt Financing Agreements as in effect on the date hereof)) or (y) make loans or
advances to Travelport Limited (f/k/a TDS Investor (Bermuda) Ltd.) or any of its
“Restricted Subsidiaries” (as such term is defined in any Travelport Debt
Financing Agreement (so long as such definition conveys the same basic meaning
as such definition in the Travelport Debt Financing Agreements as in effect on
the date hereof)).


SECTION 7.03       INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

(a)           Indebtedness of the Borrower and any of its Subsidiaries under the
Loan Documents;

(b)           Indebtedness (i) outstanding on the date hereof and listed on
Schedule 7.03(b), provided that the letters of credit and surety bonds listed
thereon must be backstopped by a Letter of Credit issued hereunder and, other
than in respect of any letter of credit or any surety bond listed thereon or any
drawing upon any such letter of credit or surety bond, any Permitted Refinancing
thereof; and (ii) intercompany Indebtedness outstanding on the date hereof;

107


--------------------------------------------------------------------------------


 

(c)           Guarantees by the Borrower and  the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of any Note or
Junior Financing shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d)           Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e)           (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets, other than software; provided that
such Indebtedness is incurred concurrently with or within two hundred and
seventy (270) days after the applicable acquisition, construction, repair,
replacement or improvement, (ii) Attributable Indebtedness arising out of
sale-leaseback transactions permitted by Section 7.05(f) and (iii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clauses
(i) and (ii); provided that the aggregate principal amount of Indebtedness
outstanding at any one time pursuant to this Section 7.03(e) shall not exceed
5.0% of Total Assets at such time;

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;

(g)           Indebtedness of the Borrower, Foreign Subsidiaries or Guarantors
(i) assumed in connection with any Permitted Acquisition or (ii) incurred to
finance a Permitted Acquisition, in each case, that is secured only by the
assets or business acquired in the applicable Permitted Acquisition (including
any acquired Equity Interests) and so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom, (B) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11 for the Test Period in effect at the
time of the assumption or incurrence of such Indebtedness (it being understood
that if such assumption or incurrence is to occur prior to the date that the
December 31, 2007 Test Period has become effective, the levels set forth in
Section 7.11 for the December 31, 2007 Test Period shall be deemed to apply),
and (C) the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this paragraph (g) does not exceed $50,000,000; provided that the
aggregate amount of Indebtedness outstanding at Persons

108


--------------------------------------------------------------------------------


that are not Loan Parties pursuant to this clause (g) and clause (n) below shall
not exceed $50,000,000 at any one time;

(h)           (i) Indebtedness of the Borrower and the Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided, in each case that such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (v) is
unsecured, (w) both immediately prior and after giving effect thereto, (1) no
Default shall exist or result therefrom, (2) the Total Leverage Ratio for the
Borrower would be not greater than 5.0:1 and (3) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11 for the Test Period in effect at the time of the assumption or
incurrence of such Indebtedness (it being understood that if such assumption or
incurrence is to occur prior to the date that the December 31, 2007 Test Period
has become effective, the levels set forth in Section 7.11 for the December 31,
2007 Test Period shall be deemed to apply), (x) matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the Maturity Date of the Term Loans (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemptions provisions
satisfying the requirement of clause (y) hereof), (y) has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable to the Borrower as the terms
and conditions of high yield debt securities typical for the Sponsor; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), and (z) with respect to such Indebtedness
described in the immediately preceding clause (B) or any Permitted Refinancing
thereof, is incurred by the Borrower or a Guarantor; provided further that
notwithstanding anything contained in the Loan Documents to the contrary, (a)
the maximum principal amount of all Indebtedness described in clause (A) of this
paragraph (together with any Permitted Refinancing of Indebtedness in respect
thereof) with respect to which a Restricted Subsidiary that is not a Guarantor
may become liable shall be $50,000,000 and (b) the only obligors with respect to
any Indebtedness incurred pursuant to clause (A) of this paragraph or any
Permitted Refinancing of Indebtedness in respect thereof shall be of those
Persons who were obligors of such Indebtedness immediately prior to such
Permitted Acquisition.

(i)            Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

109


--------------------------------------------------------------------------------


 

(j)            Indebtedness to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower;

(k)           Indebtedness incurred by the Borrower or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition to the extent constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments;

(l)            Indebtedness consisting of obligations of the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m)          Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n)           Indebtedness in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that a maximum of $50,000,000 in
aggregate principal amount of such Indebtedness (less the aggregate principal
amount of Indebtedness of Foreign Subsidiaries that are not Guarantors
outstanding at any time under Section 7.03(g)) may be incurred by Foreign
Subsidiaries that are not Guarantors; and provided further that both immediately
prior and after giving effect thereto on a Pro Forma Basis the Total Leverage
Ratio of the Borrower would be not greater than 5.0:1;

(o)           Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

(p)           Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r)            [reserved];

 

110


--------------------------------------------------------------------------------


(s)           Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;

(t)            Indebtedness in respect of any transactions pursuant to Section
7.08(m)(y); and

(u)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above.


SECTION 7.04       FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE
WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT:

(a)           any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary may liquidate or dissolve or change its legal form if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Subsidiaries and if not materially disadvantageous to the
Lenders;

(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor or a Borrower, then (i) the transferee must either be
the Borrower or a Guarantor or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
and 7.03, respectively;

(d)           so long as no Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent,

111


--------------------------------------------------------------------------------


(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement;

(e)           so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f)            so long as no Default exists or would result therefrom and no
material assets have been transferred to such Subsidiaries from the Borrower or
any Subsidiary thereof from the Closing Date to the date of such dissolution or
liquidation, the Subsidiaries listed on Schedule 7.04(f) may be dissolved or
liquidated; and

(g)           so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Notwithstanding anything to the contrary contained in this Section 7.04, to the
extent (i) the Borrower shall remain a Subsidiary of Parent and (ii) required by
any Travelport Debt Financing Agreement, nothing in this Section 7.04 shall
limit the ability of the Borrower and its Restricted Subsidiaries to sell, lease
or transfer any of its properties or assets to Travelport Limited (f/k/a TDS
Investor (Bermuda) Ltd.) or any of its “Restricted Subsidiaries” (as such term
is defined in any Travelport Debt Financing Agreement (so long as such
definition conveys the same basic meaning as such definition in the Travelport
Debt Financing Agreements as in effect on the date hereof)).


SECTION 7.05       DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY
AGREEMENT TO MAKE ANY DISPOSITION, EXCEPT:

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

112


--------------------------------------------------------------------------------


 

(b)           Dispositions of inventory and immaterial assets in the ordinary
course of business;

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)           Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Guarantor or a
Borrower (i) the transferee thereof must either be a Borrower or a Guarantor or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;

(e)           Dispositions permitted by Sections 7.04 and Liens permitted by
Section 7.01;

(f)            Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrower and its Restricted Subsidiaries on the Closing Date, the
fair market value of all property so Disposed of after the Closing Date (taken
together with the aggregate book value of all property Disposed of pursuant to
Section 7.05(j)) shall not exceed five percent (5.0%) of Total Assets per year
and (ii) with respect to such property acquired by the Borrower or any
Restricted Subsidiary after the Closing Date, the applicable sale-leaseback
transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property;

(g)           Dispositions in the ordinary course of business of Cash
Equivalents;

(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

(j)            Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5.0%) of Total Assets per year and (iii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$5,000,000, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by

113


--------------------------------------------------------------------------------


Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received by the Borrower or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
2.5% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(k)           any Disposition of any Subsidiary listed on Schedule 7.05(k), so
long as no material assets are transferred to any such Subsidiary from the
Borrower or any Subsidiary thereof from the Closing Date to the date of such
Disposition;

(l)            Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

(m)          any Disposition of any Subsidiary listed on Schedule 7.05(m) to any
wholly owned Subsidiary that is not a Loan Party so long as no material assets
are transferred to any such Subsidiary from the Borrower or any Subsidiary
thereof from the Closing Date to the date of such Disposition;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (m) and except for Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrower or any Restricted Subsidiary, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

Notwithstanding anything to the contrary contained in this Section 7.05, to the
extent (i) the Borrower shall remain a Subsidiary of Parent and (ii) required by
any Travelport Debt Financing Agreement, nothing in this Section 7.05 shall
limit the ability of the Borrower and its Restricted Subsidiaries to sell, lease
or transfer any of its properties or assets to Travelport Limited (f/k/a TDS
Investor (Bermuda) Ltd.) or any of its “Restricted Subsidiaries” (as such term
is defined in

114


--------------------------------------------------------------------------------


any Travelport Debt Financing Agreement (so long as such definition conveys the
same basic meaning as such definition in the Travelport Debt Financing
Agreements as in effect on the date hereof)).


SECTION 7.06       [RESERVED].


SECTION 7.07       CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
BORROWER AND THE RESTRICTED SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
REASONABLY RELATED OR ANCILLARY THERETO.


SECTION 7.08       TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF
ANY KIND WITH ANY AFFILIATE OF THE BORROWER WHETHER OR NOT IN THE ORDINARY
COURSE OF BUSINESS, OTHER THAN (A) TRANSACTIONS AMONG LOAN PARTIES OR ANY
RESTRICTED SUBSIDIARY OR ANY ENTITY THAT BECOMES A RESTRICTED SUBSIDIARY AS A
RESULT OF SUCH TRANSACTION, (B) ON TERMS SUBSTANTIALLY AS FAVORABLE TO THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY AS WOULD BE OBTAINABLE BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH A PERSON OTHER THAN AN AFFILIATE, (C) THE PAYMENT OF FEES AND EXPENSES
RELATED TO THE TRANSACTION, (D) THE ISSUANCE OF EQUITY INTERESTS TO THE
MANAGEMENT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE
TRANSACTION, (E) EQUITY ISSUANCES, REPURCHASES, RETIREMENTS OR OTHER
ACQUISITIONS OR RETIREMENTS OF EQUITY INTERESTS BY THE BORROWER, (F) LOANS AND
OTHER TRANSACTIONS BY THE BORROWER AND THE RESTRICTED SUBSIDIARIES TO THE EXTENT
PERMITTED UNDER THIS ARTICLE VII, (G) EMPLOYMENT AND SEVERANCE ARRANGEMENTS
BETWEEN THE BORROWER AND THE RESTRICTED SUBSIDIARIES AND THEIR RESPECTIVE
OFFICERS AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS, (H) PAYMENTS BY THE
BORROWER AND THE RESTRICTED SUBSIDIARIES PURSUANT TO THE TAX SHARING AGREEMENTS
AMONG THE BORROWER AND THE RESTRICTED SUBSIDIARIES ON CUSTOMARY TERMS TO THE
EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE BORROWER AND THE
RESTRICTED SUBSIDIARIES, (I) THE PAYMENT OF CUSTOMARY FEES AND REASONABLE OUT OF
POCKET COSTS TO, AND INDEMNITIES PROVIDED ON BEHALF OF, DIRECTORS, OFFICERS AND
EMPLOYEES OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE
OF BUSINESS TO THE EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES, (J) TRANSACTIONS PURSUANT TO PERMITTED
AGREEMENTS IN EXISTENCE ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 7.08 OR
ANY AMENDMENT THERETO TO THE EXTENT SUCH AN AMENDMENT IS NOT ADVERSE TO THE
LENDERS IN ANY MATERIAL RESPECT, (K) DIVIDENDS, REDEMPTIONS AND REPURCHASES, (L)
CUSTOMARY PAYMENTS BY THE BORROWER AND ANY RESTRICTED SUBSIDIARIES TO THE
SPONSOR MADE FOR ANY FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR PLACEMENT
SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES (INCLUDING IN
CONNECTION WITH ACQUISITIONS OR DIVESTITURES), WHICH PAYMENTS ARE APPROVED BY
THE MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OR A MAJORITY OF THE
DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF THE BORROWER IN GOOD FAITH
AND (M) TRANSACTIONS BETWEEN OR AMONG PARENT AND ITS SUBSIDIARIES AND THE
BORROWER AND THE RESTRICTED SUBSIDIARIES PURSUANT TO (X) THE AGREEMENTS SET
FORTH IN THE EXHIBIT INDEX OF THAT CERTAIN REGISTRATION STATEMENT FILED ON FORM
S-1 BY THE BORROWER WITH THE SEC ON JUNE 11, 2007 AND (Y) THAT CERTAIN
REIMBURSEMENT AGREEMENT RELATING TO LETTERS OF CREDIT DATED THE DATE HEREOF
BETWEEN THE BORROWER AND PARENT, AS SUCH AGREEMENTS MAY BE AMENDED FROM TIME TO
TIME TO BE NOT MATERIALLY LESS FAVORABLE TO THE BORROWER THAN AT THE CLOSING
DATE; PROVIDED THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 7.08, TO THE EXTENT (I) THE BORROWER SHALL REMAIN A SUBSIDIARY OF PARENT
AND (II) REQUIRED BY ANY TRAVELPORT DEBT FINANCING AGREEMENT, NOTHING IN THIS
SECTION 7.08 SHALL LIMIT THE ABILITY OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES TO (X) PAY ANY INDEBTEDNESS OWED TO TRAVELPORT LIMITED (F/K/A TDS
INVESTOR (BERMUDA) LTD.) OR ANY OF ITS “RESTRICTED SUBSIDIARIES”

115


--------------------------------------------------------------------------------



(AS SUCH TERM IS DEFINED IN ANY TRAVELPORT DEBT FINANCING AGREEMENT (SO LONG AS
SUCH DEFINITION CONVEYS THE SAME BASIC MEANING AS SUCH DEFINITION IN THE
TRAVELPORT DEBT FINANCING AGREEMENTS AS IN EFFECT ON THE DATE HEREOF)), (Y) MAKE
LOANS OR ADVANCES TO TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.) OR
ANY OF ITS “RESTRICTED SUBSIDIARIES” (AS SUCH TERM IS DEFINED IN ANY TRAVELPORT
DEBT FINANCING AGREEMENT) OR (Z) SELL, LEASE OR TRANSFER ANY OF ITS PROPERTIES
OR ASSETS TO TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.) OR ANY OF
ITS “RESTRICTED SUBSIDIARIES” (AS SUCH TERM IS DEFINED IN ANY TRAVELPORT DEBT
FINANCING AGREEMENT (SO LONG AS SUCH DEFINITION CONVEYS THE SAME BASIC MEANING
AS SUCH DEFINITION IN THE TRAVELPORT DEBT FINANCING AGREEMENTS AS IN EFFECT ON
THE DATE HEREOF)).


SECTION 7.09       BURDENSOME AGREEMENTS.  ENTER INTO OR PERMIT TO EXIST ANY
CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT)
THAT LIMITS THE ABILITY OF (A) ANY RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR
TO MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY GUARANTOR OR (B) THE BORROWER
OR ANY LOAN PARTY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY
OF SUCH PERSON FOR THE BENEFIT OF THE LENDERS WITH RESPECT TO THE FACILITIES AND
THE OBLIGATIONS OR UNDER THE LOAN DOCUMENTS; PROVIDED THAT THE FOREGOING CLAUSES
(A) AND (B) SHALL NOT APPLY TO CONTRACTUAL OBLIGATIONS WHICH (I) (X) EXIST ON
THE DATE HEREOF AND (TO THE EXTENT NOT OTHERWISE PERMITTED BY THIS SECTION 7.09)
ARE LISTED ON SCHEDULE 7.09 HERETO AND (Y) TO THE EXTENT CONTRACTUAL OBLIGATIONS
PERMITTED BY CLAUSE (X) ARE SET FORTH IN AN AGREEMENT EVIDENCING INDEBTEDNESS,
ARE SET FORTH IN ANY AGREEMENT EVIDENCING ANY PERMITTED RENEWAL, EXTENSION OR
REFINANCING OF SUCH INDEBTEDNESS SO LONG AS SUCH RENEWAL, EXTENSION OR
REFINANCING DOES NOT EXPAND THE SCOPE OF SUCH CONTRACTUAL OBLIGATION, (II) ARE
BINDING ON A RESTRICTED SUBSIDIARY AT THE TIME SUCH RESTRICTED SUBSIDIARY FIRST
BECOMES A RESTRICTED SUBSIDIARY, SO LONG AS SUCH CONTRACTUAL OBLIGATIONS WERE
NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH PERSON BECOMING A RESTRICTED
SUBSIDIARY; PROVIDED FURTHER THAT THIS CLAUSE (II) SHALL NOT APPLY TO
CONTRACTUAL OBLIGATIONS THAT ARE BINDING ON A PERSON THAT BECOMES A RESTRICTED
SUBSIDIARY PURSUANT TO SECTION 6.14, (III) REPRESENT INDEBTEDNESS OF A
RESTRICTED SUBSIDIARY WHICH IS NOT A LOAN PARTY WHICH IS PERMITTED BY SECTION
7.03, (IV) ARISE IN CONNECTION WITH ANY DISPOSITION PERMITTED BY SECTION 7.05,
(V) ARE CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR
AGREEMENTS APPLICABLE TO JOINT VENTURES PERMITTED UNDER SECTION 7.02 AND
APPLICABLE SOLELY TO SUCH JOINT VENTURE ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, (VI) ARE NEGATIVE PLEDGES AND RESTRICTIONS ON LIENS IN FAVOR OF ANY
HOLDER OF INDEBTEDNESS PERMITTED UNDER SECTION 7.03 BUT SOLELY TO THE EXTENT ANY
NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH
INDEBTEDNESS (AND EXCLUDING IN ANY EVENT ANY INDEBTEDNESS CONSTITUTING ANY
JUNIOR FINANCING), (VII) ARE CUSTOMARY RESTRICTIONS ON LEASES, SUBLEASES,
LICENSES OR ASSET SALE AGREEMENTS OTHERWISE PERMITTED HEREBY SO LONG AS SUCH
RESTRICTIONS RELATE TO THE ASSETS SUBJECT THERETO, (VIII) COMPRISE RESTRICTIONS
IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED PURSUANT TO
SECTION 7.03(E) OR 7.03(G) TO THE EXTENT THAT SUCH RESTRICTIONS APPLY ONLY TO
THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS OR, IN THE CASE OF
INDEBTEDNESS INCURRED PURSUANT TO SECTION 7.03(G) ONLY, TO THE RESTRICTED
SUBSIDIARIES INCURRING OR GUARANTEEING SUCH INDEBTEDNESS, (IX) ARE CUSTOMARY
PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING A
LEASEHOLD INTEREST OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY, (X) ARE
CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS, AND (XI) ARE RESTRICTIONS ON CASH OR OTHER DEPOSITS
IMPOSED BY CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS.

116


--------------------------------------------------------------------------------


 


SECTION 7.10       USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION,
WHETHER DIRECTLY OR INDIRECTLY, IN A MANNER INCONSISTENT WITH THE USES SET FORTH
IN THE PRELIMINARY STATEMENTS TO THIS AGREEMENT.


SECTION 7.11       FINANCIAL COVENANTS.


(A)           MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE TOTAL LEVERAGE RATIO AS
OF ANY DATE SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW
OPPOSITE SUCH DATE:

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2007

 

—

 

—

 

—-

 

5.3:1

 

2008

 

5.3:1

 

5.3:1

 

5.25:1

 

5.0:1

 

2009

 

4.5:1

 

4.5:1

 

4.25:1

 

4.25:1

 

2010

 

3.5:1

 

3.5:1

 

3.5:1

 

3.5:1

 

Thereafter

 

3.0:1

 

3.0:1

 

3.0:1

 

3.0:1

 

 

(b)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio for any Test Period to be less than the ratio set forth below opposite the
last day of such Test Period:

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2007

 

—

 

—

 

—

 

0.9:1

 

2008

 

0.9:1

 

0.9:1

 

1.0:1

 

1.0:1

 

Thereafter

 

1.0:1

 

1.0:1

 

1.0:1

 

1.0:1

 

 


SECTION 7.12       ACCOUNTING CHANGES.  MAKE ANY CHANGE IN FISCAL YEAR;
PROVIDED, HOWEVER, THAT THE BORROWER MAY, UPON WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, CHANGE ITS FISCAL YEAR TO ANY OTHER FISCAL YEAR REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, IN WHICH CASE, THE BORROWER AND THE
ADMINISTRATIVE AGENT WILL, AND ARE HEREBY AUTHORIZED BY THE LENDERS TO, MAKE ANY
ADJUSTMENTS TO THIS AGREEMENT THAT ARE NECESSARY TO REFLECT SUCH CHANGE IN
FISCAL YEAR.


SECTION 7.13       PREPAYMENTS, ETC. OF INDEBTEDNESS.


(A)           PREPAY, REDEEM, PURCHASE, DEFEASE OR OTHERWISE SATISFY PRIOR TO
THE SCHEDULED MATURITY THEREOF IN ANY MANNER (IT BEING UNDERSTOOD THAT PAYMENTS
OF REGULARLY SCHEDULED INTEREST SHALL BE PERMITTED) ANY SUBORDINATED
INDEBTEDNESS INCURRED UNDER SECTION 7.03(H) OR ANY OTHER INDEBTEDNESS THAT IS
REQUIRED TO BE SUBORDINATED TO THE OBLIGATIONS PURSUANT TO THE TERMS OF THE LOAN
DOCUMENTS (COLLECTIVELY, “JUNIOR FINANCING”) OR MAKE ANY PAYMENT IN VIOLATION OF
ANY SUBORDINATION TERMS OF ANY JUNIOR FINANCING DOCUMENTATION, EXCEPT (I) THE
REFINANCING THEREOF WITH THE NET CASH PROCEEDS OF ANY INDEBTEDNESS (TO THE
EXTENT SUCH INDEBTEDNESS CONSTITUTES A PERMITTED REFINANCING AND, IF APPLICABLE,
IS PERMITTED PURSUANT TO SECTION 7.03(H)), TO THE EXTENT NOT REQUIRED TO PREPAY
ANY LOANS OR FACILITY PURSUANT TO SECTION 2.05(B), OR OF ANY INDEBTEDNESS OF THE
BORROWER, (II) THE CONVERSION OF ANY JUNIOR FINANCING TO EQUITY INTERESTS (OTHER
THAN DISQUALIFIED EQUITY INTERESTS) OF THE BORROWER, (III) THE PREPAYMENT OF
INDEBTEDNESS OF THE

117


--------------------------------------------------------------------------------



BORROWER OR ANY RESTRICTED SUBSIDIARY TO THE BORROWER OR ANY RESTRICTED
SUBSIDIARY TO THE EXTENT PERMITTED BY THE COLLATERAL DOCUMENTS AND (IV)
PREPAYMENTS, REDEMPTIONS, PURCHASES, DEFEASANCES AND OTHER PAYMENTS IN RESPECT
OF JUNIOR FINANCINGS PRIOR TO THEIR SCHEDULED MATURITY IN AN AGGREGATE AMOUNT,
TOGETHER WITH THE AGGREGATE AMOUNT OF RESTRICTED PAYMENTS MADE BY THE BORROWER
AND ITS SUBSIDIARIES (II) THE AMOUNT OF THE NET CASH PROCEEDS OF PERMITTED
EQUITY ISSUANCES  (OTHER THAN PERMITTED EQUITY ISSUANCES MADE PURSUANT TO
SECTION 8.05) MADE WITHIN EIGHTEEN (18) MONTHS PRIOR THERETO THAT ARE NOT
OTHERWISE APPLIED AND (III) IF, AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING
TEST PERIOD (AFTER GIVING PRO FORMA EFFECT TO SUCH PREPAYMENTS, REDEMPTIONS,
PURCHASES, DEFEASANCES AND OTHER PAYMENTS) THE TOTAL LEVERAGE RATIO IS 3.25:1 OR
LESS, THE AMOUNT OF CUMULATIVE EXCESS CASH FLOW THAT IS NOT OTHERWISE APPLIED;
AND


(B)           AMEND, MODIFY OR CHANGE IN ANY MANNER MATERIALLY ADVERSE TO THE
INTERESTS OF THE LENDERS ANY TERM OR CONDITION OF ANY JUNIOR FINANCING
DOCUMENTATION WITHOUT THE CONSENT OF THE ARRANGERS;


PROVIDED THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
7.13, TO THE EXTENT (I) THE BORROWER SHALL REMAIN A SUBSIDIARY OF PARENT AND
(II) REQUIRED BY ANY TRAVELPORT DEBT FINANCING AGREEMENT, NOTHING IN THIS
SECTION 7.13 SHALL LIMIT THE ABILITY OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES TO PAY ANY INDEBTEDNESS OWED TO TRAVELPORT LIMITED (F/K/A TDS
INVESTOR (BERMUDA) LTD.) OR ANY OF ITS “RESTRICTED SUBSIDIARIES” (AS SUCH TERM
IS DEFINED IN ANY TRAVELPORT DEBT FINANCING AGREEMENT (SO LONG AS SUCH
DEFINITION CONVEYS THE SAME BASIC MEANING AS SUCH DEFINITION IN THE TRAVELPORT
DEBT FINANCING AGREEMENTS AS IN EFFECT ON THE DATE HEREOF)).


SECTION 7.14       EQUITY INTERESTS OF THE BORROWER AND RESTRICTED
SUBSIDIARIES.  PERMIT ANY DOMESTIC SUBSIDIARY THAT IS A RESTRICTED SUBSIDIARY TO
BECOME A NON-WHOLLY OWNED SUBSIDIARY, EXCEPT TO THE EXTENT SUCH RESTRICTED
SUBSIDIARY CONTINUES TO BE A GUARANTOR OR IN CONNECTION WITH A SALE OF ALL OF
SUCH RESTRICTED SUBSIDIARY OR THE DESIGNATION OF AN UNRESTRICTED SUBSIDIARY
PURSUANT TO SECTION 6.14.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


SECTION 8.01       EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS REFERRED TO
IN ANY OF CLAUSES (A) THROUGH (M) INCLUSIVE OF THIS SECTION 8.01 SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a) or 6.05(a)
(solely with respect to the Borrower) or Article VII provided that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section 8.05;
or

118


--------------------------------------------------------------------------------


 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Secured Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Secured
Hedge Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and (x) continues undismissed or unstayed for sixty (60) calendar days,
or an order for relief is entered in any such proceeding; or

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts in excess of the Threshold Amount as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any

119


--------------------------------------------------------------------------------


material part of the property of the Loan Parties, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage
thereof) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a  period of sixty (60)
consecutive days; or

(i)            ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (iii) a termination, withdrawal or
noncompliance with applicable law or plan terms or termination, withdrawal or
other event similar to an ERISA Event occurs with respect to a Foreign Plan that
could reasonably be expected to result in a Material Adverse Effect; or

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k)           Change of Control.  There occurs any Change of Control; or

(l)            Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.11 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent

 

120


--------------------------------------------------------------------------------


that such losses are covered by a lender’s title insurance policy and such
insurer has not denied or failed to acknowledge coverage, or (ii) any of the
Equity Interests of the Borrower ceasing to be pledged pursuant to the Security
Agreement free of Liens other than Liens created by the Security Agreement or
any nonconsensual Liens arising solely by operation of Law; or

(m)          Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

SECTION 8.02       Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03       Exclusion of Immaterial Subsidiaries.  Solely for the purpose
of determining whether a Default has occurred under clause (f) or (g) of Section
8.01, any reference in any such clause to any Restricted Subsidiary or Loan
Party shall be deemed not to include any Restricted Subsidiary affected by any
event or circumstances referred to in any such clause that did not, as of the
last day of the most recent completed fiscal quarter of the Borrower, have
assets with a value in excess of 5% of the consolidated total assets of the
Borrower and the

121


--------------------------------------------------------------------------------


Restricted Subsidiaries and did not, as of the four quarter period ending on the
last day of such fiscal quarter, have revenues exceeding 5% of the total
revenues of the Borrower and the Restricted Subsidiaries (it being agreed that
all Restricted Subsidiaries affected by any event or circumstance referred to in
any such clause shall be considered together, as a single consolidated
Restricted Subsidiary, for purposes of determining whether the condition
specified above is satisfied).

SECTION 8.04       Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all

122


--------------------------------------------------------------------------------


Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above
and, if no Obligations remain outstanding, to the Borrower.

SECTION 8.05       Borrower’s Right to Cure.


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
8.01, IN THE EVENT OF ANY EVENT OF DEFAULT RESULTING FROM A VIOLATION OF THE
COVENANTS SET FORTH IN SECTION 7.11 FOR THE TEST PERIOD IN EFFECT AT SUCH TIME
AND UNTIL THE EXPIRATION OF THE TENTH (10TH) DAY AFTER THE DATE ON WHICH
FINANCIAL STATEMENTS ARE REQUIRED TO BE DELIVERED WITH RESPECT TO THE APPLICABLE
FISCAL QUARTER HEREUNDER, THE BORROWER MAY ENGAGE IN A PERMITTED EQUITY ISSUANCE
TO ANY OF THE PERMITTED HOLDERS AND APPLY THE AMOUNT OF THE NET CASH PROCEEDS
THEREOF TO INCREASE CONSOLIDATED EBITDA WITH RESPECT TO SUCH APPLICABLE QUARTER;
PROVIDED THAT SUCH NET CASH PROCEEDS (I) ARE ACTUALLY RECEIVED BY THE BORROWER
THROUGH CAPITAL CONTRIBUTION OF SUCH NET CASH PROCEEDS BY THE BORROWER TO THE
BORROWER NO LATER THAN TEN (10) DAYS AFTER THE DATE ON WHICH FINANCIAL
STATEMENTS ARE REQUIRED TO BE DELIVERED WITH RESPECT TO SUCH FISCAL QUARTER
HEREUNDER, (II) ARE NOT OTHERWISE APPLIED AND (III) DO NOT EXCEED THE AGGREGATE
AMOUNT NECESSARY TO CURE SUCH EVENT OF DEFAULT FROM A VIOLATION OF THE COVENANTS
SET FORTH IN SECTION 7.11 FOR ANY APPLICABLE PERIOD.  THE PARTIES HEREBY
ACKNOWLEDGE THAT THIS SECTION 8.05(A) MAY NOT BE RELIED ON FOR PURPOSES OF
CALCULATING ANY FINANCIAL RATIOS OTHER THAN AS APPLICABLE TO SECTION 7.11 AND
SHALL NOT RESULT IN ANY ADJUSTMENT TO ANY AMOUNTS OTHER THAN THE AMOUNT OF THE
CONSOLIDATED EBITDA REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE.


(B)           IN EACH PERIOD OF FOUR FISCAL QUARTERS, THERE SHALL BE AT LEAST
ONE FISCAL QUARTER IN WHICH NO CURE SET FORTH IN SECTION 8.05(A) IS MADE.


ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01       Appointment and Authorization of Agents.


(A)           EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS
OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED ELSEWHERE HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED TO HAVE ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER LOAN DOCUMENTS
WITH REFERENCE TO ANY AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER
IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY

123


--------------------------------------------------------------------------------



DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A MATTER
OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


(B)           EACH L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
EACH SUCH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED
TO THE AGENTS IN THIS ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY SUCH L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS OF
CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “AGENT” AS
USED IN THIS ARTICLE IX AND IN THE DEFINITION OF “AGENT-RELATED PERSON” INCLUDED
SUCH L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY
PROVIDED HEREIN WITH RESPECT TO SUCH L/C ISSUER.


(C)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, SWING LINE LENDER (IF APPLICABLE), L/C ISSUER (IF APPLICABLE) AND A
POTENTIAL HEDGE BANK) HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF (AND TO HOLD ANY SECURITY INTEREST
CREATED BY THE COLLATERAL DOCUMENTS FOR AND ON BEHALF OF OR ON TRUST FOR) SUCH
LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON
COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS,
TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO. 
IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” (AND ANY
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 9.02 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON
THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS,
OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE
ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF
THIS ARTICLE IX (INCLUDING SECTION 9.07, AS THOUGH SUCH CO-AGENTS, SUB-AGENTS
AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS
IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.

SECTION 9.02       Delegation of Duties.  The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in Alternative Currencies,
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).

SECTION 9.03       Liability of Agents.  No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or

124


--------------------------------------------------------------------------------


warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

SECTION 9.04       Reliance by Agents.


(A)           EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
IN RELYING, UPON ANY WRITING, COMMUNICATION, SIGNATURE, RESOLUTION,
REPRESENTATION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
FACSIMILE, TELEX OR TELEPHONE MESSAGE, ELECTRONIC MAIL MESSAGE, STATEMENT OR
OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO ANY LOAN PARTY),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH AGENT.  EACH AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER ANY
LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST
BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  EACH AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS (OR
SUCH GREATER NUMBER OF LENDERS AS MAY BE EXPRESSLY REQUIRED HEREBY IN ANY
INSTANCE) AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON ALL THE LENDERS.


(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY
OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE
SPECIFYING ITS OBJECTION THERETO.

SECTION 9.05       Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain

125


--------------------------------------------------------------------------------


from taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06       Credit Decision; Disclosure of Information by Agents.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07       Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document

126


--------------------------------------------------------------------------------


contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto.  The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08       Agents in their Individual Capacities.  UBS AG, Stamford
Branch and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
UBS AG, Stamford Branch were not the Administrative Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, UBS AG, Stamford Branch or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, UBS AG, Stamford Branch shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include UBS AG, Stamford Branch in
its individual capacity.

SECTION 9.09       Successor Agents.  The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under Section
8.01(f) or (g) (which consent of the Borrower shall not be unreasonably withheld
or delayed).  If no successor agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders.  Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.  If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or

127


--------------------------------------------------------------------------------


purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

SECTION 9.10       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11       Collateral and Guaranty Matters.  The Lenders irrevocably
agree that:

128


--------------------------------------------------------------------------------


(a)           any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);
and

(c)           any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11.  In each case as specified in this Section 9.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12       Other Agents; Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent”, “joint bookrunner” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

129


--------------------------------------------------------------------------------


SECTION 9.13       Appointment of Supplemental Administrative Agents.


(A)           IT IS THE PURPOSE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
THAT THERE SHALL BE NO VIOLATION OF ANY LAW OF ANY JURISDICTION DENYING OR
RESTRICTING THE RIGHT OF BANKING CORPORATIONS OR ASSOCIATIONS TO TRANSACT
BUSINESS AS AGENT OR TRUSTEE IN SUCH JURISDICTION.  IT IS RECOGNIZED THAT IN
CASE OF LITIGATION UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
IN PARTICULAR IN CASE OF THE ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, OR IN
CASE THE ADMINISTRATIVE AGENT DEEMS THAT BY REASON OF ANY PRESENT OR FUTURE LAW
OF ANY JURISDICTION IT MAY NOT EXERCISE ANY OF THE RIGHTS, POWERS OR REMEDIES
GRANTED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS OR TAKE ANY OTHER ACTION
WHICH MAY BE DESIRABLE OR NECESSARY IN CONNECTION THEREWITH, THE ADMINISTRATIVE
AGENT IS HEREBY AUTHORIZED TO APPOINT AN ADDITIONAL INDIVIDUAL OR INSTITUTION
SELECTED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION AS A SEPARATE
TRUSTEE, CO-TRUSTEE, ADMINISTRATIVE AGENT, COLLATERAL AGENT, ADMINISTRATIVE
SUB-AGENT OR ADMINISTRATIVE CO-AGENT (ANY SUCH ADDITIONAL INDIVIDUAL OR
INSTITUTION BEING REFERRED TO HEREIN INDIVIDUALLY AS A “SUPPLEMENTAL
ADMINISTRATIVE AGENT” AND COLLECTIVELY AS “SUPPLEMENTAL ADMINISTRATIVE AGENTS”).


(B)           IN THE EVENT THAT THE ADMINISTRATIVE AGENT APPOINTS A SUPPLEMENTAL
ADMINISTRATIVE AGENT WITH RESPECT TO ANY COLLATERAL, (I) EACH AND EVERY RIGHT,
POWER, PRIVILEGE OR DUTY EXPRESSED OR INTENDED BY THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO BE EXERCISED BY OR VESTED IN OR CONVEYED TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH COLLATERAL SHALL BE EXERCISABLE BY AND
VEST IN SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT TO THE EXTENT, AND ONLY TO THE
EXTENT, NECESSARY TO ENABLE SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT TO EXERCISE
SUCH RIGHTS, POWERS AND PRIVILEGES WITH RESPECT TO SUCH COLLATERAL AND TO
PERFORM SUCH DUTIES WITH RESPECT TO SUCH COLLATERAL, AND EVERY COVENANT AND
OBLIGATION CONTAINED IN THE LOAN DOCUMENTS AND NECESSARY TO THE EXERCISE OR
PERFORMANCE THEREOF BY SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT SHALL RUN TO AND
BE ENFORCEABLE BY EITHER THE ADMINISTRATIVE AGENT OR SUCH SUPPLEMENTAL
ADMINISTRATIVE AGENT, AND (II) THE PROVISIONS OF THIS ARTICLE IX AND OF SECTIONS
10.04 AND 10.05 THAT REFER TO THE ADMINISTRATIVE AGENT SHALL INURE TO THE
BENEFIT OF SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT AND ALL REFERENCES THEREIN TO
THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO BE REFERENCES TO THE ADMINISTRATIVE
AGENT AND/OR SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, AS THE CONTEXT MAY REQUIRE.


(C)           SHOULD ANY INSTRUMENT IN WRITING FROM THE BORROWER OR ANY OTHER
LOAN PARTY BE REQUIRED BY ANY SUPPLEMENTAL ADMINISTRATIVE AGENT SO APPOINTED BY
THE ADMINISTRATIVE AGENT FOR MORE FULLY AND CERTAINLY VESTING IN AND CONFIRMING
TO HIM OR IT SUCH RIGHTS, POWERS, PRIVILEGES AND DUTIES, THE BORROWER SHALL, OR
SHALL CAUSE SUCH LOAN PARTY TO, EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL
SUCH INSTRUMENTS PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT.  IN CASE ANY
SUPPLEMENTAL ADMINISTRATIVE AGENT, OR A SUCCESSOR THERETO, SHALL DIE, BECOME
INCAPABLE OF ACTING, RESIGN OR BE REMOVED, ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF SUCH SUPPLEMENTAL ADMINISTRATIVE AGENT, TO THE EXTENT PERMITTED BY
LAW, SHALL VEST IN AND BE EXERCISED BY THE ADMINISTRATIVE AGENT UNTIL THE
APPOINTMENT OF A NEW SUPPLEMENTAL ADMINISTRATIVE AGENT.


ARTICLE X

MISCELLANEOUS

SECTION 10.01     Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan

130


--------------------------------------------------------------------------------


Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without
the written consent of each Lender affected thereby;

(e)           other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(f)            other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or

(g)           change the currency in which any Loan is denominated of any Loan
without the written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent

131


--------------------------------------------------------------------------------


shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of Lenders holding more than 50% of any Class
of Commitments shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments hereunder in a
manner different than such amendment affects other Classes.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement Dollar term loan tranche denominated in Dollars (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans (b) the Applicable Rate for such Replacement Term Loans
(or similar interest rate spread applicable to such Replacement Term Loans)
shall not be higher than the Applicable Rate for such Refinanced Term Loans (or
similar interest rate spread applicable to such Refinanced Term Loans)
immediately prior to such refinancing, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans) and (d)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative

132


--------------------------------------------------------------------------------


Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

SECTION 10.02     Notices and Other Communications; Facsimile Copies.


(A)           GENERAL.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION).  ALL SUCH WRITTEN
NOTICES SHALL BE MAILED, FAXED OR DELIVERED TO THE APPLICABLE ADDRESS, FACSIMILE
NUMBER OR ELECTRONIC MAIL ADDRESS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

(I)           IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, AN L/C ISSUER OR THE
SWING LINE LENDER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02 OR TO SUCH OTHER
ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL
BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES; AND

(II)          IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO
THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE
LENDER.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person.  In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.


(B)           EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES.  LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE.  THE EFFECTIVENESS OF
ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE
SAME FORCE AND EFFECT AS MANUALLY SIGNED ORIGINALS AND SHALL BE BINDING ON ALL
LOAN PARTIES, THE AGENTS AND THE LENDERS.


(C)           RELIANCE BY AGENTS AND LENDERS.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC
COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON
BEHALF OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER
SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT

133


--------------------------------------------------------------------------------



PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE BORROWER SHALL INDEMNIFY EACH AGENT-RELATED PERSON AND EACH LENDER
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER IN
THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL TELEPHONIC NOTICES
TO THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

SECTION 10.03     No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04     Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) if the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Syndication Agent, the Documentation Agent and the Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of Cahill Gordon & Reindel LLP and local and foreign counsel, and (b) to
pay or reimburse the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arrangers and each Lender for all out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of
counsel to the Administrative Agent).  The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees and taxes related thereto, and other (reasonable, in the case of Section
10.04(a)) out-of-pocket expenses incurred by any Agent.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent  in its sole discretion.

SECTION 10.05     Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any

134


--------------------------------------------------------------------------------


time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this Section
10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. 
The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.06     Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part

135


--------------------------------------------------------------------------------


thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

SECTION 10.07     Successors and Assigns.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.07(E), (III) BY
WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS
OF SECTION 10.07(G) OR (IV) TO AN SPC IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.07(H) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY
HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS
TO THE EXTENT PROVIDED IN SECTION 10.07(E) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (“ASSIGNEES”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SECTION
10.07(B), PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME
OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) OF:

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing, any Assignee;

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to another Lender, an Affiliate of a Lender or an Approved Fund;

(C)           each Principal L/C Issuer at the time of such assignment, provided
that no consent of the Principal L/C Issuers shall be required for any
assignment of a Term Loan or any assignment to an Agent or an Affiliate of an
Agent; and

(D)          in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii)          Assignments shall be subject to the following additional
conditions:

136


--------------------------------------------------------------------------------


(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000 (in
the case of a Term Loan) unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds of such Lender; and

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.


(C)           SUBJECT TO ACCEPTANCE AND RECORDING THEREOF BY THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 10.07(D), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A
PARTY TO THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04, 3.05, 10.04 AND 10.05
WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING PRIOR TO THE EFFECTIVE DATE OF
SUCH ASSIGNMENT).  UPON REQUEST, AND THE SURRENDER BY THE ASSIGNING LENDER OF
ITS NOTE, THE BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE
ASSIGNEE LENDER.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS CLAUSE (C) SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION
10.07(E).


(D)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS (AND RELATED INTEREST AMOUNTS) OF THE LOANS, L/C
OBLIGATIONS (SPECIFYING THE UNREIMBURSED AMOUNTS), L/C BORROWINGS AND AMOUNTS
DUE UNDER SECTION 2.03, OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM
TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR, AND THE

137


--------------------------------------------------------------------------------



BORROWER, THE AGENTS AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY AGENT AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(E)           ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR NOTICE TO,
THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY PERSON
(OTHER THAN A NATURAL PERSON) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S
PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE
THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.01 THAT DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO SECTION
10.07(F), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.01 (SUBJECT TO THE REQUIREMENTS OF SECTION 10.15), 3.04
AND 3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO SECTION 10.07(C).  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 10.09 AS THOUGH IT WERE A LENDER; PROVIDED THAT SUCH PARTICIPANT AGREES
TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A LENDER.


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.


(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE,
IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT
TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE

138


--------------------------------------------------------------------------------



OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  EACH PARTY HERETO
HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC
OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR
CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT (INCLUDING ITS
OBLIGATIONS UNDER SECTION 3.01, 3.04 OR 3.05), (II) NO SPC SHALL BE LIABLE FOR
ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A
LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY
PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE
MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE OF $3,500, ASSIGN
ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO
THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, (1)
ANY LENDER MAY IN ACCORDANCE WITH APPLICABLE LAW CREATE A SECURITY INTEREST IN
ALL OR ANY PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT AND
(2) ANY LENDER THAT IS A FUND MAY CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE
FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY
FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE
ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS
SECTION 10.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH TRUSTEE SHALL NOT BE
ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN
THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE
PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
L/C ISSUER OR THE SWING LINE LENDER MAY, UPON THIRTY (30) DAYS’ NOTICE TO THE
BORROWER AND THE LENDERS, RESIGN AS AN L/C ISSUER OR THE SWING LINE LENDER,
RESPECTIVELY; PROVIDED THAT ON OR PRIOR TO THE EXPIRATION OF SUCH 30-DAY PERIOD
WITH RESPECT TO SUCH RESIGNATION, THE RELEVANT L/C ISSUER OR THE SWING LINE
LENDER SHALL HAVE IDENTIFIED, IN CONSULTATION WITH THE BORROWER, A SUCCESSOR L/C
ISSUER OR SWING LINE LENDER WILLING TO ACCEPT ITS APPOINTMENT AS SUCCESSOR L/C
ISSUER OR SWING LINE LENDER, AS APPLICABLE.  IN THE EVENT OF ANY SUCH
RESIGNATION OF AN L/C ISSUER OR THE SWING LINE LENDER, THE BORROWER SHALL BE
ENTITLED TO APPOINT FROM AMONG THE LENDERS WILLING TO ACCEPT SUCH APPOINTMENT A
SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED THAT NO FAILURE BY
THE BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF THE
RELEVANT L/C ISSUER OR THE SWING LINE LENDER, AS THE CASE MAY BE.  IF AN L/C
ISSUER RESIGNS AS AN L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS AND OBLIGATIONS
OF AN L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS
OF THE EFFECTIVE DATE OF ITS RESIGNATION AS AN L/C ISSUER AND ALL L/C
OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO
MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS
PURSUANT TO SECTION 2.03(C)).  IF THE SWING LINE LENDER RESIGNS AS SWING LINE
LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR
HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE

139


--------------------------------------------------------------------------------



EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE
LOANS PURSUANT TO SECTION 2.04(C).

SECTION 10.08     Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder.  In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09     Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand

140


--------------------------------------------------------------------------------


under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness.  Each Lender and L/C Issuer agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender or L/C Issuer, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

SECTION 10.10     Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11     Counterparts.  This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

SECTION 10.12     Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13     Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender

141


--------------------------------------------------------------------------------


may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

SECTION 10.14     Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15     Tax Forms.


(A)           (I)  EACH LENDER AND AGENT THAT IS NOT A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (EACH, A “FOREIGN LENDER”)
SHALL, TO THE EXTENT IT MAY LAWFULLY DO SO, DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, ON OR PRIOR TO THE DATE WHICH IS TEN (10) BUSINESS DAYS
AFTER THE CLOSING DATE (OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN),
TWO DULY SIGNED, PROPERLY COMPLETED COPIES OF EITHER IRS FORM W-8BEN OR ANY
SUCCESSOR THERETO (RELATING TO SUCH FOREIGN LENDER AND ENTITLING IT TO AN
EXEMPTION FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING TAX ON ALL PAYMENTS
TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR ANY OTHER LOAN PARTY
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR IRS FORM W-8ECI OR ANY
SUCCESSOR THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY
THE BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT) OR SUCH OTHER EVIDENCE REASONABLY SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN LENDER IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, UNITED STATES FEDERAL WITHHOLDING TAX,
INCLUDING ANY EXEMPTION PURSUANT TO SECTION 871(H) OR 881(C) OF THE CODE, AND IN
THE CASE OF A FOREIGN LENDER CLAIMING SUCH AN EXEMPTION UNDER SECTION 881(C) OF
THE CODE, A CERTIFICATE THAT ESTABLISHES IN WRITING TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT SUCH FOREIGN LENDER IS NOT (I) A “BANK” AS DEFINED IN
SECTION 881(C)(3)(A) OF THE CODE, (II) A 10-PERCENT STOCKHOLDER WITHIN THE
MEANING OF SECTION 871(H)(3)(B) OF THE CODE, OR (III) A CONTROLLED FOREIGN
CORPORATION RELATED TO THE BORROWER WITH THE MEANING OF SECTION 864(D) OF THE
CODE.  THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN LENDER SHALL, TO THE
EXTENT IT MAY LAWFULLY DO SO, (A) PROMPTLY SUBMIT TO THE BORROWER AND THE
ADMINISTRATIVE AGENT SUCH ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OR
MORE OF SUCH FORMS OR CERTIFICATES (OR SUCH SUCCESSOR FORMS OR CERTIFICATES AS
SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING
AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED STATES LAWS AND
REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS REASONABLY SATISFACTORY TO THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE EXEMPTION FROM, OR
REDUCTION OF, UNITED STATES FEDERAL WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS
TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR OTHER LOAN PARTY PURSUANT
TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, IN EACH CASE, (1) ON OR BEFORE
THE DATE THAT ANY SUCH FORM, CERTIFICATE OR OTHER EVIDENCE EXPIRES OR BECOMES
OBSOLETE, (2) AFTER THE OCCURRENCE OF A CHANGE IN THE LENDER’S CIRCUMSTANCES
REQUIRING A CHANGE IN THE MOST RECENT FORM, CERTIFICATE OR EVIDENCE PREVIOUSLY
DELIVERED BY IT TO THE BORROWER AND THE ADMINISTRATIVE AGENT AND (3) FROM TIME
TO TIME THEREAFTER IF REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT, AND (B) PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY
CHANGE IN THE LENDER’S CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY
CLAIMED EXEMPTION OR REDUCTION.

142


--------------------------------------------------------------------------------


(ii)     Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and (B)
two duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Foreign Lender chooses to transmit with such
form, and any other certificate or statement of exemption required under the
Code, to establish that such Foreign Lender is not acting for its own account
with respect to a portion of any such sums payable to such Foreign Lender.

(iii)    The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this Section
10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed to
satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this Section
10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this Section
10.15 by the Foreign Lender that does not act or has ceased to act for its own
account under any of the Loan Documents, including in the case of a typical
participation.

(iv)    The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.


(B)           EACH LENDER AND AGENT THAT IS A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE CODE (EACH, A “U.S. LENDER”) SHALL DELIVER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER TWO DULY SIGNED, PROPERLY COMPLETED
COPIES OF IRS FORM W-9 ON OR PRIOR TO THE CLOSING DATE (OR ON OR PRIOR TO THE
DATE IT BECOMES A PARTY TO THIS AGREEMENT), CERTIFYING THAT SUCH U.S. LENDER IS
ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX, OR ANY
SUCCESSOR FORM.  IF SUCH U.S. LENDER FAILS TO DELIVER SUCH FORMS, THEN THE
ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO SUCH U.S. LENDER AN AMOUNT
EQUIVALENT TO THE APPLICABLE BACKUP WITHHOLDING TAX IMPOSED BY THE CODE.

143


--------------------------------------------------------------------------------


SECTION 10.16     GOVERNING LAW.


(A)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17     WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 10.18     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by Section
7.04.

144


--------------------------------------------------------------------------------


SECTION 10.19     Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

SECTION 10.20     Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent.  The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21     USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.22     Agent for Service of Process.  The Borrower agrees that
promptly following request by the Administrative Agent it shall cause each
material Foreign Subsidiary or for whose account a Letter of Credit is issued to
appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such material
Foreign Subsidiary.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

145


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ORBITZ WORLDWIDE, INC.,

 

as Borrower,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James P Shaughnessy

 

 

 

Name:

James P Shaughnessy

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

General Counsel and

 

 

 

 

 

 

Corporate Secretary

 

 

 

 

S-1


--------------------------------------------------------------------------------


 

UBS AG, Stamford Branch, as Administrative

 

Agent, as Collateral Agent and as an L/C Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

Name:

Richard L. Tavrow

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

 

 

 

Title:

Associate Director

 

 

 

 

S-2


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC, as a Lender and as

 

Swing Line Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

Name:

Richard L. Tavrow

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

 

 

 

Title:

Associate Director

 

 

 

 

S-3


--------------------------------------------------------------------------------


 

UBS SECURITIES LLC, as Co-Lead Arranger

 

and Joint Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

Name:

Richard L. Tavrow

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

 

 

 

Title:

Associate Director

 

 

 

 

S-4


--------------------------------------------------------------------------------


 

CREDIT SUISSE SECURITIES (USA) LLC, as

 

Syndication Agent, Co-Lead Arranger and Joint
Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Cohen

 

 

 

Name:

Jeffrey Cohen

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

 

Name:

Doreen Barr

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

Name:

Mikhail Faybusovich

 

 

 

 

 

Title:

Associate

 

 

 

 

S-5


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS INC., as Documentation

 

Agent and Joint Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Greg L. Smith

 

 

 

Name:

Greg L. Smith

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Masters

 

 

 

Name:

Michael Masters

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

S-6


--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

 

Name:

Daniel Twenge

 

 

 

 

 

Title:

Authorized Signatory,

 

 

 

 

 

 

Morgan Stanley Bank

 

 

 

 

S-7


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

S-8


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard C. Smith

 

 

 

Name:

Richard C. Smith

 

 

 

 

 

Title:

Executive Director

 

 

 

 

S-9


--------------------------------------------------------------------------------


 

CITIBANK N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ross Levitsky

 

 

 

Name:

Ross Levitsky

 

 

 

 

 

Title:

Vice President

 

 

 

 

S-10


--------------------------------------------------------------------------------